 



Exhibit 10.1

EXECUTION COUNTERPART

$2,400,000,000

REVOLVING CREDIT AGREEMENT

dated as of October 15, 2004

by and among

WASTE MANAGEMENT, INC.
(the “Borrower”)

and

WASTE MANAGEMENT HOLDINGS, INC.
(the “Guarantor”)

and

Certain Banks

and

CITIBANK, N.A.,
as Administrative Agent

and

JPMORGAN CHASE BANK and FLEET NATIONAL BANK,
as Syndication Agents

BARCLAYS BANK PLC and DEUTSCHE BANK SECURITIES INC.,
as Documentation Agents

J.P. MORGAN SECURITIES INC. and BANC OF AMERICA SECURITIES LLC
as Lead Arrangers and Book Managers

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
§1. DEFINITIONS AND RULES OF INTERPRETATION
    1  
§1.1. Definitions
    1  
§1.2. Rules of Interpretation
    18  
§1.3. Classification of Loans and Borrowings
    19  
§2. THE LOAN FACILITIES
    19  
§2.1. Commitment to Lend
    19  
§2.2. Facility Fee
    19  
§2.3. Reduction and Increase of Total Commitment
    19  
§2.3.1. Reduction of Total Commitment
    19  
§2.3.2. Increase of Total Commitment
    20  
§2.4. Repayment of Loans; Evidence of Debt
    20  
§2.5. Interest on Loans
    21  
§2.6. Requests for Syndicated Loans
    21  
§2.7. Election of Eurodollar Rate; Notice of Election; Interest Periods; Minimum
Amounts
    22  
§2.8. Funds for Syndicated Loans
    23  
§2.9. Maturity of the Loans and Reimbursement Obligations
    24  
§2.10. Optional Prepayments or Repayments of Loans
    24  
§2.11. Swing Line Loans; Settlements
    24  
§3. LETTERS OF CREDIT
    26  
§3.1. Letter of Credit Commitments
    26  
§3.2. Reimbursement Obligation of the Borrower
    28  
§3.3. Obligations Absolute
    28  
§3.4. Reliance by the Issuing Banks
    29  
§3.5. Notice Regarding Letters of Credit
    29  
§3.6. Letter of Credit Fee; Issuance Fee
    29  
§4. COMPETITIVE BID LOANS
    29  
§4.1. The Competitive Bid Option
    29  
§4.2. Competitive Bid Loan Accounts; Competitive Bid Loans
    29  
§4.3. Competitive Bid Quote Request; Invitation for Competitive Bid Quotes
    30  
§4.4. Alternative Manner of Procedure
    31  
§4.5. Submission and Contents of Competitive Bid Quotes
    31  
§4.6. Notice to Borrower
    32  
§4.7. Acceptance and Notice by Borrower and Administrative Agent
    33  
§4.8. Allocation by Administrative Agent
    33  
§4.9. Funding of Competitive Bid Loans
    33  
§4.10. Funding Losses
    34  
§4.11. Repayment of Competitive Bid Loans; Interest
    34  
§5. PROVISIONS RELATING TO ALL LOANS AND LETTERS OF CREDIT
    34  
§5.1. Payments
    34  
§5.2. Mandatory Repayments of the Loans
    36  
§5.3. Computations
    36  
§5.4. Illegality; Inability to Determine Eurodollar Rate
    37  
§5.5. Additional Costs, Etc
    37  

- i -



--------------------------------------------------------------------------------



 



         
§5.6. Capital Adequacy
    38  
§5.7. Certificate
    39  
§5.8. Eurodollar and Competitive Bid Indemnity
    39  
§5.9. Interest on Overdue Amounts
    39  
§5.10. Interest Limitation
    40  
§5.11. Reasonable Efforts to Mitigate
    40  
§5.12. Replacement of Banks
    40  
§5.13. Advances by Administrative Agent
    41  
§6. REPRESENTATIONS AND WARRANTIES
    41  
§6.1. Corporate Authority
    41  
§6.2. Governmental and Other Approvals
    42  
§6.3. Title to Properties; Leases
    42  
§6.4. Financial Statements; Solvency
    42  
§6.5. No Material Changes, Etc
    43  
§6.6. Franchises, Patents, Copyrights, Etc
    43  
§6.7. Litigation
    43  
§6.8. No Materially Adverse Contracts, Etc
    43  
§6.9. Compliance With Other Instruments, Laws, Etc
    43  
§6.10. Tax Status
    44  
§6.11. No Event of Default
    44  
§6.12. Holding Company and Investment Company Acts
    44  
§6.13. Absence of Financing Statements, Etc
    44  
§6.14. Employee Benefit Plans
    44  
§6.14.1. In General
    44  
§6.14.2. Terminability of Welfare Plans
    45  
§6.14.3. Guaranteed Pension Plans
    45  
§6.14.4. Multiemployer Plans
    45  
§6.15. Environmental Compliance
    45  
§6.16. Disclosure
    47  
§6.17. Permits and Governmental Authority
    47  
§7. AFFIRMATIVE COVENANTS OF THE BORROWER
    47  
§7.1. Punctual Payment
    47  
§7.2. Maintenance of U.S. Office
    47  
§7.3. Records and Accounts
    47  
§7.4. Financial Statements, Certificates and Information
    47  
§7.5. Existence and Conduct of Business
    49  
§7.6. Maintenance of Properties
    49  
§7.7. Insurance
    49  
§7.8. Taxes
    50  
§7.9. Inspection of Properties, Books and Contracts
    50  
§7.10. Compliance with Laws, Contracts, Licenses and Permits; Maintenance of
Material Licenses and Permits
    50  
§7.11. Environmental Indemnification
    50  
§7.12. Further Assurances
    51  
§7.13. Notice of Potential Claims or Litigation
    51  
§7.14. Notice of Certain Events Concerning Environmental Claims
    51  

- ii -



--------------------------------------------------------------------------------



 



         
§7.15. Notice of Default
    52  
§7.16. Use of Proceeds
    52  
§7.17. Certain Transactions
    52  
§8. NEGATIVE COVENANTS OF THE BORROWER
    52  
§8.1. Restrictions on Indebtedness
    53  
§8.2. Restrictions on Liens
    53  
§8.3. Restrictions on Investments
    54  
§8.4. Mergers, Consolidations, Sales
    54  
§8.5. Restricted Distributions and Redemptions
    55  
§8.6. Employee Benefit Plans
    55  
§9. FINANCIAL COVENANTS OF THE BORROWER
    56  
§9.1. Interest Coverage Ratio
    56  
§9.2. Total Debt to EBITDA
    56  
§10. CONDITIONS PRECEDENT
    56  
§10.1. Conditions To Effectiveness
    56  
§10.1.1. Corporate Action
    56  
§10.1.2. Loan Documents, Etc
    56  
§10.1.3. Certified Copies of Charter Documents
    56  
§10.1.4. Incumbency Certificate
    56  
§10.1.5. Certificates of Insurance
    57  
§10.1.6. Opinion of Counsel
    57  
§10.1.7. Satisfactory Financial Condition
    57  
§10.1.8. Payment of Closing Fees
    57  
§10.1.9. Termination of Existing Credit Agreements
    57  
§10.1.10. Closing Certificate
    57  
§11. CONDITIONS TO ALL LOANS
    57  
§11.1. Representations True
    57  
§11.2. Performance; No Event of Default
    58  
§11.3. Proceedings and Documents
    58  
§12. EVENTS OF DEFAULT; ACCELERATION; TERMINATION OF COMMITMENT
    58  
§12.1. Events of Default and Acceleration
    58  
§12.2. Termination of Commitments
    61  
§12.3. Remedies
    61  
§13. SETOFF
    61  
§14. EXPENSES
    61  
§15. THE AGENTS
    62  
§15.1. Authorization and Action
    62  
§15.2. Administrative Agent’s Reliance, Etc
    62  
§15.3. Citibank and Affiliates
    63  
§15.4. Bank Credit Decision
    63  
§15.5. Indemnification
    63  
§15.6. Successor Administrative Agent
    63  
§15.7. Lead Arrangers, Etc
    64  
§15.8. Documents
    64  
§15.9. Action by the Banks, Consents, Amendments, Waivers, Etc
    64  
§16. INDEMNIFICATION
    65  

- iii -



--------------------------------------------------------------------------------



 



         
§17. WITHHOLDING TAXES
    65  
§18. TREATMENT OF CERTAIN CONFIDENTIAL INFORMATION
    67  
§18.1. Confidentiality
    67  
§18.2. Prior Notification
    68  
§18.3. Other
    68  
§19. SURVIVAL OF COVENANTS, ETC
    68  
§20. ASSIGNMENT AND PARTICIPATION
    68  
§21. PARTIES IN INTEREST
    70  
§22. NOTICES, ETC
    70  
§23. MISCELLANEOUS
    71  
§24. CONSENTS, ETC
    72  
§25. WAIVER OF JURY TRIAL
    72  
§26. GOVERNING LAW; SUBMISSION TO JURISDICTION
    73  
§27. SEVERABILITY
    73  
§28. GUARANTY
    73  
§28.1. Guaranty
    73  
§28.2. Guaranty Absolute
    73  
§28.3. Effectiveness; Enforcement
    74  
§28.4. Waiver
    74  
§28.5. Expenses
    75  
§28.6. Concerning Joint and Several Liability of the Guarantor
    75  
§28.7. Waiver
    77  
§28.8. Subrogation; Subordination
    77  
§29. PARI PASSU TREATMENT
    77  
§30. FINAL AGREEMENT
    78  
§31. USA PATRIOT Act
    78  

Exhibits

     
Exhibit A
  Form of Syndicated Loan Request
 
   
Exhibit B
  Form of Letter of Credit Request
 
   
Exhibit C
  Form of Compliance Certificate
 
   
Exhibit D
  Form of Assignment and Acceptance
 
   
Exhibit E
  Form of Competitive Bid Quote Request
 
   
Exhibit F
  Form of Invitation for Competitive Bid Quotes
 
   
Exhibit G
  Form of Competitive Bid Quote
 
   
Exhibit H
  Form of Notice of Acceptance/Rejection of
  Competitive Bid Quote(s)

- iv -



--------------------------------------------------------------------------------



 



Schedules

     
Schedule 1
  Banks; Commitments
 
   
Schedule 1.1
  Existing Liens
 
   
Schedule 3.1
  Issuing Bank Limits
 
   
Schedule 3.1.1
  Form of Increase/Decrease Letter
 
   
Schedule 3.1.2
  Existing Letters of Credit
 
   
Schedule 6.7
  Litigation
 
   
Schedule 6.15
  Environmental Compliance
 
   
Schedule 8.1(a)
  Existing Indebtedness

- v -



--------------------------------------------------------------------------------



 



REVOLVING CREDIT AGREEMENT

     This REVOLVING CREDIT AGREEMENT is made as of the 15th day of October,
2004, by and among WASTE MANAGEMENT, INC., a Delaware corporation having its
chief executive office at 1001 Fannin Street, Suite 4000, Houston, Texas 77002
(the “Borrower”), WASTE MANAGEMENT HOLDINGS, INC., a wholly-owned Subsidiary of
the Borrower (the “Guarantor”), certain financial institutions (the “Banks”) and
CITIBANK, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”).

     WHEREAS, the Borrower has requested certain financing arrangements and the
Banks have agreed to provide such financing arrangements on the terms set forth
herein;

     NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements set forth herein below, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged by the parties,
this Agreement will take effect on the Effective Date, on the following terms:

§1. DEFINITIONS AND RULES OF INTERPRETATION.

          §1.1. Definitions. The following terms shall have the meanings set
forth in this §1 or elsewhere in the provisions of this Agreement referred to
below:

     Absolute Competitive Bid Loan(s). Competitive Bid Loans bearing interest at
a fixed rate per annum in accordance with §4.5(b)(v).

     Accountants. See §7.4(a).

     Administrative Agent. See Preamble.

     Administrative Agent’s Account. The account of the Administrative Agent
maintained by the Administrative Agent at Citibank at Two Penns Way, Suite 200,
New Castle, Delaware 19720, ABA# 021000089, Account No. 36852248, Account Name:
NAIB Agency Medium Term Finance/Reference: Waste Management, Attention: Tara
Wooster, or such other account as may from time to time be designated by the
Administrative Agent to the Borrower and the Banks in writing.

     Affected Bank. See §5.12.

     Agreement. This Revolving Credit Agreement, including the Schedules and
Exhibits hereto, as from time to time amended and supplemented in accordance
with the terms hereof.

     Applicable Base Rate. The applicable rate per annum of interest on the Base
Rate Loans as set forth in the Pricing Table.

     Applicable Eurodollar Rate. The applicable rate per annum of interest on
the Eurodollar Loans shall be as set forth in the Pricing Table.

 



--------------------------------------------------------------------------------



 



     Applicable Facility Fee Rate. The applicable rate per annum with respect to
the Facility Fee shall be as set forth in the Pricing Table.

     Applicable L/C Rate. The applicable rate per annum on the Maximum Drawing
Amount shall be as set forth in the Pricing Table.

     Applicable Requirements. See §7.10.

     Applicable Spot Rate. On any date, the quoted spot rate for conversion of
Canadian Dollars to U.S. Dollars as published on Reuters page 1FED at
approximately 10:00 a.m. New York time on such date, and as determined as
provided in the definition of “U.S. Dollar Equivalent” herein.

     Applicable Swing Line Rate. The annual rate of interest agreed upon from
time to time by the Administrative Agent and the Borrower with respect to Swing
Line Loans.

     Approved Fund. Any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course of its business and that is administered or
managed by (a) a Bank or (b) a Bank Affiliate.

     Assignment and Acceptance. See §20.

     Balance Sheet Date. December 31, 2003.

     Bank Affiliate. (a) With respect to any Bank, (i) a Person that directly,
or indirectly through one or more intermediaries, possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of such Bank, whether through the ability to exercise voting power, by
contract or otherwise or is controlled by or is under common control with such
Bank (an “Affiliate”) or (ii) any entity (whether a corporation, partnership,
trust or otherwise) that is engaged in making, purchasing, holding or otherwise
investing in bank loans and similar extensions of credit in the ordinary course
of its business and is administered or managed by a Bank or an Affiliate of such
Bank and (b) with respect to any Bank that is a fund which invests in bank loans
and similar extensions of credit, any other fund that invests in bank loans and
similar extensions of credit and is managed by the same investment advisor as
such Bank or by an Affiliate of such investment advisor.

     Banks. See Preamble.

     Base Rate. A fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the higher of:

     (a) the rate of interest announced publicly by Citibank in New York City
from time to time as Citibank’s base rate; or

     (b) 0.50% per annum above the Federal Funds Rate in effect from time to
time.

- 2 -



--------------------------------------------------------------------------------



 



Each change in any interest rate provided for herein based upon the Base Rate
resulting from a change in the Base Rate shall take effect at the time of such
change in the Base Rate.

     Base Rate Loans. Syndicated Loans bearing interest calculated by reference
to the Base Rate.

     Borrower. See Preamble.

     Borrowing. (a) Syndicated Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Competitive Bid Loan or group of
Competitive Bids Loans of the same Type made on the same date and as to which a
single Interest Period is in effect or (c) Swing Line Loans.

     Business Day. Any day, other than a Saturday, Sunday or any day on which
banking institutions in New York, New York are authorized by law to close, and,
when used in connection with a Eurodollar Loan, a Eurodollar Business Day.

     Canadian Dollars or C$. The lawful currency of Canada.

     Canadian Dollar Letter of Credit. See §3.1(e).

     Canadian Subsidiary. A Subsidiary that is organized under the laws of
Canada or any province thereof.

     Capitalized Leases or Capital Leases. Leases under which a Person is the
lessee or obligor and the discounted future rental payment obligations under
which are required to be capitalized on the consolidated balance sheet of the
lessee or obligor in accordance with GAAP.

     Cash Equivalents. Investments in (i) direct obligations of, or
unconditionally guaranteed by, the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of less than
one year, (ii) U.S. Dollar-denominated time deposits, certificates of deposit
and banker’s acceptances of any Bank or any other bank whose short-term
commercial paper rating from Standard & Poor’s is at least A-1 or from Moody’s
is at least P-1 (each an “Approved Bank”) with maturities of not more than one
year from the date of investment, (iii) commercial paper issued by, or
guaranteed by, an Approved Bank or by the parent company of an Approved Bank, or
issued by, or guaranteed by, any company with a long-term senior unsecured debt
rating of at least A+ by Standard & Poor’s and A1 by Moody’s, in each case
maturing within one year from the date of investment, (iv) repurchase agreements
with a term of less than one year for underlying securities of the types
described in clauses (ii) and (iii) entered into with an Approved Bank,
(v) auction rate securities with an auction frequency of not more than 35 days,
carrying a credit rating of at least AA by Standard & Poor’s or at least Aa from
Moody’s; (vi) variable rate demand notes with a put option no longer than seven
days from date of purchase to the extent backed by letters of credit issued by
banks having a credit rating of at least A1 from Moody’s or P1 from

- 3 -



--------------------------------------------------------------------------------



 



Standard & Poor’s; and (vii) any fund or funds making substantially all of their
Investments in Investments of the kinds described in clauses (i) through
(vi) above.

     CERCLA. See §6.15(a).

     Certified or certified. With respect to the financial statements of any
Person, such statements as audited by a firm of independent auditors, whose
report expresses the opinion, without qualification, that such financial
statements present fairly, in all material respects, the financial position of
such Person.

     CFO or CAO. See §7.4(b).

     Citibank. Citibank, N.A.

     Class. When used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Syndicated Loans,
Competitive Bid Loans or Swing Line Loans.

     Code. The Internal Revenue Code of 1986, as amended and in effect from time
to time.

     Commitment. With respect to each Bank, such Bank’s commitment to make
Syndicated Loans to, and to participate in the issuance, extension and renewal
of Letters of Credit for the account of, the Borrower, determined by multiplying
such Bank’s Commitment Percentage by the Total Commitment.

     Commitment Percentage. With respect to each Bank, the percentage initially
set forth next to such Bank’s name on Schedule 1 hereto, as the same may be
adjusted in accordance with §20.

     Competitive Bid Loan(s). A Borrowing hereunder consisting of one or more
loans made by any of the participating Banks whose offer to make a Competitive
Bid Loan as part of such Borrowing has been accepted by the Borrower under the
auction bidding procedure described in §4 hereof.

     Competitive Bid Loan Accounts. See §4.2(a).

     Competitive Bid Margin. See §4.5(b)(iv).

     Competitive Bid Quote. An offer by a Bank to make a Competitive Bid Loan in
accordance with §4.5 hereof.

     Competitive Bid Quote Request. See §4.3.

     Competitive Bid Rate. See §4.5(b)(v).

     Compliance Certificate. See §7.4(c).

- 4 -



--------------------------------------------------------------------------------



 



     Consolidated or consolidated. With reference to any term defined herein,
shall mean that term as applied to the accounts of the Borrower, its
Subsidiaries and all variable interest entities consolidated in accordance with
GAAP.

     Consolidated Earnings Before Interest and Taxes or EBIT. For any period,
the Consolidated Net Income (or Deficit) of the Borrower on a consolidated basis
plus, without duplication, the sum of (1) interest expense, (2) equity in losses
(earnings) of unconsolidated entities, (3) income taxes, (4) non-cash writedowns
or write-offs of assets, including non-cash losses on the sale of assets outside
the ordinary course of business, (5) non-recurring charges for settlement or
judgment costs with respect to the shareholder lawsuits and actions brought
against the Borrower or the Guarantor related to, arising or resulting from, the
restatements of financial statements or results, lowered expected earnings
announcements occurring in 1998 and 1999, alleged misrepresentations,
misstatements or omissions contained in, or the adequacy of, any disclosure
documents filed with the Securities and Exchange Commission in 1998 and 1999, as
further described in the Disclosure Documents (collectively, the “Shareholder
Suits”), and (6) EBIT of the businesses acquired by the Borrower or any of its
Subsidiaries (through asset purchases or otherwise) (each an “Acquired
Business”) or the Subsidiaries acquired or formed since the beginning of such
period (each a “New Subsidiary”) provided, that a statement identifying all such
Acquired Businesses and the EBIT of such Acquired Businesses is delivered to the
Banks with the Compliance Certificate for such period, all to the extent that
each of items (1) through (5) was deducted in determining Consolidated Net
Income (or Deficit) in the relevant period, minus non-cash extraordinary gains
on the sale of assets outside the ordinary course of business to the extent
included in Consolidated Net Income (or Deficit).

     Consolidated Earnings Before Interest, Taxes, Depreciation and Amortization
or EBITDA. For any period, EBIT plus (a) depreciation expense, and
(b) amortization expense to the extent the same would be included in the
calculation of Consolidated Net Income (or Deficit) for such period, determined
in accordance with GAAP.

     Consolidated Net Income (or Deficit). The consolidated net income (or
deficit) of the Borrower, after deduction of all expenses, taxes, and other
proper charges, determined in accordance with GAAP.

     Consolidated Tangible Assets. Consolidated Total Assets less the sum of:

     (a) the total book value of all assets of the Borrower on a consolidated
basis properly classified as intangible assets under GAAP, including such items
as goodwill, the purchase price of acquired assets in excess of the fair market
value thereof, trademarks, trade names, service marks, customer lists, brand
names, copyrights, patents and licenses, and rights with respect to the
foregoing; plus

     (b) all amounts representing any write-up in the book value of any assets
of the Borrower on a consolidated basis resulting from a revaluation thereof
subsequent to the Balance Sheet Date.

- 5 -



--------------------------------------------------------------------------------



 



     Consolidated Total Assets. All assets of the Borrower determined on a
consolidated basis in accordance with GAAP.

     Consolidated Total Interest Expense. For any period, the aggregate amount
of interest expense required by GAAP to be paid or (without duplication) accrued
during such period on all Indebtedness of the Borrower on a consolidated basis
outstanding during all or any part of such period, including capitalized
interest expense for such period.

     Defaulting Bank. See §5.12.

     Defaults. See §12.1.

     Disclosure Documents. The Borrower’s financial statements referred to in
§6.4 and filings made by the Borrower or the Guarantor with the Securities and
Exchange Commission that were publicly available prior to the Effective Date
which were provided to the Banks.

     Disposal or Disposed. See “Release”.

     Distribution. The declaration or payment of any dividend or other return on
equity on or in respect of any shares of any class of capital stock, any
partnership interests or any membership interests of any Person (other than
dividends or other such returns payable solely in shares of capital stock,
partnership interests or membership units of such Person, as the case may be);
the purchase, redemption, or other retirement of any shares of any class of
capital stock, partnership interests or membership units of such Person,
directly or indirectly through a Subsidiary or otherwise; the return of equity
capital by any Person to its shareholders, partners or members as such; or any
other distribution on or in respect of any shares of any class of capital stock,
partnership interest or membership unit of such Person.

     Dollars or US$ or $ or U.S. Dollars. The lawful currency of the United
States of America.

     Drawdown Date. The date on which any Loan is made or is to be made, or any
amount is paid by an Issuing Bank under a Letter of Credit.

     EBIT. See definition of Consolidated Earnings Before Interest and Taxes.

     EBITDA. See definition of Consolidated Earnings Before Interest, Taxes,
Depreciation and Amortization.

     Effective Date. The date on which the conditions precedent set forth in
§10.1 hereof are satisfied.

     Employee Benefit Plan. Any employee benefit plan within the meaning of
§3(3) of ERISA maintained or contributed to by the Borrower, any of its
Subsidiaries, or any ERISA Affiliate, other than a Multiemployer Plan.

     Environmental Laws. See §6.15(a).

- 6 -



--------------------------------------------------------------------------------



 



     EPA. See §6.15(b).

     ERISA. The Employee Retirement Income Security Act of 1974, as amended and
in effect from time to time.

     ERISA Affiliate. Any Person which is treated as a single employer with the
Borrower or any of its Subsidiaries under §414 of the Code.

     ERISA Reportable Event. A reportable event within the meaning of §4043 of
ERISA and the regulations promulgated thereunder with respect to a Guaranteed
Pension Plan as to which the requirement of notice has not been waived.

     Eurocurrency Reserve Rate. For any day with respect to a Eurodollar Loan,
the maximum rate (expressed as a decimal) at which the bank acting as
Administrative Agent would be required to maintain reserves under Regulation D
of the Board of Governors of the Federal Reserve System (or any successor or
similar regulations relating to such reserve requirements) against “Eurocurrency
Liabilities” (as that term is used in Regulation D), if such liabilities were
outstanding. The Eurocurrency Reserve Rate shall be adjusted automatically on
and as of the effective date of any change in the Eurocurrency Reserve Rate.

     Eurodollar Business Day. Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London or such
other eurodollar interbank market as may be selected by the Administrative Agent
in its sole discretion acting in good faith.

     Eurodollar Competitive Bid Loans. Competitive Bid Loans bearing interest
calculated by reference to the Eurodollar Rate in accordance with §4.5(b)(iv).

     Eurodollar Lending Office. Initially, the office of each Bank set forth in
the administrative materials provided to the Administrative Agent; thereafter,
upon notice to the Administrative Agent, such other office of such Bank that
shall be making or maintaining Eurodollar Loans.

     Eurodollar Loans. Syndicated Loans bearing interest calculated by reference
to the Eurodollar Rate.

     Eurodollar Rate. For any Interest Period with respect to a Eurodollar Loan,
(i)(a) the rate of interest equal to the rate determined by the Administrative
Agent at which Dollar deposits for such Interest Period are offered based on
information presented on Page 3750 of the Dow Jones Market Service (or on any
successor or substitute page of such service, or any successor to or substitute
for such service, providing rate quotations comparable to those currently
provided on such page of such service, as determined by the Administrative Agent
from time to time) as of 11:00 a.m. (London time) two (2) Eurodollar Business
Days prior to the first day of such Interest Period, or (b) if such rate is not
shown at such place, the rate of interest equal to (i) the rate per annum at
which the Administrative Agent’s Eurodollar Lending Office is offered Dollar
deposits at approximately 10:00 a.m. (New York time) two (2) Eurodollar Business
Days prior to the beginning of such Interest Period in the interbank

- 7 -



--------------------------------------------------------------------------------



 



eurodollar market where the eurodollar operations of such Eurodollar Lending
Office are customarily conducted, for delivery on the first day of such Interest
Period for the number of days comprised therein and in an amount comparable to
the amount of the Eurodollar Loan of the Administrative Agent to which such
Interest Period applies, divided by (ii) a number equal to 1.00 minus the
Eurocurrency Reserve Rate, if applicable.

     Events of Default. See §12.1.

     Existing Credit Agreements. The existing $650,000,000 Three-Year Revolving
Credit Agreement dated as of June 27, 2002 of the Borrower, and the existing
$1,750,000,000 Five-Year Revolving Credit Agreement dated as of June 29, 2001 of
the Borrower, as amended.

     Existing Letters of Credit. Those Letters of Credit that were issued under
the Existing Credit Agreements and are outstanding as of the date hereof, and
which are identified in Schedule 3.1.2 hereof.

     Facility Fee. See §2.2.

     Federal Funds Rate. For any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that (i) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (ii) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average of the quotations received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.

     Financial Affiliate. A subsidiary of the bank holding company controlling
any Bank, which subsidiary is engaging in any of the activities permitted by
§4(e) of the Bank Holding Company Act of 1956 (12 U.S.C. §1843).

     Generally accepted accounting principles or GAAP. (i) When used in this
Agreement, whether directly or indirectly through reference to a capitalized
term used therein, means (A) principles that are consistent with the principles
promulgated or adopted by the Financial Accounting Standards Board and its
predecessors, in effect for the fiscal year ended on the Balance Sheet Date, and
(B) to the extent consistent with such principles, the accounting practice of
the Borrower reflected in its financial statements for the year ended on the
Balance Sheet Date; provided, that in each of (A) and (B), such meaning shall
include the application of Financial Accounting Standards Board Interpretation
No. 46, Consolidation of Variable Interest Entities (revised December 2003)
(“FIN 46-R”), provided, further, that in each case referred to in this
definition of “generally accepted accounting principles” a certified public
accountant would, insofar as the use of such accounting principles is pertinent,
be in a position to deliver an unqualified opinion (other than a qualification
regarding changes in generally accepted accounting principles) as to financial
statements in which such principles have been properly applied.

- 8 -



--------------------------------------------------------------------------------



 



     Guaranteed Obligations. See §28.1.

     Guaranteed Pension Plan. Any employee pension benefit plan within the
meaning of §3(2) of ERISA maintained or contributed to by the Borrower, its
Subsidiaries or any ERISA Affiliate the benefits of which are guaranteed on
termination in full or in part by the PBGC pursuant to Title IV of ERISA, other
than a Multiemployer Plan.

     Guarantor. See Preamble.

     Guaranty. Any obligation, contingent or otherwise, of a Person guaranteeing
or having the economic effect of guaranteeing any Indebtedness or other
obligation of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (a) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation, or (d) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Indebtedness or obligation; provided that the term Guaranty shall
not include endorsements for collection or deposit in the ordinary course of
business.

     Hazardous Substances. See §6.15(b).

     Indebtedness. Collectively, without duplication, whether classified as
Indebtedness, an Investment or otherwise on the obligor’s balance sheet, (a) all
indebtedness for borrowed money, (b) all obligations for the deferred purchase
price of property or services (other than trade payables incurred in the
ordinary course of business which either (i) are not overdue by more than ninety
(90) days, or (ii) are being disputed in good faith and for which adequate
reserves have been established in accordance with GAAP), (c) all obligations
evidenced by notes, bonds, debentures or other similar debt instruments, (d) all
obligations created or arising under any conditional sale or other title
retention agreement with respect to property acquired (even though the rights
and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property), (e) all
obligations, liabilities and indebtedness under Capitalized Leases, (f) all
obligations, liabilities or indebtedness arising from the making of a drawing
under surety, performance bonds, or any other bonding arrangement, (g)
Guaranties with respect to all Indebtedness of others referred to in clauses
(a) through (f) above, and (h) all Indebtedness of others referred to in clauses
(a) through (f) above secured or supported by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured or
supported by) any Lien on the property or assets of the Borrower or any
Subsidiary, even though the owner of the property has not assumed or become
liable, contractually or otherwise, for the payment of such Indebtedness;
provided that if a Permitted Receivables Transaction is outstanding and is
accounted for as a sale of accounts receivable under generally accepted
accounting principles, Indebtedness shall also include the additional
Indebtedness, determined on a

- 9 -



--------------------------------------------------------------------------------



 



consolidated basis, which would have been outstanding had such Permitted
Receivables Transaction been accounted for as a borrowing.

     Interest Period. With respect to each Loan (a) initially, the period
commencing on the Drawdown Date of such Loan and ending on the last day of one
of the periods set forth below, as selected by the Borrower in accordance with
this Agreement (i) for any Base Rate Loan or Swing Line Loan, the first day of
the following month; (ii) for any Eurodollar Loan, 1, 2, 3, or 6 months; (iii)
for any Absolute Competitive Bid Loan, from 7 through 180 days; and (iv) for any
Eurodollar Competitive Bid Loan, 1, 2, 3, 4, 5, or 6 months; and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Loan and ending on the last day of one of the periods set
forth above, as selected by the Borrower in accordance with this Agreement or if
such period has no numerically corresponding day, on the last Business Day of
such period; provided that any Interest Period which would otherwise end on a
day which is not a Business Day shall be deemed to end on the next succeeding
Business Day; provided further that for any Interest Period for any Eurodollar
Loan or Eurodollar Competitive Bid Loan, if such next succeeding Business Day
falls in the next succeeding calendar month, such Interest Period shall be
deemed to end on the next preceding Business Day; and provided further that no
Interest Period shall extend beyond the Maturity Date.

     Interim Balance Sheet Date. June 30, 2004.

     Investments. All expenditures made by a Person and all liabilities incurred
(contingently or otherwise) by a Person for the acquisition of stock of (other
than the stock of Subsidiaries), or Indebtedness of, or for loans, advances,
capital contributions or transfers of property to, or in respect of any
Guaranties or other commitments as described under Indebtedness, or obligations
of, any other Person, including without limitation, the funding of any captive
insurance company (other than loans, advances, capital contributions or
transfers of property to any Subsidiaries or variable interest entities
consolidated in accordance with FIN 46-R, or Guaranties with respect to
Indebtedness of any Subsidiary or variable interest entities consolidated in
accordance with FIN 46-R). In determining the aggregate amount of Investments
outstanding at any particular time: (a) the amount of any Investment represented
by a Guaranty shall be taken at not less than the principal amount of the
obligations guaranteed and still outstanding; (b) there shall be included as an
Investment all interest accrued with respect to Indebtedness constituting an
Investment unless and until such interest is paid; (c) there shall be deducted
in respect of each such Investment any amount received as a return of capital
(but only by partial or full repurchase, redemption, retirement, repayment,
liquidating dividend or liquidating distribution); (d) there shall not be
deducted in respect of any Investment any amounts received as earnings on such
Investment, whether as dividends, interest or otherwise, except that accrued
interest included as provided in the foregoing clause (b) may be deducted when
paid; and (e) there shall not be deducted from the aggregate amount of
Investments any decrease in the value thereof.

     Issuance Fee. See §3.6.

     Issuing Banks. (i) Fleet National Bank, JPMorgan Chase Bank, Citibank,
Wachovia Bank, SunTrust Bank, PNC Bank National Association and BNP Paribas,
(ii) solely for

- 10 -



--------------------------------------------------------------------------------



 



purposes of acting as issuer of Existing Letters of Credit, Deutsche Bank AG and
(iii) any other Bank that agrees (in its sole discretion) to act as Issuing Bank
pursuant to an instrument in writing in form and substance satisfactory to such
Bank, the Borrower and the Administrative Agent and signed by them (which
instrument shall set forth the maximum aggregate face amount of all Letters of
Credit of such Issuing Bank and shall, as to such maximum amount, automatically
be deemed to supplement Schedule 3.1 hereto); provided, that in the case of any
Existing Letter of Credit that was issued through an affiliate of an Issuing
Bank, such Letter of Credit shall be deemed for purposes of §3.1(a) to have been
issued by such Issuing Bank and the provisions of Section 3.1(g) shall apply.

     Lead Arrangers and Book Managers. Banc of America Securities LLC and J.P.
Morgan Securities Inc., as Lead Arrangers and Book Managers in connection with
the credit facility provided herein.

     Letter of Credit Applications. Letter of credit applications in such form
or forms as may be agreed upon by the Borrower and the relevant Issuing Bank
from time to time which are entered into pursuant to §3 hereof, specifically
referencing this Agreement, as such Letter of Credit Applications may be
amended, varied or supplemented from time to time; provided, however, in the
event of any conflict or inconsistency between the terms of any Letter of Credit
Application and this Agreement, the terms of this Agreement shall control.

     Letter of Credit Fee. See §3.6.

     Letter of Credit Participation. See §3.1(c).

     Letter of Credit Request. See §3.1(a).

     Letters of Credit. Letters of credit issued or to be issued by the Issuing
Banks under §3 hereof for the account of the Borrower (including without
limitation any Canadian Dollar Letters of Credit), and the Existing Letters of
Credit.

     Lien. With respect to any asset, (a) any mortgage, deed of trust, lien
(statutory or otherwise), pledge, hypothecation, encumbrance, charge, security
interest, assignment, deposit arrangement or other restriction in, on or of such
asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, Capital Lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

     Loan Documents. This Agreement, the Letter of Credit Applications, the
Letters of Credit and any documents, instruments or agreements executed in
connection with any of the foregoing, each as amended, modified, supplemented,
or replaced from time to time.

     Loans. Collectively, the Syndicated Loans, the Swing Line Loans and the
Competitive Bid Loans.

     Majority Banks. At any date, Banks the aggregate amount of whose
Commitments is greater than fifty percent (50%) of the Total Commitment;
provided that in the event that the

- 11 -



--------------------------------------------------------------------------------



 



Total Commitment has been terminated, the Majority Banks shall be Banks holding
greater than fifty percent (50%) of the aggregate outstanding principal amount
of the Obligations on such date.

     Material Adverse Effect. A material adverse effect on (a) the business,
assets, operations, or financial condition of the Borrower and the Subsidiaries
taken as a whole, (b) the ability of the Borrower or the Guarantor to perform
any of its obligations under any Loan Document to which it is a party, or (c)
the rights of, or remedies or benefits available to, the Administrative Agent or
any Bank under any Loan Document.

     Maturity Date. October 15, 2009.

     Maximum Drawing Amount. At any time, the maximum aggregate amount from time
to time that the beneficiaries may draw under outstanding Letters of Credit
(using, in the case of Canadian Dollar Letters of Credit, the U.S. Dollar
Equivalent of the aggregate undrawn face amount thereof on the relevant date).

     Moody’s. Moody’s Investors Service, Inc.

     Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of
ERISA maintained or contributed to by the Borrower, any of its Subsidiaries, or
any ERISA Affiliate.

     New Lending Office. See §5.1(d).

     Non-U.S. Bank. See §5.1(c).

     Notes. Notes issued according to §2.4(e).

     Obligations. All indebtedness, obligations and liabilities of the Borrower
to any of the Banks and the Administrative Agent arising or incurred under this
Agreement or any of the other Loan Documents or in respect of any of the Loans
made or Reimbursement Obligations incurred or the Letters of Credit, or any
other instrument at any time evidencing any thereof, individually or
collectively, existing on the date of this Agreement or arising thereafter,
whether direct or indirect, joint or several, absolute or contingent, matured or
unmatured, liquidated or unliquidated, secured or unsecured, arising by
contract, operation of law or otherwise.

     PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA
and any successor entity or entities having similar responsibilities.

     Permitted Liens. Any of the following Liens:

     (a) Liens for taxes not yet due or that are being contested in compliance
with §7.8;

     (b) carriers’, warehousemen’s, maritime, mechanics, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business that
are being contested in good

- 12 -



--------------------------------------------------------------------------------



 



faith by appropriate proceedings and for which adequate reserves with respect
thereto have been set aside as required by GAAP;

     (c) pledges and deposits made in the ordinary course of business in
compliance with workmen’s compensation, unemployment insurance and other social
security laws or regulations;

     (d) Liens to secure the performance of bids, trade contracts (other than
for Indebtedness), leases (other than Capital Leases), statutory obligations,
surety and appeal bonds, suretyship, performance and landfill closure bonds and
other obligations of a like nature incurred in the ordinary course of business;

     (e) zoning restrictions, easements, rights-of-way, restrictions on use of
property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of the Borrower or any of its
Subsidiaries;

     (f) the Liens on Schedule 1.1 hereto securing the obligations listed on
such Schedule and any replacement Lien securing any renewal, extension or
refunding of such obligations if the amount secured by such renewal, extension
or refunding Lien shall not exceed the amount of the outstanding obligations
secured by the Lien being replaced at the time of such renewal, extension or
refunding (plus transaction costs, including premiums and fees, related to such
renewal, extension or refunding) and if such replacement Lien shall be limited
to substantially the same property that secured the Lien so replaced;

     (g) legal or equitable encumbrances deemed to exist by reason of the
existence of any litigation or other legal proceeding or arising out of a
judgment or award with respect to which an appeal is being prosecuted in good
faith by appropriate action and with respect to which adequate reserves are
being maintained and, in the case of judgment liens, execution thereon is
stayed;

     (h) rights reserved or vested in any municipality or governmental,
statutory or public authority to control or regulate any property of the
Borrower or any Subsidiary, or to use such property in a manner that does not
materially impair the use of such property for the purposes for which it is held
by the Borrower or such Subsidiary;

     (i) any obligations or duties affecting the property of the Borrower or any
of its Subsidiaries to any municipality, governmental, statutory or public
authority with respect to any franchise, grant, license or permit;

     (j) Liens filed in connection with sales of receivables by any of the
Subsidiaries (other than the Guarantor) to a wholly-owned special purpose
financing Subsidiary for purposes of perfecting such sales, provided that no
third party has any rights with respect to such Liens or any assets subject
thereto;

- 13 -



--------------------------------------------------------------------------------



 



     (k) any interest or title of a lessor under any sale lease-back transaction
entered into by the Borrower or any Subsidiary conveying only the assets so
leased back to the extent the related Indebtedness is permitted under §8.1
hereof;

     (l) Liens created or deemed to be created under Permitted Receivables
Transactions at any time provided such Liens do not extend to any property or
assets other than the trade receivables sold pursuant to such Permitted
Receivables Transactions, interests in the goods or products (including returned
goods and products), if any, relating to the sales giving rise to such trade
receivables; any security interests or other Liens and property subject thereto
(other than on any leases or related lease payment rights or receivables between
the Borrower and any of its Subsidiaries, as lessors or sublessors) from time to
time purporting to secure the payment by the obligors of such trade receivables
(together with any financing statements signed by such obligors describing the
collateral securing such trade receivables) pursuant to such Permitted
Receivables Transactions; and

     (m) Liens securing other Indebtedness, provided that the aggregate amount
of all liabilities, including any Indebtedness, of the Borrower and its
Subsidiaries secured by all Liens permitted in subsections (k), (1) and (m),
when added (without duplication) to the aggregate amount of Indebtedness of the
Borrower’s Subsidiaries permitted under §8.1(b) and Indebtedness with respect to
Permitted Receivables Transactions, shall not exceed 15% of Consolidated
Tangible Assets at any time.

     Permitted Receivables Transaction. Any sale or sales of, and/or
securitization of, any accounts receivable of the Borrower and/or any of its
Subsidiaries (the “Receivables”) pursuant to which (a) the Borrower and its
Subsidiaries realize aggregate net proceeds of not more than $750,000,000 at any
one time outstanding, including, without limitation, any revolving purchase(s)
of Receivables where the maximum aggregate uncollected purchase price (exclusive
of any deferred purchase price) for such Receivables at any time outstanding
does not exceed $750,000,000, and (b) which Receivables shall not be discounted
more than 25%.

     Person. Any individual, corporation, partnership, joint venture, limited
liability company, trust, unincorporated association, business, or other legal
entity, and any government or any governmental agency or political subdivision
thereof.

     Pricing Table:

                                      Applicable               Applicable    
Senior Public Debt   Facility   Applicable   Applicable   Eurodollar Level

--------------------------------------------------------------------------------

  Rating

--------------------------------------------------------------------------------

  Fee Rate

--------------------------------------------------------------------------------

  L/C Rate

--------------------------------------------------------------------------------

  Base Rate

--------------------------------------------------------------------------------

  Rate

--------------------------------------------------------------------------------

1
  Greater than or equal to A- by Standard & Poor’s or greater than or equal to
A3 by Moody’s   0.1000%
per annum   0.2750%
per annum   Base Rate
per annum   Eurodollar
Rate plus
0.2750% per
annum
 
                           
2
  BBB+ by Standard &     0.1250 %     0.3750 %   Base Rate   Eurodollar

- 14 -



--------------------------------------------------------------------------------



 



                                      Applicable               Applicable    
Senior Public Debt   Facility   Applicable   Applicable   Eurodollar Level

--------------------------------------------------------------------------------

  Rating

--------------------------------------------------------------------------------

  Fee Rate

--------------------------------------------------------------------------------

  L/C Rate

--------------------------------------------------------------------------------

  Base Rate

--------------------------------------------------------------------------------

  Rate

--------------------------------------------------------------------------------


  Poor’s or Baa1 by Moody’s   per annum   per annum   per annum   Rate plus
0.3750% per
annum
 
                           
3
  BBB by Standard & Poor’s or Baa2 by Moody’s   0.1500%
per annum   0.4750%
per annum   Base Rate
per annum   Eurodollar
Rate plus
0.4750% per
annum
 
                           
4
  BBB- by Standard & Poor’s or Baa3 by Moody’s   0.1750%
per annum   0.7000%
per annum   Base Rate
per annum   Eurodollar
Rate plus
0.7000% per
annum
 
                           
5
  BB+ by Standard & Poor’s or Ba1 by Moody’s   0.2250%
per annum   0.9000%
per annum   Base Rate
per annum   Eurodollar
Rate plus
0.9000% per
annum
 
                           
6
  Less than or equal to BB by Standard & Poor’s or less than or equal to Ba2 by
Moody’s   0.2500%
per annum   1.1250%
per annum   Base Rate plus
0.2000% per annum   Eurodollar
Rate plus
1.1250% per
annum

The applicable rates charged for any day shall be determined by the higher
Senior Public Debt Rating in effect as of that day, provided that if the higher
Senior Public Debt Rating is more than one level higher than the lower Senior
Public Debt Rating, the applicable rate shall be set at one level below the
higher Senior Public Debt Rating.

     RCRA. See §6.15(a).

     Real Property. All real property heretofore, now, or hereafter owned,
operated, or leased by the Borrower or any of its Subsidiaries.

     Reimbursement Obligation. The Borrower’s obligation to reimburse the
applicable Issuing Bank and the Banks on account of any drawing under any Letter
of Credit, all as provided in §3.2.

     Release. Shall have the meaning specified in the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, 42 U.S.C. §§9601
et seq. (“CERCLA”) and the term “Disposal” (or “Disposed”) shall have the
meaning specified in the Resource Conservation and Recovery Act of 1976, 42
U.S.C. §§6901 et seq. (“RCRA”) and regulations promulgated thereunder; provided,
that in the event either CERCLA or RCRA is amended so as to broaden the meaning
of any term defined thereby, such broader meaning shall apply as of the
effective date of such amendment and provided further, to the extent that the
laws of Canada or a state, province, territory or other political subdivision
thereof wherein the

- 15 -



--------------------------------------------------------------------------------



 



property lies establish a meaning for “Release” or “Disposal” which is broader
than specified in either CERCLA, or RCRA, such broader meaning shall apply to
the Borrower’s or any of its Subsidiaries’ activities in that state, province,
territory or political subdivision.

     Replacement Bank. See §5.12.

     Replacement Notice. See §5.12.

     Senior Public Debt Rating. The ratings of the Borrower’s public unsecured
long-term senior debt, without third party credit enhancement, issued by Moody’s
and Standard & Poor’s.

     Shareholder Suits. See the definition of “Consolidated Earnings Before
Interest and Taxes, or EBIT.”

     Significant Subsidiary. At any time, a Subsidiary that at such time meets
the definition of “significant subsidiary” contained in Regulation S-X of the
Securities and Exchange Commission as in effect on the date hereof, but as if
each reference in said definition to the figure “10 percent” were a reference to
the figure “3 percent”.

     Standard & Poor’s. Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

     Subsidiary. Any corporation, association, trust, or other business entity
of which the designated parent shall at any time own directly or indirectly
through a Subsidiary or Subsidiaries at least a majority of the outstanding
capital stock or other interest entitled to vote generally and whose financial
results are required to be consolidated with the financial results of the
designated parent in accordance with GAAP.

     Swap Contracts. All obligations in respect of interest rate, currency or
commodity exchange, forward, swap, or futures contracts or similar transactions
or arrangements entered into to protect or hedge the Borrower and its
Subsidiaries against interest rate, exchange rate or commodity price risks or
exposure, or to lower or diversify their funding costs.

     Swing Line Bank. Citibank.

     Swing Line Loans. See §2.11(a).

     Swing Line Settlement. The making or receiving of payments, in immediately
available funds, by the Banks to or from the Administrative Agent in accordance
with §2.11 hereof to the extent necessary to cause each Bank’s actual share of
the outstanding amount of the Syndicated Loans to be equal to such Bank’s
Commitment Percentage of the outstanding amount of such Syndicated Loans, in any
case when, prior to such action, the actual share is not so equal.

     Swing Line Settlement Amount. See §2.11(b).

     Swing Line Settlement Date. See §2.11(b).

- 16 -



--------------------------------------------------------------------------------



 



     Swing Line Settling Bank. See §2.11(b).

     Syndicated Loan Request. See §2.6(a).

     Syndicated Loans. A Borrowing hereunder consisting of one or more loans
made by the Banks to the Borrower under the procedures described in §2.1(a) and
§2.11 hereof.

     Terminated Plans. The Waste Management, Inc. Pension Plan and The Waste
Management of Alameda County, Inc. Retirement Plan.

     Total Commitment. Initially $2,400,000,000, as such amount may be increased
or reduced in accordance with the terms hereof, or, if such Total Commitment has
been terminated pursuant to §2.3.1 or §12.2 hereof, zero.

     Total Debt. The sum, without duplication, of all (1) Indebtedness of the
Borrower on a consolidated basis under subsections (a) through (h) of the
definition of “Indebtedness” (provided, however, that Indebtedness with respect
to Permitted Receivables Transactions shall not be included in such
calculation), plus (2) non-contingent reimbursement obligations of the Borrower
and its Subsidiaries with respect to drawings under any letters of credit.

     Type. When used in reference to any Loan, refers to whether the rate of
interest on such Loan is determined by reference to the Eurodollar Rate, the
Base Rate or, in the case of a Competitive Bid Loan, whether it is a Eurodollar
Competitive Bid Loan or Absolute Competitive Bid Loan.

     U.S. Dollar Equivalent. With respect to any amount denominated in Canadian
Dollars on any date, an equivalent amount in U.S. Dollars, computed as follows:



(i)   for purposes of computing the Maximum Drawing Amount as of the date of
each borrowing of Loans or the issuance of any Letter of Credit, the equivalent
in U.S. Dollars of the aggregate unused face amount of all outstanding Canadian
Dollar Letters of Credit, computed by the Administrative Agent on the basis of
the Applicable Spot Rate as determined by the Administrative Agent at
approximately 10:00 a.m. New York time on such date;   (ii)   for purposes of
computing the Maximum Drawing Amount in connection with the computation of
Letter of Credit Fee payable under §3.6 hereof, the equivalent in U.S. Dollars
of the aggregate unused face amount of all outstanding Canadian Dollar Letters
of Credit, computed by the Administrative Agent on the basis of the Applicable
Spot Rate as determined by the Administrative Agent at approximately 10:00 a.m.
New York time on the relevant quarterly date referred to therein;   (iii)   for
purposes of computing the amount of Issuance Fee payable to any Issuing Bank,
the equivalent in U.S. Dollars of the face

- 17 -



--------------------------------------------------------------------------------



 



    amount of each relevant Canadian Dollar Letter of Credit, computed by such
Issuing Bank on the basis of the Applicable Spot Rate as determined by such
Issuing Bank at approximately 10:00 a.m. New York time on the date of issuance
of such Letter of Credit;   (iv)   for purposes of computing the amount in U.S.
Dollars of any payment made by an Issuing Bank in Canadian Dollars in respect of
a drawing under a Canadian Dollar Letter of Credit, the equivalent in U.S.
Dollars of the amount of such payment, computed by such Issuing Bank on the
basis of the Applicable Spot Rate as determined by such Issuing Bank at the time
of such payment; and   (v)   for purposes of determining the amount, if any,
required to be prepaid on any date under §5.2 hereof, the equivalent in U.S.
Dollars of the aggregate unused face amount of all Canadian Dollar Letters of
Credit, computed by the Administrative Agent on the basis of the Applicable Spot
Rate as determined by the Administrative Agent at approximately 10:00 a.m. New
York time on such date.

          §1.2. Rules of Interpretation.

     (a) Unless otherwise noted, a reference to any document or agreement
(including this Agreement) shall include such document or agreement as amended,
modified or supplemented from time to time in accordance with its terms and the
terms of this Agreement.

     (b) The singular includes the plural and the plural includes the singular.

     (c) A reference to any law includes any amendment or modification to such
law.

     (d) A reference to any Person includes its permitted successors and
permitted assigns.

     (e) Accounting terms capitalized but not otherwise defined herein have the
meanings assigned to them by generally accepted accounting principles applied on
a consistent basis by the accounting entity to which they refer.

     (f) The words “include”, “includes” and “including” are not limiting.

     (g) All terms not specifically defined herein or by generally accepted
accounting principles, which terms are defined in the Uniform Commercial Code as
in effect in the State of New York, have the meanings assigned to them therein.

- 18 -



--------------------------------------------------------------------------------



 



     (h) Reference to a particular “§” refers to that section of this Agreement
unless otherwise indicated.

     (i) The words “herein”, “hereof’, “hereunder” and words of like import
shall refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

          §1.3. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Syndicated
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Syndicated Loan”).

§2. THE LOAN FACILITIES.

          §2.1. Commitment to Lend.

     (a) Subject to the terms and conditions set forth in this Agreement, each
of the Banks severally agrees to lend to the Borrower and the Borrower may
borrow, repay, and reborrow from time to time between the Effective Date and the
Maturity Date, upon notice by the Borrower to the Administrative Agent given in
accordance with this §2, its Commitment Percentage of the Syndicated Loans
requested by the Borrower; provided that the sum of the outstanding principal
amount of the Syndicated Loans (including the Swing Line Loans) and the Maximum
Drawing Amount of outstanding Letters of Credit shall not exceed the Total
Commitment minus the aggregate amount of Competitive Bid Loans outstanding at
such time.

     (b) On the date of each request for a Loan or Letter of Credit hereunder,
the Borrower shall be deemed to have made a representation and warranty that the
conditions set forth in §10 and §11, as the case may be, have been satisfied on
the date of such request. Any unpaid Reimbursement Obligation shall be a Base
Rate Loan, as set forth in §3.2(a).

          §2.2. Facility Fee. The Borrower agrees to pay to the Administrative
Agent for the account of the Banks a fee (the “Facility Fee”) on the Total
Commitment (whether or not utilized) equal to the Applicable Facility Fee Rate
multiplied by the Total Commitment, provided that after the expiry or
termination of the Total Commitment, the Facility Fee shall be computed on the
sum of (A) the Maximum Drawing Amount of all Letters of Credit, if any,
outstanding from time to time and (B) all Loans outstanding from time to time.
The Facility Fee shall be payable for the period from and after the Effective
Date quarterly in arrears on the first day of each calendar quarter for the
immediately preceding calendar quarter with the first such payment commencing on
January 1, 2005 and on the Maturity Date (or on the date of termination in full
of the Total Commitment, if earlier) and on the date of termination of all
Letters of Credit and payment in full of all Loans. The Facility Fee shall be
distributed pro rata among the Banks in accordance with each Bank’s Commitment
Percentage.

          §2.3. Reduction and Increase of Total Commitment.

               §2.3.1. Reduction of Total Commitment.

- 19 -



--------------------------------------------------------------------------------



 



     (a) The Borrower shall have the right at any time and from time to time
upon three (3) Business Days’ prior written notice to the Administrative Agent
to reduce by $25,000,000 or a greater amount, or terminate entirely, the Total
Commitment, whereupon each Bank’s Commitment shall be reduced pro rata in
accordance with such Bank’s Commitment Percentage of the amount specified in
such notice or, as the case may be, terminated; provided that at no time may the
Total Commitment be reduced to an amount less than the sum of (A) the Maximum
Drawing Amount of all Letters of Credit, and (B) all Loans then outstanding.

     (b) No reduction or termination of the Total Commitment once made may be
revoked; the portion of the Total Commitment reduced or terminated may not be
reinstated; and amounts in respect of such reduced or terminated portion may not
be reborrowed.

     (c) The Administrative Agent will notify the Banks promptly after receiving
any notice delivered by the Borrower pursuant to this §2.3.1 and will distribute
to each Bank a revised Schedule 1 to this Agreement.

               §2.3.2. Increase of Total Commitment. Unless a Default or Event
of Default has occurred and is continuing, the Borrower may request, subject to
the approval of the Administrative Agent, that the Total Commitment be
increased, provided that the Total Commitment shall not, except with the consent
of the Majority Banks, in any event exceed $3,000,000,000 hereunder; provided,
however, that (i) any Bank which is a party to this Agreement prior to such
increase shall have the first option, and may elect, to fund its pro rata share
of the increase, thereby increasing its Commitment hereunder, but no Bank shall
have any obligation to do so, (ii) in the event that it becomes necessary to
include a new Bank to provide additional funding under this §2.3.2, such new
Bank must be reasonably acceptable to the Administrative Agent and the Borrower,
and (iii) the Banks’ Commitment Percentages shall be correspondingly adjusted,
as necessary, to reflect any increase in the Total Commitment and Schedule 1
shall be amended to reflect such adjustments. Any such increase in the Total
Commitment shall require, among other things, the satisfaction of such
conditions precedent as the Administrative Agent may reasonably require,
including, without limitation, the Administrative Agent’s receipt of evidence of
applicable corporate authorization and other corporate documentation from the
Borrower and the Guarantor and the legal opinion of counsel to the Borrower and
the Guarantor, each in form and substance satisfactory to the Administrative
Agent and such Banks as are participating in such increase.

          §2.4. Repayment of Loans; Evidence of Debt.

     (a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the pro rata account of the Banks, the then unpaid
principal amount of the Syndicated Loans on the Maturity Date, (ii) to the
Administrative Agent for the account of the applicable Bank, the then unpaid
principal amount of such Bank’s Competitive Bid Loan on the last day of the
Interest Period applicable to such Loan, and (iii) to the Swing Line Bank, for
its account, the then unpaid principal amount of each Swing Line Loan on the
earlier of the Maturity Date and the first date after such Swing Line Loan is
made that is the 15th or last day of a calendar month and is at least two

- 20 -



--------------------------------------------------------------------------------



 



Business Days after such Swing Line Loan is made; provided that on each date
that a Syndicated Loan or Competitive Bid Loan is made, the Borrower shall repay
all Swing Line Loans then outstanding.

     (b) Each Bank shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Bank
resulting from each Loan made by such Bank, including the amounts of principal
and interest payable and paid to such Bank from time to time hereunder.

     (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Bank hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Banks and each Bank’s share thereof.

     (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this §2.4 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Bank or the Administrative Agent to maintain such accounts or any error therein
shall not in any manner affect the obligation of the Borrower to repay the Loans
in accordance with the terms of this Agreement.

     (e) Any Bank may request that any Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Bank a promissory note payable to the order of such Bank (or, if
requested by Bank, to such Bank and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to §20) be represented by one or more promissory notes in
such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

          §2.5. Interest on Loans.

     (a) The outstanding principal amount of the Syndicated Loans shall bear
interest at the rate per annum equal to (i) the Applicable Base Rate on Base
Rate Loans, (ii) the Applicable Eurodollar Rate on Eurodollar Loans and
(iii) the Applicable Swing Line Rate on Swing Line Loans.

     (b) Interest shall be payable (i) quarterly in arrears on the first
Business Day of each quarter, with the first such payment commencing January 1,
2005, on Base Rate Loans, (ii) on the last day of the applicable Interest
Period, and if such Interest Period is longer than three months, also on the
last day of each three month period following the commencement of such Interest
Period, on Eurodollar Loans, and (iii) on the Maturity Date for all Loans.

          §2.6. Requests for Syndicated Loans.

- 21 -



--------------------------------------------------------------------------------



 



     (a) The Borrower shall give to the Administrative Agent written notice in
the form of Exhibit A hereto (or telephonic notice confirmed in writing or a
facsimile in the form of Exhibit A hereto) of each Syndicated Loan requested
hereunder (a “Syndicated Loan Request”) not later than (a) 11:00 a.m. (New York
time) on the proposed Drawdown Date of any Base Rate Loan, or (b) 11:00 a.m.
(New York time) three (3) Eurodollar Business Days prior to the proposed
Drawdown Date of any Eurodollar Loan. Each such Syndicated Loan Request shall
specify (A) the principal amount of the Syndicated Loan requested, (B) the
proposed Drawdown Date of such Syndicated Loan, (C) whether such Syndicated Loan
requested is to be a Base Rate Loan or a Eurodollar Loan, and (D) the Interest
Period for such Syndicated Loan, if a Eurodollar Loan. Each Syndicated Loan
requested shall be in a minimum amount of $10,000,000. Each such Syndicated Loan
Request shall reflect the Maximum Drawing Amount of all Letters of Credit
outstanding and the amount of all Loans outstanding (including Competitive Bid
Loans and Swing Line Loans). Syndicated Loan Requests made hereunder shall be
irrevocable and binding on the Borrower, and shall obligate the Borrower to
accept the Syndicated Loan requested from the Banks on the proposed Drawdown
Date.

     (b) Each of the representations and warranties made by the Borrower to the
Banks or the Administrative Agent in this Agreement or any other Loan Document
shall be true and correct in all material respects when made and shall, for all
purposes of this Agreement, be deemed to be repeated by the Borrower on and as
of the date of the submission of a Syndicated Loan Request, Competitive Bid
Quote Request, or Letter of Credit Application and on and as of the Drawdown
Date of any Loan or the date of issuance of any Letter of Credit (except to the
extent (i) of changes resulting from transactions contemplated or permitted by
this Agreement and the other Loan Documents, (ii) of changes occurring in the
ordinary course of business that either individually or in the aggregate do not
result in a Material Adverse Effect, or (iii) that such representations and
warranties expressly relate only to an earlier date).

     (c) The Administrative Agent shall promptly notify each Bank of each
Syndicated Loan Request received by the Administrative Agent (i) on the proposed
Drawdown Date of any Base Rate Loan, or (ii) three (3) Eurodollar Business Days
prior to the proposed Drawdown Date of any Eurodollar Loan.

          §2.7. Election of Eurodollar Rate; Notice of Election; Interest
Periods; Minimum Amounts.

     (a) At the Borrower’s option, so long as no Default or Event of Default has
occurred and is then continuing, the Borrower may (i) elect to convert any Base
Rate Loan or a portion thereof to a Eurodollar Loan, (ii) at the time of any
Syndicated Loan Request, specify that such requested Loan shall be a Eurodollar
Loan, or (iii) upon expiration of the applicable Interest Period, elect to
maintain an existing Eurodollar Loan as such, provided that the Borrower give
notice to the Administrative Agent pursuant to §2.7(b) hereof. Upon determining
any Eurodollar Rate, the Administrative Agent shall forthwith provide notice
thereof to the Borrower and the Banks, and each such notice to the Borrower
shall be considered prima facie correct and binding, absent manifest error.

- 22 -



--------------------------------------------------------------------------------



 



     (b) Three (3) Eurodollar Business Days prior to the making of any
Eurodollar Loan or the conversion of any Base Rate Loan to a Eurodollar Loan,
or, in the case of an outstanding Eurodollar Loan, the expiration date of the
applicable Interest Period, the Borrower shall give written, telex or facsimile
notice (or telephonic notice promptly confirmed in a writing or a facsimile)
received by the Administrative Agent not later than 11:00 a.m. (New York time)
of its election pursuant to §2.7(a). Each such notice delivered to the
Administrative Agent shall specify the aggregate principal amount of the
Syndicated Loans to be borrowed or maintained as or converted to Eurodollar
Loans and the requested duration of the Interest Period that will be applicable
to such Eurodollar Loan, and shall be irrevocable and binding upon the Borrower.
If the Borrower shall fail to give the Administrative Agent notice of its
election hereunder together with all of the other information required by this
§2.7(b) with respect to any Syndicated Loan, whether at the end of an Interest
Period or otherwise, such Syndicated Loan shall be deemed a Base Rate Loan. The
Administrative Agent shall promptly notify the Banks in writing (or by telephone
confirmed in writing or by facsimile) of such election.

     (c) Notwithstanding anything herein to the contrary, the Borrower may not
specify an Interest Period that would extend beyond the Maturity Date.

     (d) No conversion of Loans pursuant to this §2.7 may result in any
Eurodollar Borrowing that is less than $5,000,000. In no event shall the
Borrower have more than ten (10) different Interest Periods for Borrowings of
Eurodollar Loans outstanding at any time.

     (e) Subject to the terms and conditions of §5.8 hereof, if any Affected
Bank demands compensation under §5.5(c) or (d) with respect to any Eurodollar
Loan, the Borrower may at any time, upon at least three (3) Business Days’ prior
written notice to the applicable Administrative Agent, elect to convert such
Eurodollar Loan into a Base Rate Loan (on which interest and principal shall be
payable contemporaneously with the related Eurodollar Loans of the other Banks).
Thereafter, and until such time as the Affected Bank notifies the Administrative
Agent that the circumstances giving rise to the demand for compensation under
§5.5(c) or (d) no longer exist, all requests for Eurodollar Loans from such
Affected Bank shall be deemed to be requests for Base Rate Loans. Once the
Affected Bank notifies the Administrative Agent that such circumstances no
longer exist, the Borrower may elect that the principal amount of each such Loan
converted hereunder shall again bear interest as Eurodollar Loans beginning on
the first day of the next succeeding Interest Period applicable to the related
Eurodollar Loans of the other Banks.

          §2.8. Funds for Syndicated Loans. Not later than 1:00 p.m. (New York
time) on the proposed Drawdown Date of Syndicated Loans, each of the Banks will
make available to the Administrative Agent at the Administrative Agent’s
Account, in immediately available funds, the amount of its Commitment Percentage
of the amount of the requested Loan. Upon receipt from each Bank of such amount,
and upon receipt of the documents required by §10 and §11 and the satisfaction
of the other conditions set forth therein, the Administrative Agent will make
available to the Borrower the aggregate amount of such Syndicated Loans made
available by the Banks. The failure or refusal of any Bank to make available to
the

- 23 -



--------------------------------------------------------------------------------



 



Administrative Agent at the aforesaid time and place on any Drawdown Date the
amount of its Commitment Percentage of the requested Syndicated Loan shall not
relieve any other Bank from its several obligations hereunder to make available
to the Administrative Agent the amount of such Bank’s Commitment Percentage of
the requested Loan.

          §2.9. Maturity of the Loans and Reimbursement Obligations. The
Borrower promises to pay on the Maturity Date, and there shall become absolutely
due and payable on the Maturity Date, all of the Loans and unpaid Reimbursement
Obligations outstanding on such date, together with any and all accrued and
unpaid interest thereon and any fees and other amounts owing hereunder.

          §2.10. Optional Prepayments or Repayments of Loans. Subject to the
terms and conditions of §5.8, the Borrower shall have the right, at its
election, to repay or prepay the outstanding amount of the Loans, as a whole or
in part, at any time without penalty or premium. The Borrower shall give the
Administrative Agent no later than 11:00 a.m. (New York time) (a) on the
proposed date of prepayment or repayment of Base Rate Loans, and (b) three
(3) Eurodollar Business Day prior to the proposed date of prepayment or
repayment of all other Loans, written notice (or telephonic notice confirmed in
writing or by facsimile) of any proposed prepayment or repayment pursuant to
this §2.10, specifying the proposed date of prepayment or repayment of Loans and
the principal amount to be paid. Notwithstanding the foregoing, the Borrower may
not prepay any Competitive Bid Loans without the consent of the applicable Bank.
The Administrative Agent shall promptly notify each Bank by written notice (or
telephonic notice confirmed in writing or by facsimile) of such notice of
payment.

          §2.11. Swing Line Loans; Settlements.

     (a) Notwithstanding the notice and minimum amount requirements set forth in
§2.6 but otherwise in accordance with the terms and conditions of this
Agreement, and solely for ease of administration of the Syndicated Loans, the
Swing Line Bank may, but shall not be required to, fund Base Rate Loans made in
accordance with the provisions of this Agreement (“Swing Line Loans”).

     At the discretion of the Swing Line Bank, Swing Line Loans may be in
amounts less than $10,000,000 provided that the outstanding amount of Swing Line
Loans advanced by the Swing Line Bank hereunder shall not exceed $100,000,000 at
any time. Each Bank shall remain severally and unconditionally liable to fund
its pro rata share (based upon each Bank’s Commitment Percentage) of such Swing
Line Loans on each Swing Line Settlement Date and, in the event the Swing Line
Bank chooses not to fund any Swing Line Loans requested on any date, to fund its
Commitment Percentage of the Base Rate Loans requested, subject to satisfaction
of the provisions hereof relating to such Bank’s Commitment to make the Base
Rate Loans. Prior to each Swing Line Settlement, all payments or repayments of
the principal of, and interest on, Swing Line Loans shall be credited to the
account of the Swing Line Bank.

     (b) The Banks shall effect Swing Line Settlements on (i) the Business Day
immediately following any day which the Administrative Agent gives written
notice to

- 24 -



--------------------------------------------------------------------------------



 



effect a Swing Line Settlement, (ii) the Business Day immediately following the
Administrative Agent’s becoming aware of the existence of any Default or Event
of Default and (iii) the Maturity Date (each such date, a “Swing Line Settlement
Date”). One (1) Business Day prior to each such Swing Line Settlement Date, the
Administrative Agent shall give telephonic notice to the Banks of (A) the
respective outstanding amount of Syndicated Loans made by each Bank as at the
close of business on the prior day, (B) the amount that any Bank, as applicable
(a “Swing Line Settling Bank”), shall pay to effect a Swing Line Settlement (a
“Swing Line Settlement Amount”) and (C) the portion (if any) of the aggregate
Swing Line Settlement Amount to be paid to each Bank. A statement of the
Administrative Agent submitted to the Banks with respect to any amounts owing
hereunder shall be prima facie evidence of the amount due and owing. Each Swing
Line Settling Bank shall, not later than 1:00 p.m. (New York time) on each Swing
Line Settlement Date, effect a wire transfer of immediately available funds to
the Administrative Agent at its Loan Office in the amount of such Bank’s Swing
Line Settlement Amount. The Administrative Agent shall, as promptly as
practicable during normal business hours on each Swing Line Settlement Date,
effect a wire transfer of immediately available funds to each Bank of the Swing
Line Settlement Amount to be paid to such Bank. All funds advanced by any Bank
as a Swing Line Settling Bank pursuant to this §2.11 (b) shall for all purposes
be treated as a Base Rate Loan made by such Swing Line Settling Bank to the
Borrower, and all funds received by any Bank pursuant to this §2.11 (b) shall
for all purposes be treated as repayment of amounts owed by the Borrower with
respect to Base Rate Loans made by such Bank.

     (c) The Administrative Agent may (unless notified to the contrary by any
Swing Line Settling Bank by 12:00 noon (New York time) one (1) Business Day
prior to the Settlement Date) assume that each Swing Line Settling Bank has made
available (or will make available by the time specified in §2.11(b)) to the
Administrative Agent its Swing Line Settlement Amount, and the Administrative
Agent may (but shall not be required to), in reliance upon such assumption, make
available to each applicable Bank its share (if any) of the aggregate Swing Line
Settlement Amount. If the Swing Line Settlement Amount of such Swing Line
Settling Bank is made available to the Administrative Agent by such Swing Line
Settling Bank on a date after such Swing Line Settlement Date, such Swing Line
Settling Bank shall pay the Swing Line Bank on demand an amount equal to the
product of (i) the average, computed for the period referred to in clause
(iii) below, of the weighted average annual interest rate paid by the Swing Line
Bank for federal funds acquired by the Swing Line Bank during each day included
in such period times (ii) such Swing Line Settlement Amount times (iii) a
fraction, the numerator of which is the number of days that elapse from and
including such Swing Line Settlement Date to but not including the date on which
such Swing Line Settlement Amount shall become immediately available to the
Swing Line Bank, and the denominator of which is 365. Upon payment of such
amount such Swing Line Settling Bank shall be deemed to have delivered its Swing
Line Settlement Amount on the Swing Line Settlement Date and shall become
entitled to interest payable by the Borrower with respect to such Swing Line
Settling Bank’s Swing Line Settlement Amount as if such share were delivered on
the Swing Line Settlement Date. If such Swing Line Settlement Amount is not in
fact made available to the Swing Line Bank by such Swing Line Settling Bank
within three (3) Business

- 25 -



--------------------------------------------------------------------------------



 



Days of such Swing Line Settlement Date, the Swing Line Bank shall be entitled
to recover such amount from the Borrower, with interest thereon at the
Applicable Base Rate.

     (d) After any Swing Line Settlement Date, any payment by the Borrower of
Swing Line Loans hereunder shall be allocated among the Banks, in amounts
determined so as to provide that after such application and the related Swing
Line Settlement, the outstanding amount of Syndicated Loans of each Bank equals,
as nearly as practicable, such Bank’s Commitment Percentage of the aggregate
amount of Syndicated Loans.

§3. LETTERS OF CREDIT.

          §3.1. Letter of Credit Commitments.

     (a) Subject to the terms and conditions hereof and the receipt by the
Administrative Agent of a written notice in the form of Exhibit B hereto (a
“Letter of Credit Request”) reflecting the Maximum Drawing Amount of all Letters
of Credit (including the requested Letter of Credit), and receipt by an Issuing
Bank, with a copy to the Administrative Agent, of a Letter of Credit
Application, such Issuing Bank, on behalf of the Banks and in reliance upon the
representations and warranties of the Borrower contained herein and the
agreement of the Banks contained in §3.1(c) hereof, agrees to issue standby
Letters of Credit (including so-called “direct pay” standby Letters of Credit)
for the account of the Borrower (which may, with such Issuing Bank’s consent,
incorporate automatic renewals for periods of up to twelve (12) months), in such
form as may be requested from time to time by the Borrower and agreed to by such
Issuing Bank; provided, however, that, after giving effect to such request, the
aggregate Maximum Drawing Amount of all Letters of Credit issued at any time
shall not exceed the Total Commitment minus the aggregate outstanding amount of
the Loans; provided further, that no Letter of Credit shall have an expiration
date later than the earlier of (i) eighteen (18) months after the date of
issuance (which may incorporate automatic renewals for periods of up to twelve
(12) months), or (ii) five (5) Business Days prior to the Maturity Date; and
provided further, that the aggregate face amount of all Letters of Credit issued
by any one Issuing Bank shall not at any time exceed the amount set forth
opposite the name of such Issuing Bank on Schedule 3.1 hereto, as such amount
may be increased (in the sole discretion of such Issuing Bank) or decreased (if
so agreed by such Issuing Bank and the Borrower) by the execution and delivery
by such Issuing Bank, the Borrower, the Guarantor and the Administrative Agent
of an instrument in substantially the form of Schedule 3.1.1 hereto. Each
Issuing Bank will promptly confirm to the Administrative Agent the issuance of
each Letter of Credit specifying the face amount thereof, and the Administrative
Agent will transmit such information to the Banks.

     (b) Each Letter of Credit shall be denominated in Dollars or, in accordance
with and subject to the terms of §3.1(e) hereof, in Canadian Dollars.

     (c) Each Bank severally agrees that it shall be absolutely liable, without
regard to the occurrence of any Default or Event of Default, the termination of
the Total

- 26 -



--------------------------------------------------------------------------------



 



Commitment pursuant to §12.2, or any other condition precedent or circumstance
whatsoever (other than as stated in the next sentence hereof), to the extent of
such Bank’s Commitment Percentage to reimburse each Issuing Bank on demand for
the amount of each draft paid by such Issuing Bank under each Letter of Credit
issued by such Issuing Bank to the extent that such amount is not reimbursed by
the Borrower pursuant to §3.2 (such agreement of a Bank being called herein the
“Letter of Credit Participation” of such Bank). Each Bank agrees that its
obligation to reimburse each Issuing Bank pursuant to this §3.1(c) shall not be
affected in any way by any circumstance whatsoever other than the gross
negligence or willful misconduct of such Issuing Bank, provided that the making
of a payment under a Letter of Credit against documents that appear on their
face to substantially comply with the terms and conditions of such Letter of
Credit shall not be deemed to be gross negligence or willful misconduct.

     (d) Each such reimbursement payment made by a Bank to an Issuing Bank shall
be made to an account of such Issuing Bank in the United States of America and
shall be treated as the purchase by such Bank of a participating interest in the
applicable Reimbursement Obligation under §3.2 in an amount equal to such
payment. Each Bank shall share in accordance with its participating interest in
any interest which accrues pursuant to §3.2.

     (e) (i) The Borrower shall be entitled to request that one or more Letters
of Credit be denominated in Canadian Dollars for the account of any Canadian
Subsidiary of the Borrower (each a “Canadian Dollar Letter of Credit”); provided
that (i) the aggregate undrawn face amount of all Canadian Dollar Letters of
Credit may not exceed C$200,000,000 at any time and (ii) each Canadian Dollar
Letter of Credit shall provide for payment of any drawing thereunder on a date
not earlier than three Business Days after the relevant Issuing Bank determines
that the documents submitted in connection with such drawing appear on their
face to substantially comply with the terms and conditions of such Letter of
Credit.

     (ii) The Letter of Credit Application in respect of each Canadian Dollar
Letter of Credit shall be signed by the Borrower; provided that nothing therein
shall be deemed to alter the obligations of the Borrower under this Agreement in
respect of any drawing under any such Letter of Credit.

     (iii) If an Issuing Bank makes a payment in Canadian Dollars pursuant to a
Canadian Dollar Letter of Credit, the amount of such payment shall, for all
purposes of this Agreement (but without prejudice to the terms of such Letter of
Credit), immediately be deemed converted into the U.S. Dollar Equivalent thereof
and shall for all purposes hereof be deemed to have been made in U.S. Dollars in
said amount.

     (f) As of the Effective Date, the Existing Letters of Credit shall
automatically be deemed to be Letters of Credit for all purposes of this
Agreement, having the respective face amounts specified in Schedule 3.1.2
hereof.

     (g) In the case of an Issuing Bank that has issued an Existing Letter of
Credit through an affiliate of such Issuing Bank, the obligations of the other
parties hereunder to

- 27 -



--------------------------------------------------------------------------------



 



such Issuing Bank shall to such extent inure to the benefit of such affiliate
and be enforceable by such Issuing Bank on behalf of such affiliate.

          §3.2. Reimbursement Obligation of the Borrower. In order to induce the
Issuing Banks to issue, extend and renew each Letter of Credit, the Borrower
hereby agrees to reimburse or pay to each Issuing Bank, with respect to each
Letter of Credit issued, extended or renewed by such Issuing Bank hereunder, as
follows:

     (a) if any draft presented under any Letter of Credit is honored by such
Issuing Bank or such Issuing Bank otherwise makes payment with respect thereto,
the sum of (i) the amount paid by such Issuing Bank under or with respect to
such Letter of Credit (except that in the case of a payment in Canadian Dollars,
it shall reimburse or pay the U.S. Dollar Equivalent thereof), and (ii) the
amount of any taxes, fees, charges or other costs and expenses whatsoever
incurred by such Issuing Bank in connection with any payment made by such
Issuing Bank under, or with respect to, such Letter of Credit; provided,
however, if the Borrower does not reimburse such Issuing Bank on the Drawdown
Date, such amount shall, provided that no Event of Default under §§12.1(g) or
12.1(h) has occurred, become automatically a Syndicated Loan which is a Base
Rate Loan advanced hereunder in an amount equal to such sum; and

     (b) upon the Maturity Date or the acceleration of the Reimbursement
Obligations with respect to all Letters of Credit in accordance with §12, an
amount equal to the then Maximum Drawing Amount of all outstanding Letters of
Credit shall be paid by the Borrower to the Administrative Agent to be held as
cash collateral for the applicable Reimbursement Obligations, and the Borrower
hereby grants to the Administrative Agent a security interest therein.

          §3.3. Obligations Absolute. The Borrower’s obligations under this §3
shall be absolute and unconditional under any and all circumstances and
irrespective of the occurrence of any Default or Event of Default or any
condition precedent whatsoever or any setoff, counterclaim or defense to payment
which the Borrower may have or have had against any Issuing Bank, any Bank or
any beneficiary of a Letter of Credit, and the Borrower expressly waives any
such rights that it may have with respect thereto. The Borrower further agrees
with each Issuing Bank and the Banks that such Issuing Bank and the Banks
(i) shall not be responsible for, and the Borrower’s Reimbursement Obligations
under §3.2 shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even if such documents
should in fact prove to be in any or all respects invalid, fraudulent or forged
(unless due to the willful misconduct of such Issuing Bank or any other Bank),
or any dispute between or among the Borrower and the beneficiary of any Letter
of Credit or any financing institution or other party to which any Letter of
Credit may be transferred or any claims or defenses whatsoever of the Borrower
against the beneficiary of any Letter of Credit or any such transferee, and
(ii) shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit except to the extent of
their own willful misconduct. The Borrower agrees that any action taken or
omitted by any Issuing Bank or any Bank in good faith under or in connection
with any Letter of Credit and the related drafts and documents shall be binding
upon the Borrower and shall not result in

- 28 -



--------------------------------------------------------------------------------



 



any liability on the part of such Issuing Bank or any Bank (or their respective
affiliates) to the Borrower. Nothing herein shall constitute a waiver by the
Borrower of any of its rights against any beneficiary of a Letter of Credit.

          §3.4. Reliance by the Issuing Banks. To the extent not inconsistent
with §3.3, each Issuing Bank shall be entitled to rely, and shall be fully
protected in relying, upon any Letter of Credit, draft, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, facsimile,
telex or teletype message, statement, order or other document believed by such
Issuing Bank in good faith to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel, independent accountants and other experts selected by such
Issuing Bank.

          §3.5. Notice Regarding Letters of Credit. One (1) Business Day prior
to the issuance of any Letter of Credit or any amendment, extension or
termination thereof, the applicable Issuing Bank shall notify the Administrative
Agent of the terms of such Letter of Credit, amendment, extension or
termination. In the case of any such issuance, amendment or extension, the
Administrative Agent will promptly notify such Issuing Bank whether such
issuance, amendment or extension is permissible under the limitation set forth
in the proviso to §2.1(a). On the day of any drawing under any Letter of Credit,
such Issuing Bank shall notify the Administrative Agent of such drawing,
specifying the amount thereof, and on the day of any payment under any Letter of
Credit, such Issuing Bank shall notify the Administrative Agent of such payment,
specifying the amount thereof and, in the case of a payment under a Canadian
Dollar Letter of Credit, the U.S. Dollar Equivalent thereof.

          §3.6. Letter of Credit Fee; Issuance Fee. The Borrower shall pay a fee
(the “Letter of Credit Fee”) equal to the Applicable L/C Rate on the Maximum
Drawing Amount to the Administrative Agent for the account of the Banks, to be
shared pro rata by the Banks in accordance with their respective Commitment
Percentages. The Letter of Credit Fee shall be payable quarterly in arrears on
the third Business Day of each calendar quarter for the quarter just ended, with
the first such payment being due on January 4, 2005, and on the Maturity Date.
In addition, an issuing fee (the “Issuance Fee”) with respect to each Letter of
Credit to be agreed upon annually between the Borrower and each Issuing Bank
shall be payable by the Borrower to such Issuing Bank for its account.

§4. COMPETITIVE BID LOANS.

          §4.1. The Competitive Bid Option. In addition to the Syndicated Loans
made pursuant to §2 hereof, the Borrower may request Competitive Bid Loans
pursuant to the terms of this §4. The Banks may, but shall have no obligation
to, make offers for Competitive Bid Loans and the Borrower may, but shall have
no obligation to, accept such offers in the manner set forth in this §4.
Notwithstanding any other provision herein to the contrary, at no time shall the
aggregate principal amount of Competitive Bid Loans outstanding at any time
exceed the Total Commitment minus the sum of (a) the aggregate outstanding
principal amount of Syndicated Loans (including the Swing Loans) plus (b) the
Maximum Drawing Amount of Letters of Credit, outstanding at such time.

          §4.2. Competitive Bid Loan Accounts; Competitive Bid Loans.

- 29 -



--------------------------------------------------------------------------------



 



     (a) The obligation of the Borrower to repay the outstanding principal
amount of any and all Competitive Bid Loans, plus interest at the applicable
rate accrued thereon, shall be evidenced by this Agreement and by individual
loan accounts (the “Competitive Bid Loan Accounts” and individually, a
“Competitive Bid Loan Account”) maintained by the Administrative Agent on its
books for each of the Banks, it being the intention of the parties hereto that,
except as provided for in paragraph (b) of this §4.2, the Borrower’s obligations
with respect to Competitive Bid Loans are to be evidenced only as stated herein
and not by separate promissory notes.

     (b) Any Bank may at any time, and from time to time, request that any
Competitive Bid Loans outstanding to such Bank be evidenced by a promissory note
of the Borrower in the form approved by the Administrative Agent, dated as of
the Effective Date and completed with appropriate insertions.

     (c) The Borrower irrevocably authorizes the Administrative Agent to make or
cause to be made, in connection with a Drawdown Date of any Competitive Bid Loan
or at the time of receipt of any payment of principal on the applicable Bank’s
Competitive Bid Loan Account, an appropriate notation on the Administrative
Agent’s records, reflecting the making of the Competitive Bid Loan, or the
receipt of such payment (as the case may be). The outstanding amount of the
Competitive Bid Loans set forth on the Administrative Agent’s records, shall be
prima facie evidence of the principal amount thereof owing and unpaid to such
Bank, but the failure to record, or any error in so recording, any such amount
shall not limit or otherwise affect the obligations of the Borrower hereunder to
make payments of principal of or interest on any Competitive Bid Loan when due.

          §4.3. Competitive Bid Quote Request; Invitation for Competitive Bid
Quotes.

     (a) When the Borrower wishes to request offers to make Competitive Bid
Loans under this §4, it shall transmit to the Administrative Agent by telex or
facsimile a Competitive Bid Quote Request substantially in the form of Exhibit E
hereto (a “Competitive Bid Quote Request”) so as to be received no later than
1:00 p.m. (New York time) (x) five (5) Eurodollar Business Days prior to the
requested Drawdown Date in the case of a Eurodollar Competitive Bid Loan or
(y) one (1) Business Day prior to the requested Drawdown Date in the case of an
Absolute Competitive Bid Loan, specifying:

          (i) the requested Drawdown Date (which must be a Eurodollar Business
Day in the case of a Eurodollar Competitive Bid Loan or a Business Day in the
case of an Absolute Competitive Bid Loan);

          (ii) the aggregate amount of such Competitive Bid Loans, which shall
be $10,000,000 or larger multiple of $1,000,000;

          (iii) the duration of the Interest Period(s) applicable thereto,
subject to the provisions of the definition of Interest Period; and

- 30 -



--------------------------------------------------------------------------------



 



          (iv) whether the Competitive Bid Quotes requested are for Eurodollar
Competitive Bid Loans or Absolute Competitive Bid Loans.

The Borrower may request offers to make Competitive Bid Loans for more than one
Interest Period in a single Competitive Bid Quote Request. No new Competitive
Bid Quote Request shall be given until the Borrower has notified the
Administrative Agent of its acceptance or non-acceptance of the Competitive Bid
Quotes relating to any outstanding Competitive Bid Quote Request.

     (b) Promptly upon receipt of a Competitive Bid Quote Request, the
Administrative Agent shall send to the Banks by telecopy or facsimile
transmission an Invitation for Competitive Bid Quotes substantially in the form
of Exhibit F hereto, which shall constitute an invitation by the Borrower to
each Bank to submit Competitive Bid Quotes in accordance with this §4.

          §4.4. Alternative Manner of Procedure. If, after receipt by the
Administrative Agent and each of the Banks of a Competitive Bid Quote Request
from the Borrower in accordance with §4.3, the Administrative Agent or any Bank
shall be unable to complete any procedure of the auction process described in
§§4.5 through 4.6 (inclusive) due to the inability of such Person to transmit or
receive communications through the means specified therein, such Person may rely
on telephonic notice for the transmission or receipt of such communications. In
any case where such Person shall rely on telephone transmission or receipt, any
communication made by telephone shall, as soon as possible thereafter, be
followed by written confirmation thereof.

          §4.5. Submission and Contents of Competitive Bid Quotes.

     (a) Each Bank may, but shall be under no obligation to, submit a
Competitive Bid Quote containing an offer or offers to make Competitive Bid
Loans in response to any Competitive Bid Quote Request. Each Competitive Bid
Quote must comply with the requirements of this §4.5 and must be submitted to
the Administrative Agent by telex or facsimile transmission at its offices as
specified in or pursuant to §22 not later than (x) 2:00 p.m. (New York time) on
the fourth Eurodollar Business Day prior to the proposed Drawdown Date, in the
case of a Eurodollar Competitive Bid Loan or (y) 10:00 a.m. (New York time) on
the proposed Drawdown Date, in the case of an Absolute Competitive Bid Loan;
provided that Competitive Bid Quotes may be submitted by the Administrative
Agent in its capacity as a Bank only if it submits its Competitive Bid Quote to
the Borrower not later than (x) one hour prior to the deadline for the other
Banks, in the case of a Eurodollar Competitive Bid Loan or (y) 15 minutes prior
to the deadline for the other Banks, in the case of an Absolute Competitive Bid
Loan. Subject to the provisions of §§10 and 11 hereof, any Competitive Bid Quote
so made shall be irrevocable except with the written consent of the
Administrative Agent given on the instructions of the Borrower.

     (b) Each Competitive Bid Quote shall be in substantially the form of
Exhibit G hereto and shall in any case specify:

- 31 -



--------------------------------------------------------------------------------



 



          (i) the proposed Drawdown Date;

          (ii) the principal amount of the Competitive Bid Loan for which each
proposal is being made, which principal amount (w) may be greater than or less
than the Commitment of the quoting Bank, (x) must be $5,000,000 or a larger
multiple of $1,000,000, (y) may not exceed the aggregate principal amount of
Competitive Bid Loans for which offers were requested and (z) may be subject to
an aggregate limitation as to the principal amount of Competitive Bid Loans for
which offers being made by such quoting Bank may be accepted;

          (iii) the Interest Period(s) for which Competitive Bid Quotes are
being submitted;

          (iv) in the case of a Eurodollar Competitive Bid Loan, the margin
above or below the applicable Eurodollar Rate (the “Competitive Bid Margin”)
offered for each such Competitive Bid Loan, expressed as a percentage (specified
to the nearest 1/10,000th of 1%) to be added to or subtracted from such
Eurodollar Rate;

          (v) in the case of an Absolute Competitive Bid Loan, the rate of
interest per annum (specified to the nearest 1/10,000th of 1%) (the “Competitive
Bid Rate”) offered for each such Absolute Competitive Bid Loan; and

          (vi) the identity of the quoting Bank.

A Competitive Bid Quote may include up to five separate offers by the quoting
Bank with respect to each Interest Period specified in the related Invitation
for Competitive Bid Quotes.

     (c) Any Competitive Bid Quote shall be disregarded if it:

          (i) is not substantially in the form of Exhibit G hereto;

          (ii) contains qualifying, conditional or similar language;

          (iii) proposes terms other than or in addition to those set forth in
the applicable Invitation for Competitive Bid Quotes; or

          (iv) arrives after the time set forth in §4.5(a) hereof.

          §4.6. Notice to Borrower. The Administrative Agent shall promptly
notify the Borrower of the terms (x) of any Competitive Bid Quote submitted by a
Bank that is in accordance with §4.5 and (y) of any Competitive Bid Quote that
amends, modifies or is otherwise inconsistent with a previous Competitive Bid
Quote submitted by such Bank with respect to the same Competitive Bid Quote
Request. Any such subsequent Competitive Bid Quote shall be disregarded by the
Administrative Agent unless such subsequent Competitive Bid Quote is submitted
solely to correct a manifest error in such former Competitive Bid Quote. The
Administrative Agent’s notice to the Borrower shall specify (A) the aggregate
principal amount

- 32 -



--------------------------------------------------------------------------------



 



of Competitive Bid Loans for which offers have been received for each Interest
Period specified in the related Competitive Bid Quote Request, (B) the
respective principal amounts and Competitive Bid Margins or Competitive Bid
Rates, as the case may be, so offered, and the identity of the respective Banks
submitting such offers, and (C) if applicable, limitations on the aggregate
principal amount of Competitive Bid Loans for which offers in any single
Competitive Bid Quote may be accepted.

          §4.7. Acceptance and Notice by Borrower and Administrative Agent. Not
later than 11:00 a.m. (New York time) on (x) the third Eurodollar Business Day
prior to the proposed Drawdown Date, in the case of a Eurodollar Competitive Bid
Loan or (y) the proposed Drawdown Date, in the case of an Absolute Competitive
Bid Loan, the Borrower shall notify the Administrative Agent of its acceptance
or non-acceptance of each Competitive Bid Quote in substantially the form of
Exhibit H hereto. The Borrower may accept any Competitive Bid Quote in whole or
in part; provided that:

     (i) the aggregate principal amount of each Competitive Bid Loan may not
exceed the applicable amount set forth in the related Competitive Bid Quote
Request;

     (ii) acceptance of offers may only be made on the basis of ascending
Competitive Bid Margins or Competitive Bid Rates, as the case may be, and

     (iii) the Borrower may not accept any offer that is described in subsection
4.5(c) or that otherwise fails to comply with the requirements of this
Agreement.

The Administrative Agent shall promptly notify each Bank which submitted a
Competitive Bid Quote of the Borrower’s acceptance or non-acceptance thereof. At
the request of any Bank which submitted a Competitive Bid Quote and with the
consent of the Borrower, the Administrative Agent will promptly notify all Banks
which submitted Competitive Bid Quotes of (a) the aggregate principal amount of,
and (b) the range of Competitive Bid Rates or Competitive Bid Margins of, the
accepted Competitive Bid Loans for each requested Interest Period.

          §4.8. Allocation by Administrative Agent. If offers are made by two or
more Banks with the same Competitive Bid Margin or Competitive Bid Rate, as the
case may be, for a greater aggregate principal amount than the amount in respect
of which offers are accepted for the related Interest Period, the principal
amount of Competitive Bid Loans in respect of which such offers are accepted
shall be allocated by the Administrative Agent among such Banks as nearly as
possible (in such multiples, not less than $1,000,000, as the Administrative
Agent may deem appropriate) in proportion to the aggregate principal amounts of
such offers. Determination by the Administrative Agent of the amounts of
Competitive Bid Loans shall be conclusive in the absence of manifest error.

          §4.9. Funding of Competitive Bid Loans. If, on or prior to the
Drawdown Date of any Competitive Bid Loan, the Total Commitment has not
terminated in full and if, on such Drawdown Date, the applicable conditions of
§§10 and 11 hereof are satisfied, the Bank or Banks whose offers the Borrower
has accepted will fund each Competitive Bid Loan so accepted. Such Bank or Banks
will make such Competitive Bid Loans by crediting the

- 33 -



--------------------------------------------------------------------------------



 



Administrative Agent for further credit to the Borrower’s specified account with
the Administrative Agent, in immediately available funds not later than 1:00
p.m. (New York time) on such Drawdown Date.

          §4.10. Funding Losses. If, after acceptance of any Competitive Bid
Quote pursuant to §4, the Borrower (i) fails to borrow any Competitive Bid Loan
so accepted on the date specified therefor, or (ii) repays the outstanding
amount of the Competitive Bid Loan prior to the last day of the Interest Period
relating thereto, the Borrower shall indemnify the Bank making such Competitive
Bid Quote or funding such Competitive Bid Loan against any loss or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Bank to fund or maintain such unborrowed Competitive Bid Loans,
including, without limitation compensation as provided in §5.8.

          §4.11. Repayment of Competitive Bid Loans; Interest. The principal of
each Competitive Bid Loan shall become absolutely due and payable by the
Borrower on the last day of the Interest Period relating thereto, and the
Borrower hereby absolutely and unconditionally promises to pay to the
Administrative Agent for the account of the relevant Banks at or before 1:00
p.m. (New York time) on the last day of the Interest Periods relating thereto
the principal amount of all such Competitive Bid Loans, plus interest thereon at
the applicable rates. The Competitive Bid Loans shall bear interest at the rate
per annum specified in the applicable Competitive Bid Quotes. Interest on the
Competitive Bid Loans shall be payable (a) on the last day of the applicable
Interest Periods, and if any such Interest Period is longer than three months,
also on the last day of the third month following the commencement of such
Interest Period, and (b) on the Maturity Date for all Loans. Subject to the
terms of this Agreement, the Borrower may make Competitive Bid Quote Requests
with respect to new Borrowings of any amounts so repaid prior to the Maturity
Date.

§5. PROVISIONS RELATING TO ALL LOANS AND LETTERS OF CREDIT.

          §5.1. Payments.

     (a) All payments of principal, interest, Reimbursement Obligations, fees
(other than the Issuance Fee) and any other amounts due hereunder or under any
of the other Loan Documents shall be made to the Administrative Agent at the
Administrative Agent’s Account in immediately available funds by 11:00 a.m. (New
York time) on any due date. Subject to the provisions of §29, if a payment is
received by the Administrative Agent at or before 1:00 p.m. (New York time) on
any Business Day, the Administrative Agent shall on the same Business Day
transfer in immediately available funds, as applicable, to (1) each of the
Banks, their pro rata portion of such payment in accordance with their
respective Commitment Percentages, in the case of payments with respect to
Syndicated Loans and Letters of Credit, (2) the Swing Line Bank in the case of
payments with respect to Swing Line Loans, and (3) the appropriate Bank(s), in
the case of payments with respect to Competitive Bid Loans. If such payment is
received by the Administrative Agent after 1:00 p.m. (New York time) on any
Business Day, such transfer shall be made by the Administrative Agent to the
applicable Bank(s) on the next Business Day.

- 34 -



--------------------------------------------------------------------------------



 



     (b) All payments by the Borrower and the Guarantor hereunder and under any
of the other Loan Documents shall be made without recoupment, setoff or
counterclaim and free and clear of and without deduction for any taxes, levies,
imposts, duties, charges, fees, deductions, withholdings, compulsory loans,
restrictions or conditions of any nature now or hereafter imposed or levied by
any jurisdiction or any political subdivision thereof or taxing or other
authority therein unless the Borrower or the Guarantor is compelled by law to
make such deduction or withholding. If any such obligation is imposed upon the
Borrower or the Guarantor with respect to any amount payable by it hereunder or
under any of the other Loan Documents, the Borrower or the Guarantor, as the
case may be, will pay to the Administrative Agent, for the account of the Banks
or (as the case may be) the Administrative Agent, on the date on which such
amount is due and payable hereunder or under such other Loan Document, such
additional amount in Dollars as shall be necessary to enable the Banks or the
Administrative Agent to receive the same net amount which the Banks or the
Administrative Agent would have received on such due date had no such obligation
been imposed upon the Borrower or the Guarantor. The Borrower and the Guarantor
will deliver promptly to the Administrative Agent certificates or other valid
vouchers for all taxes or other charges deducted from or paid with respect to
payments made by it hereunder or under such other Loan Document.

     (c) Each Bank that is not incorporated or organized under the laws of the
United States of America or a state thereof or the District of Columbia (a
“Non-U.S. Bank”) agrees that, prior to the first date on which any payment is
due to it hereunder, it will deliver to the Borrower and the Administrative
Agent two duly completed copies of United States Internal Revenue Service Form
W-8BEN or W-8ECI or successor applicable form, as the case may be, certifying in
each case that such Non-U.S. Bank is entitled to receive payments under this
Agreement, without deduction or withholding of any United States federal income
taxes. Each Non-U.S. Bank that so delivers a Form W-8BEN or W-8ECI pursuant to
the preceding sentence further undertakes to deliver to each of the Borrower and
the Administrative Agent two further copies of Form W-8BEN or W-8ECI or
successor applicable form, or other manner of certification, as the case may be,
on or before the date that any such letter or form expires or becomes obsolete
or after the occurrence of any event requiring a change in the most recent form
previously delivered by it to the Borrower, and such extensions or renewals
thereof as may reasonably be requested by the Borrower, certifying in the case
of a Form W-8BEN or W-8ECI that such Non-U.S. Bank is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes, unless in any such case an event (including,
without limitation, any change in treaty, law or regulation) has occurred prior
to the date on which any such delivery would otherwise be required which renders
all such forms inapplicable or which would prevent such Non-U.S. Bank from duly
completing and delivering any such form with respect to it and such Non-U.S.
Bank advises the Borrower that it is not capable of receiving payments without
any deduction or withholding of United States federal income tax.

     (d) The Borrower shall not be required to pay any additional amounts to any
Non-U.S. Bank in respect of United States Federal withholding tax pursuant to
§17 to the extent that (i) the obligation to withhold amounts with respect to
United States Federal

- 35 -



--------------------------------------------------------------------------------



 



withholding tax existed on the date such Non-U.S. Bank became a party to this
Agreement or, with respect to payments to a different lending office designated
by the Non-U.S. Bank as its applicable lending office (a “New Lending Office”),
the date such Non-U.S. Bank designated such New Lending Office with respect to a
Loan; provided, however, that this clause (i) shall not apply to any transferee
or New Lending Office as a result of an assignment, transfer or designation made
at the request of the Borrower; and provided further, however, that this clause
(i) shall not apply to the extent the indemnity payment or additional amounts
any transferee, or Bank through a New Lending Office, would be entitled to
receive without regard to this clause (i) do not exceed the indemnity payment or
additional amounts that the Person making the assignment or transfer to such
transferee, or Bank making the designation of such New Lending Office, would
have been entitled to receive in the absence of such assignment, transfer or
designation; or (ii) the obligation to pay such additional amounts would not
have arisen but for a failure by such Non-U.S. Bank to comply with the
provisions of paragraph (b) above.

     (e) Notwithstanding the foregoing, each Bank agrees to use reasonable
efforts (consistent with legal and regulatory restrictions) to change its
lending office to avoid or to minimize any amounts otherwise payable under §17
in each case solely if such change can be made in a manner so that such Bank, in
its sole determination, suffers no legal, economic or regulatory disadvantage.

          §5.2. Mandatory Repayments of the Loans. If at any time (including
without limitation by reason of fluctuation in the rate of exchange between the
Canadian Dollar and the U.S. Dollar) the sum of the outstanding principal amount
of the Loans plus the Maximum Drawing Amount of all outstanding Letters of
Credit exceeds the Total Commitment, whether by reduction of the Total
Commitment or otherwise, then the Borrower shall immediately pay the amount of
such excess to the Administrative Agent, (i) for application to the Loans, first
to Syndicated Loans, then to Competitive Bid Loans, subject to §5.8, or (ii) if
no Loans shall be outstanding, to be held by the Administrative Agent for the
benefit of the Banks as collateral security for such excess Maximum Drawing
Amount and the Borrower hereby grants a security interest in such amount to the
Administrative Agent for the benefit of the Banks; provided, however, that if
the amount of cash collateral held by the Administrative Agent pursuant to this
§5.2(a) exceeds the Maximum Drawing Amount required to be collateralized from
time to time, the Administrative Agent shall return such excess to the Borrower.

          §5.3. Computations. Except as otherwise expressly provided herein, all
computations of interest, Facility Fees, Letter of Credit Fees or other fees
shall be based on a 360-day year and paid for the actual number of days elapsed,
except that computations based on the Base Rate shall be based on a 365 or 366,
as applicable, day year and paid for the actual number of days elapsed. Whenever
a payment hereunder or under any of the other Loan Documents becomes due on a
day that is not a Business Day, the due date for such payment shall be extended
to the next succeeding Business Day, and interest shall accrue during such
extension; provided that for any Interest Period for any Eurodollar Loan if such
next succeeding Business Day falls in the next succeeding calendar month or
after the Maturity Date, it shall be deemed to end on the next preceding
Business Day.

- 36 -



--------------------------------------------------------------------------------



 



          §5.4. Illegality; Inability to Determine Eurodollar Rate.
Notwithstanding any other provision of this Agreement (other than §5.10), if
(a) the introduction of, any change in, or any change in the interpretation of,
any law or regulation applicable to any Bank or the Administrative Agent shall
make it unlawful, or any central bank or other governmental authority having
jurisdiction thereof shall assert that it is unlawful, for any Bank or the
Administrative Agent to perform its obligations in respect of any Eurodollar
Loans, or (b) if any Bank or the Administrative Agent, as applicable, shall
reasonably determine with respect to Eurodollar Loans that (i) by reason of
circumstances affecting any Eurodollar interbank market, adequate and reasonable
methods do not exist for ascertaining the Eurodollar Rate which would otherwise
be applicable during any Interest Period, or (ii) deposits of Dollars in the
relevant amount for the relevant Interest Period are not available to such Bank
or the Administrative Agent in any Eurodollar interbank market, or (iii) the
Eurodollar Rate does not or will not accurately reflect the cost to such Bank or
the Administrative Agent of obtaining or maintaining the Eurodollar Loans during
any Interest Period, then such Bank or the Administrative Agent shall promptly
give telephonic, telex or cable notice of such determination to the Borrower
(which notice shall be conclusive and binding upon the Borrower). Upon such
notification by the Bank or the Administrative Agent, the obligation of the
Banks and the Administrative Agent to make Eurodollar Loans shall be suspended
until the Banks or the Administrative Agent, as the case may be, determine that
such circumstances no longer exist, and to the extent permitted by law the
outstanding Eurodollar Loans shall continue to bear interest at the applicable
rate based on the Eurodollar Rate until the end of the applicable Interest
Period, and thereafter shall be deemed converted to Base Rate Loans in equal
principal amounts to such former Eurodollar Loans.

          §5.5. Additional Costs, Etc. If any present or future applicable law
(which expression, as used herein, includes statutes, rules and regulations
thereunder and interpretations thereof by any competent court or by any
governmental or other regulatory body or official charged with the
administration or the interpretation thereof and requests, directives,
instructions and notices at any time or from time to time hereafter made upon or
otherwise issued to any Bank by any central bank or other fiscal, monetary or
other authority, whether or not having the force of law) shall:

     (a) subject such Bank to any tax, levy, impost, duty, charge, fee,
deduction or withholding of any nature with respect to this Agreement, the other
Loan Documents, such Bank’s Commitment or the Loans (other than taxes based upon
or measured by the income or profits of such Bank imposed by the jurisdiction of
its incorporation or organization, or the location of its lending office); or

     (b) materially change the basis of taxation (except for changes in taxes on
income or profits of such Bank imposed by the jurisdiction of its incorporation
or organization, or the location of its lending office) of payments to such Bank
of the principal or of the interest on any Loans or any other amounts payable to
such Bank under this Agreement or the other Loan Documents; or

     (c) except as provided in §5.6 or as otherwise reflected in the Base Rate,
the Eurodollar Rate, or the applicable rate for Competitive Bid Loans, impose or
increase or render applicable (other than to the extent specifically provided
for elsewhere in this

- 37 -



--------------------------------------------------------------------------------



 



Agreement) any special deposit, reserve, assessment, liquidity, capital adequacy
or other similar requirements (whether or not having the force of law) against
assets held by, or deposits in or for the account of, or loans by, or
commitments of, an office of any Bank with respect to this Agreement, the other
Loan Documents, such Bank’s Commitment or the Loans; or

     (d) impose on such Bank any other conditions or requirements with respect
to this Agreement, the other Loan Documents, the Loans, such Bank’s Commitment
or any class of loans or commitments of which any of the Loans or such Bank’s
Commitment forms a part, and the result of any of the foregoing is:

          (i) to increase the cost to such Bank of making, funding, issuing,
renewing, extending or maintaining the Loans or such Bank’s Commitment or
issuing or participating in Letters of Credit;

          (ii) to reduce the amount of principal, interest or other amount
payable to such Bank hereunder on account of such Bank’s Commitment, the Loans
or the Reimbursement Obligations; or

          (iii) to require such Bank to make any payment or to forego any
interest or other sum payable hereunder, the amount of which payment or foregone
interest or other sum is calculated by reference to the gross amount of any sum
receivable or deemed received by such Bank from the Borrower hereunder,

then, and in each such case, the Borrower will, upon demand made by such Bank at
any time and from time to time as often as the occasion therefor may arise
(which demand shall be accompanied by a statement setting forth the basis of
such demand which shall be conclusive absent manifest error), pay such
reasonable additional amounts as will be sufficient to compensate such Bank for
such additional costs, reduction, payment or foregone interest or other sum;
provided that the determination and allocation of amounts, if any, claimed by
any Bank under this Section 5.5 are made on a reasonable basis in a manner
consistent with such Bank’s treatment of customers of such Bank that such Bank
considers, in its reasonable discretion, to be similar to the Borrower and
having generally similar provisions in their agreements with such Bank.

          §5.6. Capital Adequacy. If any Bank shall have determined that, after
the date hereof, (a) the adoption of any applicable law, rule or regulation
regarding capital adequacy, or any change in any such law, rule, or regulation,
or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, or (b) compliance by such Bank or the
Administrative Agent or any corporation controlling such Bank or the
Administrative Agent with any law, governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law) of any such
entity regarding capital adequacy, has or would have the effect of reducing the
rate of return on capital of such Bank (or any corporation controlling such
Bank) as a consequence of such Bank’s

- 38 -



--------------------------------------------------------------------------------



 



obligations hereunder to a level below that which such Bank (or any corporation
controlling such Bank) could have achieved but for such adoption, change,
request or directive (taking into consideration its policies with respect to
capital adequacy) by an amount deemed by such Bank to be material, then from
time to time, within 15 days after demand by such Bank, the Borrower shall pay
to such Bank such additional amount or amounts as will, in such Bank’s
reasonable determination, fairly compensate such Bank (or any corporation
controlling such Bank) for such reduction. Each Bank shall allocate such cost
increases among its customers in good faith and on an equitable basis.

          §5.7. Certificate. A certificate setting forth the additional amounts
payable pursuant to §5.5 or §5.6 and a reasonable explanation of such amounts
which are due, submitted by any Bank to the Borrower, shall be conclusive,
absent manifest error, that such amounts are due and owing; provided that no
Bank shall be entitled to additional amounts with respect to events or
circumstances occurring more than one hundred and twenty (120) days prior to the
delivery of such certificate.

          §5.8. Eurodollar and Competitive Bid Indemnity. The Borrower agrees to
indemnify the Banks and the Administrative Agent and to hold them harmless from
and against any reasonable loss, cost or expense that any such Bank and the
Administrative Agent may sustain or incur as a consequence of (a) the default by
the Borrower in payment of the principal amount of or any interest on any
Eurodollar Loans or Competitive Bid Loans as and when due and payable, including
any such loss or expense arising from interest or fees payable by any Bank or
the Administrative Agent to lenders of funds obtained by it in order to maintain
its Eurodollar Loans or Competitive Bid Loans, (b) the default by the Borrower
in making a Borrowing of a Eurodollar Loan or Competitive Bid Loan or conversion
of a Eurodollar Loan or a prepayment of a Eurodollar or Competitive Bid Loan
after the Borrower has given (or is deemed to have given) a Syndicated Loan
Request, a notice pursuant to §2.7 or a Notice of Acceptance/Rejection of
Competitive Bid Quote(s), or a notice pursuant to §2.10, and (c) the making of
any payment of a Eurodollar Loan or Competitive Bid Loan, or the making of any
conversion of any Eurodollar Loan to a Base Rate Loan on a day that is not the
last day of the applicable Interest Period with respect thereto. Such loss,
cost, or reasonable expense shall include an amount equal to the excess, if any,
as reasonably determined by each Bank of (i) its cost of obtaining the funds for
(A) the Eurodollar Loan being paid, prepaid, converted, not converted,
reallocated, or not borrowed, as the case may be (based on the Eurodollar Rate),
or (B) the Competitive Bid Loan being paid, prepaid, or not borrowed, as the
case may be (based on the applicable interest rate) for the period from the date
of such payment, prepayment, conversion, or failure to borrow or convert, as the
case may be, to the last day of the Interest Period for such Loan (or, in the
case of a failure to borrow, the Interest Period for the Loan which would have
commenced on the date of such failure to borrow) over (ii) the amount of
interest (as reasonably determined by such Bank) that would be realized by such
Bank in reemploying the funds so paid, prepaid, converted, or not borrowed,
converted, or prepaid for such period or Interest Period, as the case may be,
which determinations shall be conclusive absent manifest error.

          §5.9. Interest on Overdue Amounts. Overdue principal and (to the
extent permitted by applicable law) interest on the Loans and all other overdue
amounts payable hereunder or under any of the other Loan Documents shall bear
interest compounded monthly

- 39 -



--------------------------------------------------------------------------------



 



and payable on demand at a rate per annum equal to the Applicable Base Rate plus
2% per annum, until such amount shall be paid in full (after as well as before
judgment).

          §5.10. Interest Limitation. Notwithstanding any other term of this
Agreement, any other Loan Document or any other document referred to herein or
therein, the maximum amount of interest which may be charged to or collected
from any Person liable hereunder by any Bank shall be absolutely limited to, and
shall in no event exceed, the maximum amount of interest which could lawfully be
charged or collected by such Bank under applicable laws (including, to the
extent applicable, the provisions of §5197 of the Revised Statutes of the United
States of America, as amended, and 12 U.S.C. §85, as amended, and without
prejudice to the first sentence of §26 hereof).

          §5.11. Reasonable Efforts to Mitigate. Each Bank agrees that as
promptly as practicable after it becomes aware of the occurrence of an event or
the existence of a condition that would cause it to be affected under §§5.4, 5.5
or 5.6, such Bank will give notice thereof to the Borrower, with a copy to the
Administrative Agent and, to the extent so requested by the Borrower and not
inconsistent with such Bank’s internal policies, such Bank shall use reasonable
efforts and take such actions as are reasonably appropriate if as a result
thereof the additional moneys which would otherwise be required to be paid to
such Bank pursuant to such sections would be materially reduced, or the
illegality or other adverse circumstances which would otherwise require a
conversion of such Loans or result in the inability to make such Loans pursuant
to such sections would cease to exist, and in each case if, as determined by
such Bank in its sole discretion, the taking of such actions would not adversely
affect such Loans or such Bank or otherwise be disadvantageous to such Bank.

          §5.12. Replacement of Banks. If any Bank (an “Affected Bank”)
(1) makes demand upon the Borrower for (or if the Borrower is otherwise required
to pay) amounts pursuant to §§5.5 or 5.6, (ii) is unable to make or maintain
Eurodollar Loans as a result of a condition described in §5.4 or (iii) defaults
in its obligation to make Loans or to participate in Letters of Credit in
accordance with the terms of this Agreement (such Bank being referred to as a
“Defaulting Bank”), the Borrower may, within 90 days of receipt of such demand,
notice (or the occurrence of such other event causing the Borrower to be
required to pay such compensation or causing §5.4 to be applicable), or default,
as the case may be, by notice (a “Replacement Notice”) in writing to the
Administrative Agent and such Affected Bank (A) request the Affected Bank to
cooperate with the Borrower in obtaining a replacement bank satisfactory to the
Administrative Agent and the Borrower (the “Replacement Bank”) as provided
herein, but none of such Banks shall be under an obligation to find a
Replacement Bank; (B) request the non-Affected Banks to acquire and assume all
of the Affected Bank’s Loans and Commitment, and to participate in Letters of
Credit as provided herein, but none of such Banks shall be under an obligation
to do so; or (C) designate a Replacement Bank reasonably satisfactory to the
Administrative Agent. If any satisfactory Replacement Bank shall be obtained,
and/or any of the non-Affected Banks shall agree to acquire and assume all of
the Affected Bank’s Loans and Commitment, and to participate in Letters of
Credit, then such Affected Bank shall, so long as no Event of Default shall have
occurred and be continuing, assign, in accordance with §20, all of its
Commitment, Loans, and other rights and obligations under this Agreement and all
other Loan Documents to such Replacement Bank or non-Affected Banks, as the case
may be, in

- 40 -



--------------------------------------------------------------------------------



 



exchange for payment of the principal amount so assigned and all interest and
fees accrued on the amount so assigned, plus all other Obligations then due and
payable to the Affected Bank; provided, however, that (x) such assignment shall
be without recourse, representation or warranty and shall be on terms and
conditions reasonably satisfactory to such Affected Bank and such Replacement
Bank and/or non-Affected Banks, as the case may be, and (y) prior to any such
assignment, the Borrower shall have paid to such Affected Bank all amounts
properly demanded and unreimbursed under §§5.5, 5.6 and 5.8. Upon the effective
date of such assignment, such Replacement Bank shall become a “Bank” for all
purposes under this Agreement and the other Loan Documents.

          §5.13. Advances by Administrative Agent. Unless the Administrative
Agent shall have been notified in writing by any Bank prior to a borrowing
hereunder that such Bank will not make the amount that would constitute its
allocable share of such borrowing available to the Administrative Agent, the
Administrative Agent may assume that such Bank is making such amount available
to the Administrative Agent, and the Administrative Agent may, in reliance upon
such assumption, make available to the Borrower a corresponding amount. If such
amount is not made available to the Administrative Agent by the required time on
the borrowing date therefor, such Bank shall pay to the Administrative Agent, on
demand, such amount with interest thereon at a rate equal to the daily average
Federal Funds Rate for the period until such Bank makes such amount immediately
available to the Administrative Agent. A certificate of the Administrative Agent
submitted to any Bank with respect to any amounts owing under this Section shall
be conclusive in the absence of manifest error. If such Bank’s Commitment
Percentage of such borrowing is not made available to the Administrative Agent
by such Bank within three Business Days of such borrowing date, the
Administrative Agent shall be entitled to recover such amount with interest
thereon at the rate per annum applicable to such Loan hereunder, on demand, from
the Borrower.

§6. REPRESENTATIONS AND WARRANTIES. The Borrower (and the Guarantor, where
applicable) represents and warrants to the Banks that:

          §6.1. Corporate Authority.

     (a) Incorporation; Good Standing. The Borrower and each of its Significant
Subsidiaries (i) is duly organized, validly existing and in good standing under
the laws of its respective jurisdiction of formation, (ii) has all requisite
corporate power to own its property and conduct its business as now conducted
and as presently contemplated, and (iii) is in good standing and is duly
authorized to do business in each jurisdiction in which its property or business
as presently conducted or contemplated makes such qualification necessary,
except where a failure to be so qualified could not reasonably be expected to
have a Material Adverse Effect.

     (b) Authorization. The execution, delivery and performance of its Loan
Documents and the transactions contemplated hereby and thereby (i) are within
the corporate authority of the Borrower and the Guarantor, (ii) have been duly
authorized by all necessary corporate proceedings on the part of each of the
Borrower and the Guarantor, (iii) do not conflict with or result in any breach
or contravention of any provision of law, statute, rule or regulation to which
any of the Borrower or the

- 41 -



--------------------------------------------------------------------------------



 



     Guarantor or any of their Subsidiaries is subject, (iv) do not contravene
any judgment, order, writ, injunction, license or permit applicable to the
Borrower, the Guarantor or any of their Subsidiaries so as to have a Material
Adverse Effect, and (v) do not conflict with any provision of the corporate
charter or bylaws of the Borrower, the Guarantor or any Significant Subsidiary
or any agreement or other instrument binding upon the Borrower, the Guarantor or
any of their Significant Subsidiaries, except for those conflicts with any such
agreement or instrument which could not reasonably be expected to have a
Material Adverse Effect.

     (c) Enforceability. The execution, delivery and performance of the Loan
Documents by the Borrower and the Guarantor will result in valid and legally
binding obligations of the Borrower and the Guarantor enforceable against them
in accordance with the respective terms and provisions hereof and thereof,
except as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights generally and general principles of equity.

          §6.2. Governmental and Other Approvals. The execution, delivery and
performance of the Loan Documents by the Borrower and the Guarantor and the
consummation by the Borrower and the Guarantor of the transactions contemplated
hereby and thereby do not require any approval or consent of, or filing with,
any governmental agency or authority or other third party other than those
already obtained and those required after the date hereof in connection with the
Borrower’s performance of the covenants contained in §§7, 8 and 9 hereof.

          §6.3. Title to Properties; Leases. The Borrower and its Subsidiaries
own all of the assets reflected in the consolidated balance sheet as at the
Interim Balance Sheet Date or acquired since that date (except property and
assets operated under Capital Leases or sold or otherwise disposed of in the
ordinary course of business since that date), subject to no Liens except
Permitted Liens.

     §6.4. Financial Statements; Solvency.

     (a) There have been furnished to the Banks consolidated balance sheets of
the Borrower dated the Balance Sheet Date and consolidated statements of
operations for the fiscal periods then ended, certified by the Accountants. In
addition, there have been furnished to the Banks consolidated balance sheets of
the Borrower and its Subsidiaries dated the Interim Balance Sheet Date and the
related consolidated statements of operations for the fiscal quarter ending on
the Interim Balance Sheet Date. All said balance sheets and statements of
operations have been prepared in accordance with GAAP (but, in the case of any
of such financial statements which are unaudited, only to the extent GAAP is
applicable to interim unaudited reports), and fairly present, in all material
respects, the financial condition of the Borrower on a consolidated basis as at
the close of business on the dates thereof and the results of operations for the
periods then ended, subject, in the case of unaudited interim financial
statements, to changes resulting from audit and normal year-end adjustments and
to the absence of complete footnotes. There are no contingent liabilities of the
Borrower and its Subsidiaries involving material

- 42 -



--------------------------------------------------------------------------------



 



amounts, known to the officers of the Borrower or the Guarantor, which have not
been disclosed in said balance sheets and the related notes thereto or otherwise
in writing to the Banks.

     (b) The Borrower on a consolidated basis (both before and after giving
effect to the transactions contemplated by this Agreement) is solvent (i.e., it
has assets having a fair value in excess of the amount required to pay its
probable liabilities on its existing debts as they become absolute and matured)
and has, and expects to have, the ability to pay its debts from time to time
incurred in connection therewith as such debts mature.

          §6.5. No Material Changes, Etc. Since the Balance Sheet Date, there
have been no material adverse changes in the consolidated financial condition,
business, assets or liabilities (contingent or otherwise) of the Borrower and
its Subsidiaries, taken as a whole, other than changes in the ordinary course of
business which have not had a Material Adverse Effect.

          §6.6. Franchises, Patents, Copyrights, Etc. The Borrower and each of
its Subsidiaries possess all franchises, patents, copyrights, trademarks, trade
names, licenses and permits, and rights in respect of the foregoing, adequate
for the conduct of their business substantially as now conducted (other than
those the absence of which would not have a Material Adverse Effect) without
known conflict with any rights of others other than a conflict which would not
have a Material Adverse Effect.

          §6.7. Litigation. Except as set forth on Schedule 6.7 or in the
Disclosure Documents, there are no actions, suits, proceedings or investigations
of any kind pending or, to the knowledge of the Borrower, threatened against the
Borrower or any of its Subsidiaries before any court, tribunal or administrative
agency or board which, either in any case or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.

          §6.8. No Materially Adverse Contracts, Etc. Neither the Borrower nor
any of its Subsidiaries is subject to any charter, corporate or other legal
restriction, or any judgment, decree, order, rule or regulation which in the
judgment of the Borrower’s or such Subsidiary’s officers has or could reasonably
be expected in the future to have a Material Adverse Effect. Neither the
Borrower nor any of its Subsidiaries is a party to any contract or agreement
which in the judgment of the Borrower’s or its Subsidiary’s officers has or
could reasonably be expected to have any Material Adverse Effect, except as
otherwise reflected in adequate reserves as required by GAAP.

          §6.9. Compliance With Other Instruments, Laws, Etc. Neither the
Borrower nor any of its Subsidiaries is (a) violating any provision of its
charter documents or bylaws or (b) violating any agreement or instrument to
which any of them may be subject or by which any of them or any of their
properties may be bound or any decree, order, judgment, or any statute, license,
rule or regulation, in a manner which could (in the case of such agreements or
such instruments) reasonably be expected to result in a Material Adverse Effect.

- 43 -



--------------------------------------------------------------------------------



 



          §6.10. Tax Status. The Borrower and its Subsidiaries have filed all
federal, state, provincial and territorial income and all other tax returns,
reports and declarations (or obtained extensions with respect thereto) required
by applicable law to be filed by them (unless and only to the extent that the
Borrower or such Subsidiary has set aside on its books provisions reasonably
adequate for the payment of all unpaid and unreported taxes as required by
GAAP); and have paid all taxes and other governmental assessments and charges
(other than taxes, assessments and other governmental charges imposed by
jurisdictions other than the United States, Canada or any political subdivision
thereof which in the aggregate are not material to the financial condition,
business or assets of the Borrower or such Subsidiary on an individual basis or
of the Borrower on a consolidated basis) that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith; and, as required by GAAP, have set aside on their
books provisions reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
Except to the extent contested in the manner permitted in the preceding
sentence, there are no unpaid taxes in any material amount claimed by the taxing
authority of any jurisdiction to be due and owing by the Borrower or any
Subsidiary, nor do the officers of the Borrower or any of its Subsidiaries know
of any basis for any such claim.

          §6.11. No Event of Default. No Default or Event of Default has
occurred hereunder and is continuing.

          §6.12. Holding Company and Investment Company Acts. Neither the
Borrower nor any of its Subsidiaries is a “holding company”, or a “subsidiary
company” of a “holding company”, or an “affiliate” of a “holding company”, as
such terms are defined in the Public Utility Holding Company Act of 1935; nor is
any of them a “registered investment company”, or an “affiliated company” or a
“principal underwriter” of a “registered investment company”, as such terms are
defined in the Investment Company Act of 1940.

          §6.13. Absence of Financing Statements, Etc. Except as permitted by
§8.1 of this Agreement, there is no Indebtedness senior to the Obligations, and
except for Permitted Liens, there are no Liens, or any effective financing
statement, security agreement, chattel mortgage, real estate mortgage or other
document filed or recorded with any filing records, registry, or other public
office, which purports to cover, affect or give notice of any present or
possible future Lien on any assets or property of the Borrower or any of its
Subsidiaries or right thereunder.

          §6.14. Employee Benefit Plans.

          §6.14.1. In General. Each Employee Benefit Plan has been maintained
and operated in compliance with the provisions of ERISA and, to the extent
applicable, the Code, including but not limited to the provisions thereunder
respecting prohibited transactions. Promptly upon the request of any Bank or the
Administrative Agent, the Borrower will furnish to the Administrative Agent the
most recently completed annual report, Form 5500, with all required attachments,
and actuarial statement required to be submitted under §103(d) of ERISA, with
respect to each Guaranteed Pension Plan.

- 44 -



--------------------------------------------------------------------------------



 



               §6.14.2. Terminability of Welfare Plans. Under each Employee
Benefit Plan which is an employee welfare benefit plan within the meaning of
§3(1) or §3(2)(B) of ERISA, no benefits are due unless the event giving rise to
the benefit entitlement occurs prior to plan termination (except as required by
Title 1, Part 6 of ERISA) . The Borrower or an ERISA Affiliate, as appropriate,
may terminate each such Plan at any time (or at any time subsequent to the
expiration of any applicable bargaining agreement) in the discretion of the
Borrower or such ERISA Affiliate without material liability to any Person.

               §6.14.3. Guaranteed Pension Plans. Each contribution required to
be made to a Guaranteed Pension Plan, whether required to be made to avoid the
incurrence of an accumulated funding deficiency, the notice or lien provisions
of §302(f) of ERISA, or otherwise, has been timely made. No waiver of an
accumulated funding deficiency or extension of amortization periods has been
received with respect to any Guaranteed Pension Plan. No liability to the PBGC
(other than required insurance premiums, all of which have been paid) has been
incurred by the Borrower or any ERISA Affiliate with respect to any Guaranteed
Pension Plan (other than Terminated Plans) and there has not been any ERISA
Reportable Event, or any other event or condition which presents a material risk
of termination of any Guaranteed Pension Plan by the PBGC. Other than with
respect to the Terminated Plans, based on the latest valuation of each
Guaranteed Pension Plan (which in each case occurred within twelve months of the
date of this representation), and on the actuarial methods and assumptions
employed for that valuation, the aggregate benefit liabilities of all such
Guaranteed Pension Plans within the meaning of §4001 of ERISA did not exceed the
aggregate value of the assets of all such Guaranteed Pension Plans, disregarding
for this purpose the benefit liabilities and assets of any Guaranteed Pension
Plan with assets in excess of benefit liabilities.

               §6.14.4. Multiemployer Plans. Neither the Borrower nor any ERISA
Affiliate has incurred any material liability (including secondary liability) to
any Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan under §4201 of ERISA or as a result of a sale of assets
described in §4204 of ERISA. Neither the Borrower nor any ERISA Affiliate has
been notified that any Multiemployer Plan is in reorganization or insolvent
under and within the meaning of §4241 or §4245 of ERISA or that any
Multiemployer Plan intends to terminate or has been terminated under §4041A of
ERISA.

          §6.15. Environmental Compliance. The Borrower and its Subsidiaries
have taken all steps that they have deemed reasonably necessary to investigate
the past and present condition and usage of the Real Property and the operations
conducted by the Borrower and its Subsidiaries and, based upon such diligent
investigation, have determined that, except as set forth on Schedule 6.15 or in
the Disclosure Documents:

          (a) Neither the Borrower, its Significant Subsidiaries, nor any
operator of their properties, is in violation, or alleged violation, of any
judgment, decree, order, law, permit, license, rule or regulation pertaining to
environmental matters, including without limitation, those arising under the
Resource Conservation and Recovery Act (“RCRA”),

- 45 -



--------------------------------------------------------------------------------



 



the Comprehensive Environmental Response, Compensation and Liability Act of 1980
as amended (“CERCLA”), the Superfund Amendments and Reauthorization Act of 1986
(“SARA”), the Federal Clean Water Act, the Federal Clean Air Act, the Toxic
Substances Control Act, or any applicable international, federal, state,
provincial, territorial or local statute, regulation, ordinance, order or decree
relating to health, safety, waste transportation or disposal, or the environment
(the “Environmental Laws”), which violation, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

          (b) Except with respect to any such matters that could not reasonably
be expected to have a Material Adverse Effect, neither the Borrower nor any of
its Significant Subsidiaries has received notice from any third party including,
without limitation: any federal, state, provincial, territorial or local
governmental authority, (i) that any one of them has been identified by the
United States Environmental Protection Agency (“EPA”) as a potentially
responsible party under CERCLA with respect to a site listed on the National
Priorities List, 40 C.F.R. Part 300 Appendix B; (ii) that any hazardous waste,
as defined by 42 U.S.C. §6903(5), any hazardous substances as defined by 42
U.S.C. §9601(14), any pollutant or contaminant as defined by 42 U.S.C. §9601(33)
or any toxic substance, oil or hazardous materials or other chemicals or
substances regulated by any Environmental Laws, excluding household hazardous
waste (“Hazardous Substances”), which any one of them has generated, transported
or disposed of, has been found at any site at which a federal, state,
provincial, territorial or local agency or other third party has conducted or
has ordered that the Borrower or any of its Significant Subsidiaries conduct a
remedial investigation, removal or other response action pursuant to any
Environmental Law; or (iii) that it is or shall be a named party to any claim,
action, cause of action, complaint, legal or administrative proceeding arising
out of any third party’s incurrence of costs, expenses, losses or damages of any
kind whatsoever in connection with the Release of Hazardous Substances.

          (c) Except for those occurrences or situations that could not
reasonably be expected to have a Material Adverse Effect, (i) no portion of the
Real Property or other assets of the Borrower and its Significant Subsidiaries
has been used for the handling, processing, storage or disposal of Hazardous
Substances except in accordance with applicable Environmental Laws; (ii) in the
course of any activities conducted by the Borrower, its Significant
Subsidiaries, or operators of the Real Property or other assets of the Borrower
and its Significant Subsidiaries, no Hazardous Substances have been generated or
are being used on such properties except in accordance with applicable
Environmental Laws; (iii) there have been no unpermitted Releases or threatened
Releases of Hazardous Substances on, upon, into or from the Real Property or
other assets of the Borrower or its Significant Subsidiaries; and (iv) any
Hazardous Substances that have been generated on the Real Property or other
assets of the Borrower or its Significant Subsidiaries have been transported
offsite only by carriers having an identification number issued by the EPA,
treated or disposed of only by treatment or disposal facilities maintaining
valid permits as required under applicable Environmental Laws, which
transporters and facilities have been and are, to the Borrower’s knowledge,
operating in compliance with such permits and applicable Environmental Laws.

- 46 -



--------------------------------------------------------------------------------



 



          §6.16. Disclosure. No representation or warranty made by the Borrower
or the Guarantor in this Agreement or in any agreement, instrument, document,
certificate, or financial statement furnished to the Banks or the Administrative
Agent by or on behalf of or at the request of the Borrower and the Guarantor in
connection with any of the transactions contemplated by the Loan Documents
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained therein, taken as a
whole, not misleading in light of the circumstances in which they are made.

          §6.17. Permits and Governmental Authority. All permits (other than
those the absence of which could not reasonably be expected to have a Material
Adverse Effect) required for the construction and operation of all landfills
currently owned or operated by the Borrower or any of its Significant
Subsidiaries have been obtained and remain in full force and effect and are not
subject to any appeals or further proceedings or to any unsatisfied conditions
that may allow material modification or revocation. Neither the Borrower nor any
of its Subsidiaries, nor, to the knowledge of the Borrower, the holder of such
permits is in violation of any such permits, except for any violation which
could not reasonably be expected to have a Material Adverse Effect.

§7. AFFIRMATIVE COVENANTS OF THE BORROWER. The Borrower agrees that, so long as
any Obligation or Letter of Credit is outstanding or the Banks have any
obligation to make Loans or any Issuing Bank has any obligation to issue, extend
or renew any Letter of Credit hereunder, or the Banks have any obligations to
reimburse any Issuing Bank for drawings honored under any Letter of Credit, it
shall, and shall cause its Subsidiaries to, comply with the following covenants:

          §7.1. Punctual Payment. The Borrower will duly and punctually pay or
cause to be paid the principal of and interest on the Loans, all Reimbursement
Obligations, fees and other amounts provided for in this Agreement and the other
Loan Documents, all in accordance with the terms of this Agreement and such
other Loan Documents.

          §7.2. Maintenance of U.S. Office. The Borrower will maintain its chief
executive offices at Houston, Texas, or at such other place in the United States
of America as the Borrower shall designate upon 30 days’ prior written notice to
the Administrative Agent.

          §7.3. Records and Accounts. The Borrower will, and will cause each of
its Subsidiaries to, keep true and accurate records and books of account in
which full, true and correct entries will be made in accordance with GAAP and
with the requirements of all regulatory authorities and maintain adequate
accounts and reserves for all taxes (including income taxes), depreciation,
depletion, obsolescence and amortization of its properties, all other
contingencies, and all other proper reserves.

          §7.4. Financial Statements, Certificates and Information. The Borrower
will deliver to the Banks:

          (a) as soon as practicable, but, in any event not later than 100 days
after the end of each fiscal year of the Borrower, the consolidated balance
sheet of the Borrower as at the end of such year, consolidated statements of
cash flows, and the related

- 47 -



--------------------------------------------------------------------------------



 



consolidated statements of operations, each setting forth in comparative form
the figures for the previous fiscal year, all such consolidated financial
statements to be in reasonable detail, prepared in accordance with GAAP and,
with respect to the consolidated financial statements, certified by Ernst &
Young LLP or by other nationally recognized independent auditors selected by the
Borrower and reasonably satisfactory to the Administrative Agent (the
“Accountants”). In addition, simultaneously therewith, the Borrower shall
provide the Banks with a written statement from such Accountants to the effect
that they have read a copy of this Agreement, and that, in making the
examination necessary to said certification, they have obtained no knowledge of
any Default or Event of Default, or, if such Accountants shall have obtained
knowledge of any then existing Default or Event of Default they shall disclose
in such statement any such Default or Event of Default;

     (b) as soon as practicable, but in any event not later than 60 days after
the end of each of the first three fiscal quarters of each fiscal year of the
Borrower, copies of the consolidated balance sheet and statement of operations
of the Borrower as at the end of such quarter, subject to year-end adjustments,
and the related consolidated statement of cash flows, all in reasonable detail
and prepared in accordance with GAAP (to the extent GAAP is applicable to
interim unaudited financial statements) with a certification by the principal
financial or accounting officer of the Borrower (the “CFO or the CAO”) that the
consolidated financial statements are prepared in accordance with GAAP (to the
extent GAAP is applicable to interim unaudited financial statements) and fairly
present, in all material respects, the consolidated financial condition of the
Borrower as at the close of business on the date thereof and the results of
operations for the period then ended, subject to year-end adjustments and the
exclusion of detailed footnotes;

     (c) simultaneously with the delivery of the financial statements referred
to in (a) and (b) above, a certificate in the form of Exhibit C hereto (the
“Compliance Certificate”) signed by the CFO or the CAO or the Borrower’s
corporate treasurer, stating that the Borrower and its Subsidiaries are in
compliance with the covenants contained in §§7, 8 and 9 hereof as of the end of
the applicable period and setting forth in reasonable detail computations
evidencing such compliance with respect to the covenants contained in §9 hereof
and that no Default or Event of Default exists, provided that if the Borrower
shall at the time of issuance of such Compliance Certificate or at any other
time obtain knowledge of any Default or Event of Default, the Borrower shall
include in such certificate or otherwise deliver forthwith to the Banks a
certificate specifying the nature and period of existence thereof and what
action the Borrower proposes to take with respect thereto;

     (d) promptly following the filing or mailing thereof, copies of all
material of a financial nature filed with the Securities and Exchange Commission
or sent to the Borrower’s and its Subsidiaries’ stockholders generally; and

     (e) from time to time such other financial data and other information as
any of the Banks may reasonably request through the Administrative Agent.

The Borrower hereby authorizes each Bank to disclose any information obtained
pursuant

- 48 -



--------------------------------------------------------------------------------



 



to this Agreement to all appropriate governmental regulatory authorities where
required by law; provided, however, this authorization shall not be deemed to be
a waiver of any rights to object to the disclosure by the Banks of any such
information which the Borrower has or may have under the federal Right to
Financial Privacy Act of 1978, as in effect from time to time, except as to
matters specifically permitted therein.

          §7.5. Existence and Conduct of Business. The Borrower will, and will
cause each Significant Subsidiary to, do or cause to be done all things
necessary to preserve and keep in full force and effect its existence, rights
and franchises; and effect and maintain its foreign qualifications (except where
the failure of the Borrower or any Significant Subsidiary to remain so qualified
could not reasonably be expected to have a Material Adverse Effect), licensing,
domestication or authorization, except as any of the foregoing may be terminated
by its Board of Directors in the exercise of its reasonable judgment; provided
that such termination could not reasonably be expected to have a Material
Adverse Effect. The Borrower will not, and will cause its Subsidiaries not to,
become obligated under any contract or binding arrangement which, at the time it
was entered into, could reasonably be expected to have a Material Adverse
Effect. The Borrower will, and will cause each Subsidiary to, continue to engage
primarily in any of the businesses now conducted by the Borrower and its
Subsidiaries and in related, complementary or supplemental businesses, and any
additional businesses acquired pursuant to the terms of §8.4(a) hereunder.

          §7.6. Maintenance of Properties. The Borrower will, and will cause its
Significant Subsidiaries to, cause all material properties used or useful in the
conduct of their businesses to be maintained and kept in good condition, repair
and working order (ordinary wear and tear excepted) and supplied with all
necessary equipment and cause to be made all necessary repairs, renewals,
replacements, betterments and improvements thereof, all as in the judgment of
the Borrower and its Significant Subsidiaries may be necessary so that the
businesses carried on in connection therewith may be properly and advantageously
conducted at all times; provided, however, that nothing in this section shall
prevent the Borrower or any of its Subsidiaries from discontinuing the operation
and maintenance of any of its properties if such discontinuance is, in the
judgment of the Borrower or such Subsidiary, desirable in the conduct of its or
their business and which could not reasonably be expected to have a Material
Adverse Effect.

          §7.7. Insurance. The Borrower will, and will cause its Subsidiaries
to, maintain insurance of the kinds, covering the risks (other than risks
arising out of or in any way connected with personal liability of any officers
and directors thereof) and in the relative proportionate amounts usually carried
by reasonable and prudent companies conducting businesses similar to that of the
Borrower and its Subsidiaries, in amounts substantially similar to the existing
coverage maintained by the Borrower and its Subsidiaries. Such insurance shall
be with financially sound and reputable insurance companies (including captive
insurance companies), funds or underwriters, or may be pursuant to
self-insurance plans. In addition, the Borrower will furnish from time to time,
upon the Administrative Agent’s request, a summary of the insurance coverage of
the Borrower and its Subsidiaries, which summary shall be in form and substance
satisfactory to the Administrative Agent and, if requested by the Administrative
Agent, will furnish to the Administrative Agent copies of the applicable
policies.

- 49 -



--------------------------------------------------------------------------------



 



          §7.8. Taxes. The Borrower will, and will cause its Subsidiaries to,
duly pay and discharge, or cause to be paid and discharged, before the same
shall become overdue, all taxes, assessments and other governmental charges
imposed upon it and its real properties, sales and activities, or any part
thereof, or upon the income or profits therefrom, as well as all claims for
labor, materials, or supplies, which if unpaid might by law become a Lien upon
any of its property; provided, however, that any such tax, assessment, charge,
levy or claim need not be paid if the failure to do so (either individually, or
in the aggregate for all such failures) could not reasonably be expected to have
a Material Adverse Effect and the validity or amount thereof shall currently be
contested in good faith by appropriate proceedings and if the Borrower or such
Subsidiary shall have set aside on its books adequate reserves with respect
thereto as required by GAAP; and provided, further, that the Borrower or such
Subsidiary will pay all such taxes, assessments, charges, levies or claims prior
to the foreclosure on any Lien which may have attached as security therefor.

          §7.9. Inspection of Properties, Books and Contracts. The Borrower
will, and will cause its Significant Subsidiaries to, permit the Administrative
Agent or any Bank or any of their designated representatives, upon reasonable
notice, to visit and inspect any of the properties of the Borrower and its
Significant Subsidiaries, to examine the books of account of the Borrower and
its Significant Subsidiaries, or contracts (and to make copies thereof and
extracts therefrom), and to discuss the affairs, finances and accounts of the
Borrower and its Significant Subsidiaries with, and to be advised as to the same
by, their officers, all at such times and intervals as may be reasonably
requested.

          §7.10. Compliance with Laws, Contracts, Licenses and Permits;
Maintenance of Material Licenses and Permits. The Borrower will, and will cause
each Subsidiary to, (i) comply with the provisions of its charter documents and
by-laws; (ii) comply with all agreements and instruments by which it or any of
its properties may be bound except where noncompliance could not reasonably be
expected to have a Material Adverse Effect; (iii) comply with all applicable
laws and regulations (including Environmental Laws), decrees, orders, judgments,
licenses and permits, including, without limitation, all environmental permits
(“Applicable Requirements”), except where noncompliance with such Applicable
Requirements could not reasonably be expected to have a Material Adverse Effect;
(iv) maintain all operating permits for all landfills now owned or hereafter
acquired, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (v) dispose of hazardous waste only at
licensed disposal facilities operating, to the Borrower’s knowledge, in
compliance with Environmental Laws, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect. If at any time any
authorization, consent, approval, permit or license from any officer, agency or
instrumentality of any government shall become necessary or required in order
that the Borrower or any Significant Subsidiary may fulfill any of its
obligations hereunder or under any other Loan Document, the Borrower will
immediately take or cause to be taken all reasonable steps within the power of
the Borrower or such Significant Subsidiary to obtain such authorization,
consent, approval, permit or license and furnish the Banks with evidence
thereof.

          §7.11. Environmental Indemnification. The Borrower covenants and
agrees that it will indemnify and hold the Banks, the Issuing Banks and the
Administrative Agent and their respective affiliates, and each of the
representatives, agents and officers of each of the

- 50 -



--------------------------------------------------------------------------------



 



foregoing, harmless from and against any and all claims, expense, damage, loss
or liability incurred by the Banks, the Issuing Banks or the Administrative
Agent (including all reasonable costs of legal representation incurred by the
Banks, the Issuing Banks or the Administrative Agent) relating to (a) any
Release or threatened Release of Hazardous Substances on the Real Property;
(b) any violation of any Environmental Laws or Applicable Requirements with
respect to conditions at the Real Property or other assets of the Borrower or
its Subsidiaries, or the operations conducted thereon; or (c) the investigation
or remediation of offsite locations at which the Borrower, any of its
Subsidiaries, or their predecessors are alleged to have directly or indirectly
Disposed of Hazardous Substances. It is expressly acknowledged by the Borrower
that this covenant of indemnification shall survive the payment of the Loans and
Reimbursement Obligations and satisfaction of all other Obligations hereunder
and shall inure to the benefit of the Banks, the Issuing Banks, the
Administrative Agent and their affiliates, successors and assigns.

          §7.12. Further Assurances. The Borrower and the Guarantor will
cooperate with the Administrative Agent and execute such further instruments and
documents as the Administrative Agent shall reasonably request to carry out to
the Majority Banks’ satisfaction the transactions contemplated by this
Agreement.

          §7.13. Notice of Potential Claims or Litigation. The Borrower shall
deliver to the Banks written notice of the initiation of any action, claim,
complaint, investigation or any other notice of dispute or litigation against
the Borrower or any of its Subsidiaries that could reasonably be expected to
have a Material Adverse Effect, or which questions the validity or
enforceability of any Loan Document, together with a copy of each such complaint
or other notice received by the Borrower or any of its Subsidiaries if requested
by the Administrative Agent within 30 days of receipt thereof or of the
determination that such action could reasonably be expected to have a Material
Adverse Effect, whichever occurs later (and the Borrower will make such
determination in each case as promptly as practicable).

          §7.14. Notice of Certain Events Concerning Environmental Claims. The
Borrower will promptly, and in any event within ten (10) Business Days of the
Borrower’s obtaining knowledge thereof, notify the Banks in writing of any of
the following events:

          (i) the Borrower’s or any Significant Subsidiary’s obtaining knowledge
of any violation of any Environmental Law regarding the Real Property or the
Borrower’s or any Subsidiary’s operations which violation could reasonably be
expected to have a Material Adverse Effect;

          (ii) the Borrower’s or any Significant Subsidiary’s obtaining
knowledge of any potential or known Release, or threat of Release, of any
Hazardous Substance at, from, or into the Real Property which could reasonably
be expected to have a Material Adverse Effect;

          (iii) the Borrower’s or any Significant Subsidiary’s receipt of any
notice of any material violation of any Environmental Law or of any Release or
threatened Release of Hazardous Substances, including a notice or claim of
liability or potential responsibility

- 51 -



--------------------------------------------------------------------------------



 



from any third party (including any federal, state, provincial, territorial or
local governmental officials) and including notice of any formal inquiry,
proceeding, demand, investigation or other action with regard to (A) the
Borrower’s, any Significant Subsidiary’s or any Person’s operation of the Real
Property, (B) contamination on, from, or into the Real Property, or
(C) investigation or remediation of offsite locations at which the Borrower, any
Significant Subsidiary, or its predecessors are alleged to have directly or
indirectly Disposed of Hazardous Substances, if any thereof could reasonably be
expected to have a Material Adverse Effect; or

          (iv) the Borrower’s or any Significant Subsidiary’s obtaining
knowledge that any expense or loss has been incurred by any governmental
authority in connection with the assessment, containment, removal or remediation
of any Hazardous Substances with respect to which the Borrower or any
Significant Subsidiary has been alleged to be liable by such governmental
authority or for which a Lien may be imposed on the Real Property by such
governmental authority, if any thereof could reasonably be expected to have a
Material Adverse Effect.

          §7.15. Notice of Default. The Borrower will promptly notify the Banks
in writing of the occurrence of any Default or Event of Default. If any Person
shall give any notice or take any other action in respect of a claimed default
(whether or not constituting an Event of Default) under this Agreement or any
other note, evidence of indebtedness, indenture or other obligation evidencing
indebtedness in excess of $25,000,000 as to which the Borrower or any of its
Significant Subsidiaries is a party or obligor, whether as principal or surety,
the Borrower shall promptly upon obtaining actual knowledge thereof give written
notice thereof to the Banks, describing the notice of action and the nature of
the claimed default.

          §7.16. Use of Proceeds. The proceeds of the Loans shall be used for
general corporate purposes, to provide working capital, to backstop commercial
paper, to provide letters of credit and to refinance existing Indebtedness of
the Borrower and its Subsidiaries. No proceeds of the Loans shall be used in any
way that will violate Regulations U or X of the Board of Governors of the
Federal Reserve System.

          §7.17. Certain Transactions. Except as disclosed in the Disclosure
Documents prior to the Effective Date, and except for arm’s length transactions
pursuant to which the Borrower or any Subsidiary makes payments in the ordinary
course of business, none of the officers, directors, or employees or any other
affiliate of the Borrower or any Subsidiary are presently or shall be a party to
any transaction with the Borrower or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Borrower or any Subsidiary, any corporation, partnership, trust or other entity
in which any officer, director, or any such employee has a substantial interest
or is an officer, director, trustee or partner.

§8. NEGATIVE COVENANTS OF THE BORROWER. The Borrower agrees that, so long as any
Obligation or Letter of Credit is outstanding or the Banks have any obligation
to make Loans or any Issuing Bank has any obligation to issue, extend or renew
any Letter of

- 52 -



--------------------------------------------------------------------------------



 



Credit hereunder, or the Banks have any obligation to reimburse any Issuing Bank
for drawings honored under any Letter of Credit, it shall, and shall cause its
Subsidiaries to, comply with the following covenants:

          §8.1. Restrictions on Indebtedness. The Borrower will not permit any
of its Subsidiaries to create, incur, assume, or be or remain liable,
contingently or otherwise, with respect to any Indebtedness, or become or be
responsible in any manner (whether by agreement to purchase any obligations,
stock, assets, goods or services, or to supply or advance any funds, assets,
goods or services or otherwise) with respect to any Indebtedness of any other
Person (other than the Borrower or any of its Subsidiaries), other than:

          (a) Indebtedness of the Borrower’s Subsidiaries listed in Schedule
8.1(a) and any extension, renewal or refinancing of such Indebtedness, provided
that the terms and conditions of any such extensions, renewals or refinancings
do not increase the relative priority of the original Indebtedness and provided,
further, that such extended, renewed or refinanced Indebtedness does not in the
aggregate exceed the Dollar amount of the original Indebtedness; and

          (b) Other Indebtedness of the Borrower’s Subsidiaries (other than of
the Guarantor) provided that the aggregate amount of all such Indebtedness under
this §8.1(b), when added (without duplication) to the aggregate outstanding
amount of secured Indebtedness of the Borrower and its Subsidiaries under
subsections (k), (l) and (m) of the definition of “Permitted Liens” and
Indebtedness with respect to Permitted Receivables Transactions, shall not
exceed 15% of Consolidated Tangible Assets at any time.

          §8.2. Restrictions on Liens. The Borrower will not, and will cause its
Subsidiaries not to, create or incur or suffer to be created or incurred or to
exist any Lien of any kind upon any property or assets of any character, whether
now owned or hereafter acquired, or upon the income or profits therefrom; or
transfer any of such property or assets or the income or profits therefrom for
the purpose of subjecting the same to the payment of Indebtedness or performance
of any other obligation in priority to payment of its general creditors; or
acquire, or agree or have an option to acquire, any property or assets upon
conditional sale or other title retention or purchase money security agreement,
device or arrangement; or suffer to exist for a period of more than 30 days
after the same shall have been incurred any Indebtedness or claim or demand
against it which if unpaid might by law or upon bankruptcy or insolvency, or
otherwise, be given any priority whatsoever over its general creditors; or sell,
assign, pledge or otherwise transfer any accounts, contract rights, general
intangibles or chattel paper, with or without recourse, except for Permitted
Liens.

     The Borrower and the Guarantor covenant and agree that if either of them or
any of their Subsidiaries shall create or incur any Lien upon any of their
respective properties or assets, whether now owned or hereafter acquired, other
than Permitted Liens (unless prior written consent shall have been obtained from
the Banks), the Borrower and the Guarantor will make or cause to be made
effective provision whereby the Obligations and the Guaranteed Obligations will
be secured by such Lien equally and ratably with any and all other Indebtedness
thereby secured so long as such other Indebtedness shall be so secured; provided
that the covenants of

- 53 -



--------------------------------------------------------------------------------



 



the Borrower and the Guarantor contained in this sentence shall only be in
effect for so long as the Borrower or the Guarantor shall be similarly obligated
under any other Indebtedness; provided, further, that an Event of Default shall
occur for so long as such other Indebtedness becomes secured notwithstanding any
actions taken by the Borrower or the Guarantor to ratably secure the Obligations
and the Guaranteed Obligations hereunder.

          §8.3. Restrictions on Investments. Except to the extent provided in
§8.4, neither the Borrower nor any Subsidiary may make or permit to exist or to
remain outstanding any Investment, other than Investments in Cash Equivalents
unless both before and after giving effect thereto (i) the Borrower and its
Subsidiaries are in compliance with the covenants set forth in §§7, 8 and 9
hereof and (ii) there does not exist a Default or Event of Default and no
Default or Event of Default would be created by the making of such Investment;
provided that the aggregate amount of all Investments (excluding Investments in
Cash Equivalents), does not exceed 15% of Consolidated Tangible Assets; and
provided further that the ability of the Subsidiaries of the Borrower to incur
any Indebtedness in connection with any Investment permitted by this §8.3 shall
be governed by §8.1.

          §8.4. Mergers, Consolidations, Sales.

          (a) Neither the Borrower nor any Subsidiary shall be a party to any
merger, consolidation or exchange of stock unless the Borrower shall be the
surviving entity with respect to any such transaction to which the Borrower is a
party and the Guarantor shall be the survivor of any merger with any other
Subsidiary or a Subsidiary shall be the surviving entity (and continue to be a
Subsidiary) with respect to any such transactions to which one or more
Subsidiaries is a party (and the conditions set forth below are satisfied), or
purchase or otherwise acquire all or substantially all of the assets or stock of
any class of, or any partnership, membership or joint venture or other interest
in, any other Person except as otherwise provided in §8.3 or this §8.4.
Notwithstanding the foregoing, the Borrower and its Subsidiaries may purchase or
otherwise acquire all or substantially all of the assets or stock of any class
of, or joint venture or other interest in, any Person if the following
conditions have been met: (i) the proposed transaction will not otherwise create
a Default or an Event of Default hereunder; and (ii) the business to be acquired
predominantly involves (A) the collection, transfer, hauling, disposal or
recycling of solid waste or thermal soil remediation, or (B) other lines of
businesses currently engaged in, or related, associated, complementary or
supplementary thereto, whether from an operational, business, financial,
technical or administrative standpoint; provided that the Borrower or its
Subsidiaries may purchase or otherwise acquire all or substantially all of the
assets or stock of any class of, or any partnership, membership or joint venture
or other interest in, any Persons in unrelated businesses, not to exceed a total
aggregate amount of $400,000,000 during the term of this Agreement.
Notwithstanding anything herein to the contrary, the ability of the Subsidiaries
of the Borrower to incur any Indebtedness in connection with any transaction
permitted pursuant to this §8.4 shall be governed by §8.1.

          (b) Neither the Borrower nor any Subsidiary shall sell, transfer,
convey or lease any assets or group of assets, including the sale or transfer of
any property owned by the Borrower or any Subsidiary in order then or thereafter
to lease such property or

- 54 -



--------------------------------------------------------------------------------



 



lease other property which the Borrower or such Subsidiary intends to use for
substantially the same purpose as the property being sold or transferred, or
sell or assign, with or without recourse, any receivables, except (i) transfers
of real or personal property among Subsidiaries of the Borrower, (ii) so long as
no Default or Event of Default has occurred and is continuing, or would result
therefrom, sales of assets or pursuant to a sale-leaseback transaction; provided
that any net cash proceeds from any such sale or sale-leaseback shall, within
180 days, either be used to pay down outstanding Loans under this Agreement or
be reinvested by such Person in assets of the business of the Borrower and its
Subsidiaries, used for working capital, invested in Investments in accordance
with the provisions of §8.3 or used for other general corporate purposes, (iii)
sales of accounts receivable (and contract rights, general intangibles or
chattel paper related thereto) more than sixty (60) days past due sold or
assigned in the ordinary course of collecting past due accounts, or (iv)
pursuant to a Permitted Receivables Transaction.

          §8.5. Restricted Distributions and Redemptions. Neither the Borrower
nor any of its Subsidiaries will (a) declare or pay any Distributions, or (b)
redeem, convert, retire or otherwise acquire shares of any class of its capital
stock (other than in connection with a merger permitted by §8.4 hereof or
conversion into another form of equity of any preferred shares of the Borrower
existing as of the Effective Date pursuant to the terms thereof), unless at the
time of such Distribution or redemption no Default or Event of Default exists or
would be created hereunder. Notwithstanding the above, any Subsidiary may make
Distributions to the Borrower and the Borrower agrees that neither the Borrower
nor any Significant Subsidiary will enter into any agreement restricting
Distributions from such Significant Subsidiary to the Borrower.

          §8.6. Employee Benefit Plans. None of the Borrower, any of its
Subsidiaries, or any ERISA Affiliate will:

          (a) engage in any “prohibited transaction” within the meaning of §406
of ERISA or §4975 of the Code which could result in a material liability for the
Borrower on a consolidated basis; or

          (b) permit any Guaranteed Pension Plan to incur an “accumulated
funding deficiency”, as such term is defined in §302 of ERISA, whether or not
such deficiency is or may be waived; or

          (c) fail to contribute to any Guaranteed Pension Plan to an extent
which, or terminate any Guaranteed Pension Plan in a manner which, could result
in the imposition of a lien or encumbrance on the assets of the Borrower or the
Guarantor pursuant to §302(f) or §4068 of ERISA; or

          (d) permit or take any action which would result in the aggregate
benefit liabilities (within the meaning of §4001 of ERISA), other than with
respect to the Terminated Plans, of all Guaranteed Pension Plans exceeding the
value of the aggregate assets of such Guaranteed Pension Plans, disregarding for
this purpose the benefit liabilities and assets of any such Guaranteed Pension
Plan with assets in excess of benefit liabilities.

- 55 -



--------------------------------------------------------------------------------



 



     The Borrower and its Subsidiaries will (i) promptly upon the request of any
Bank or the Administrative Agent, furnish to the Banks a copy of the most recent
actuarial statement required to be submitted under §103(d) of ERISA and Annual
Report, Form 5500, with all required attachments, in respect of each Guaranteed
Pension Plan, and (ii) promptly upon receipt or dispatch, furnish to the Banks
any notice, report or demand sent or received in respect of a Guaranteed Pension
Plan under §§302, 4041, 4042, 4043, 4063, 4065, 4066 and 4068 of ERISA, or in
respect of a Multiemployer Plan, under §§4041A, 4202, 4219, 4242 or 4245 of
ERISA.

§9. FINANCIAL COVENANTS OF THE BORROWER. The Borrower agrees that, so long as
any Obligation or Letter of Credit is outstanding or the Banks have any
obligation to make Loans or any Issuing Bank has any obligation to issue, extend
or renew any Letter of Credit hereunder, or the Banks have any obligation to
reimburse any Issuing Bank for drawings honored under any Letter of Credit, it
shall comply with the following covenants:

          §9.1. Interest Coverage Ratio. As of the end of any fiscal quarter of
the Borrower, the Borrower will not permit the ratio of (a) EBIT for the four
fiscal quarters then ending to (b) Consolidated Total Interest Expense for such
period to be less than 2.75:1.00.

          §9.2. Total Debt to EBITDA. As of the end of any fiscal quarter of the
Borrower, the Borrower will not permit the ratio of (a) Total Debt to (b) EBITDA
for the four fiscal quarters then ending to exceed 3.50:1.00.

§10. CONDITIONS PRECEDENT.

          §10.1. Conditions To Effectiveness. The effectiveness of this
Agreement and the obligations of the Banks to make any Loans and of any Issuing
Bank to issue Letters of Credit and of the Banks to participate in Letters of
Credit and otherwise be bound by the terms of this Agreement shall be subject to
the satisfaction of each of the following conditions precedent:

               §10.1.1. Corporate Action. All corporate action necessary for the
valid execution, delivery and performance by the Borrower and the Guarantor of
the Loan Documents shall have been duly and effectively taken, and evidence
thereof certified by authorized officers of the Borrower and the Guarantor and
satisfactory to the Administrative Agent shall have been provided to the Banks.

               §10.1.2. Loan Documents, Etc. Each of the Loan Documents and
other documents listed on the closing agenda shall have been duly and properly
authorized, executed and delivered by the respective parties thereto and shall
be in full force and effect in a form satisfactory to the Majority Banks.

               §10.1.3. Certified Copies of Charter Documents. The Banks shall
have received from each of the Borrower and the Guarantor, certified by a duly
authorized officer of such Person to be true and complete on the Effective Date,
(a) its charter or other incorporation documents, (b) its by-laws and (c) good
standing certificates and foreign qualifications.

               §10.1.4. Incumbency Certificate. The Banks shall have received an
incumbency certificate, dated as of the Effective Date, signed by duly

- 56 -



--------------------------------------------------------------------------------



 



authorized officers of the Borrower and the Guarantor giving the name and
bearing a specimen signature of each individual who shall be authorized: (a) to
sign the Loan Documents on behalf of the Borrower and the Guarantor; (b) to make
Syndicated Loan Requests and Letter of Credit Requests; (c) to make Competitive
Bid Quote Requests; and (d) to give notices and to take other action on the
Borrower’s or the Guarantor’s behalf under the Loan Documents.

     §10.1.5. Certificates of Insurance. The Administrative Agent shall have
received a certificate of insurance from an independent insurance broker dated
as of the Effective Date, or within 15 days prior thereto, identifying insurers,
types of insurance, insurance limits, and policy terms, and otherwise describing
the insurance coverage of the Borrower and its Subsidiaries.

     §10.1.6. Opinion of Counsel. The Banks shall have received a favorable
legal opinion from the Vice President and Assistant General Counsel of the
Borrower and the Guarantor addressed to the Banks, dated the Effective Date, in
form and substance satisfactory to the Administrative Agent, and a favorable
legal opinion of Milbank, Tweed, Hadley & McCloy LLP, special New York counsel
to the Administrative Agent, dated the Effective Date, as to the validity and
binding effect of this Agreement.

     §10.1.7. Satisfactory Financial Condition. Other than as disclosed in the
Disclosure Documents, no material adverse change shall have occurred in the
financial condition, results of operations, business, properties or prospects of
the Borrower and its Subsidiaries, taken as a whole, since the Balance Sheet
Date.

     §10.1.8. Payment of Closing Fees. The Borrower shall have paid the
agreed-upon closing fees to the Administrative Agent for the account of the
Banks.

     §10.1.9. Termination of Existing Credit Agreements. The Existing Credit
Agreements shall be paid in full and terminated.

     §10.1.10. Closing Certificate. The Borrower shall have delivered to the
Administrative Agent a certificate, dated as of the Effective Date, stating
that, as of such date (a) the representations and warranties set forth herein
and in the other Loan Documents are true and correct, and (b) no Default or
Event of Default has occurred and is continuing.

§11. CONDITIONS TO ALL LOANS. The obligations of the Banks to make or continue
for an additional Interest Period in accordance with §2.7 any Loan and the
obligation of any Issuing Bank to issue, extend, or renew any Letter of Credit
at the time of and subsequent to the Effective Date is subject to the following
conditions precedent:

          §11.1. Representations True. The Borrower shall have certified to the
Administrative Agent and the Banks that each of the representations and
warranties of the Borrower and the Guarantor (as applicable) contained in this
Agreement or in any document or instrument delivered pursuant to or in
connection with this Agreement, other than the

- 57 -



--------------------------------------------------------------------------------



 



representation and warranty in §6.5 hereof, is true as of the date as of which
they were made and shall also be true at and as of the time of the making of
such Loan or the issuance, extension, or renewal of any Letter of Credit, as
applicable, with the same effect as if made at and as of that time (except to
the extent of changes resulting from transactions contemplated or permitted by
this Agreement and changes occurring in the ordinary course of business which
either individually or in the aggregate do not result in a Material Adverse
Effect, and to the extent that such representations and warranties relate
expressly and solely to an earlier date).

          §11.2. Performance; No Event of Default. The Borrower shall have
performed and complied with all terms and conditions herein required to be
performed or complied with by it prior to or at the time of the making of any
Loan or the issuance, extension or renewal of any Letter of Credit, and at the
time of the making of any Loan or the issuance, renewal or extension of any
Letter of Credit there shall exist no Default or Event of Default or condition
which would result in a Default or an Event of Default upon consummation of such
Loan or issuance, extension, or renewal of any Letter of Credit, as applicable.
Each request for a Loan or for issuance, extension or renewal of a Letter of
Credit shall constitute certification by the Borrower that the condition
specified in this §11.2 will be duly satisfied on the date of such Loan or
Letter of Credit issuance, extension or renewal.

          §11.3. Proceedings and Documents. All proceedings in connection with
the transactions contemplated by this Agreement shall have been taken and all
documents incident thereto shall have been delivered to the Banks as of the date
of the making of any extension of credit in substance and in form satisfactory
to the Banks, including without limitation a Syndicated Loan Request or a Letter
of Credit Request and the Banks shall have received all information and such
counterpart originals or certified or other copies of such documents as the
Banks may reasonably request.

§12. EVENTS OF DEFAULT; ACCELERATION; TERMINATION OF COMMITMENT.

          §12.1. Events of Default and Acceleration. If any of the following
events (“Events of Default” or, if the giving of notice or the lapse of time or
both is required, then, prior to such notice and/or lapse of time, “Defaults”)
shall occur:

     (a) if the Borrower shall fail to pay any principal of the Loans when the
same shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;

     (b) if the Borrower shall fail to pay any interest or fees or other amounts
owing hereunder (other than those specified in subsection (a) above) within five
(5) Business Days after the same shall become due and payable whether at the
Maturity Date or any accelerated date of maturity or at any other date fixed for
payment;

     (c) if the Borrower shall fail to comply with any of the covenants
contained in §§7.4, 7.5, 7.15, 7.16, 8 and 9 hereof;

     (d) if the Borrower shall fail to perform any term, covenant or agreement
contained herein or in any of the other Loan Documents (other than those
specified in

- 58 -



--------------------------------------------------------------------------------



 



subsections (a), (b), and (c) above) and such failure shall not be remedied
within 30 days after written notice of such failure shall have been given to the
Borrower by the Administrative Agent or any of the Banks;

          (e) if any representation or warranty contained in this Agreement or
in any document or instrument delivered pursuant to or in connection with this
Agreement shall prove to have been false in any material respect upon the date
when made or repeated;

          (f) if the Borrower or any of its Subsidiaries shall fail to pay when
due, or within any applicable period of grace, any Indebtedness or obligations
under Swap Contracts in an aggregate amount greater than $50,000,000, or fail to
observe or perform any material term, covenant or agreement contained in any one
or more agreements by which it is bound, evidencing or securing any Indebtedness
or obligations under Swap Contracts in an aggregate amount greater than
$50,000,000 for such period of time as would permit, or would have permitted
(assuming the giving of appropriate notice if required) the holder or holders
thereof or of any obligations issued thereunder to accelerate the maturity
thereof or terminate its commitment with respect thereto;

          (g) if the Borrower, the Guarantor or any Significant Subsidiary makes
an assignment for the benefit of creditors, or admits in writing its inability
to pay or generally fails to pay its debts as they mature or become due, or
petitions or applies for the appointment of a trustee or other custodian,
liquidator or receiver of the Borrower, the Guarantor or any Significant
Subsidiary, or of any substantial part of the assets of the Borrower, the
Guarantor or any Significant Subsidiary or commences any case or other
proceeding relating to the Borrower, the Guarantor or any Significant Subsidiary
under any bankruptcy, reorganization, arrangement, insolvency, readjustment of
debt, dissolution or liquidation or similar law of any jurisdiction, now or
hereafter in effect, or takes any action to authorize or in furtherance of any
of the foregoing, or if any such petition or application is filed or any such
case or other proceeding is commenced against the Borrower, the Guarantor or any
Significant Subsidiary or the Borrower, the Guarantor or any Significant
Subsidiary indicates its approval thereof, consent thereto or acquiescence
therein;

          (h) if a decree or order is entered appointing any such trustee,
custodian, liquidator or receiver or adjudicating the Borrower or the Guarantor
or any Significant Subsidiary bankrupt or insolvent, or approving a petition in
any such case or other proceeding, or a decree or order for relief is entered in
respect of the Borrower or the Guarantor or any Significant Subsidiary in an
involuntary case under federal bankruptcy laws of any jurisdiction as now or
hereafter constituted;

          (i) if there shall remain in force, undischarged, unsatisfied and
unstayed, for more than thirty days, whether or not consecutive, any final
judgment against the Borrower or any Subsidiary which, with other outstanding
final judgments against the Borrower and its Subsidiaries, exceeds in the
aggregate $25,000,000 after taking into account any undisputed insurance
coverage;

- 59 -



--------------------------------------------------------------------------------



 



          (j) if, with respect to any Guaranteed Pension Plan, an ERISA
Reportable Event shall have occurred and the Banks shall have determined in
their reasonable discretion that such event reasonably could be expected to
result in liability of the Borrower or any Subsidiary to the PBGC or such Plan
in an aggregate amount exceeding $25,000,000 and such event in the circumstances
occurring reasonably could constitute grounds for the partial or complete
termination of such Plan by the PBGC or for the appointment by the appropriate
United States District Court of a trustee to administer such Plan; or a trustee
shall have been appointed by the appropriate United States District Court to
administer such Plan; or the PBGC shall have instituted proceedings to terminate
such Plan;

          (k) if any of the Loan Documents shall be cancelled, terminated,
revoked or rescinded otherwise than in accordance with the terms thereof or with
the express prior written agreement, consent or approval of the Banks, or any
action at law, suit or in equity or other legal proceeding to cancel, revoke or
rescind any of the Loan Documents shall be commenced by or on behalf of the
Borrower, the Guarantor, or any of their respective stockholders, or any court
or any other governmental or regulatory authority or agency of competent
jurisdiction shall make a determination that, or issue a judgment, order, decree
or ruling to the effect that, any one or more of the Loan Documents is illegal,
invalid or unenforceable in accordance with the terms thereof; or

          (l) if any person or group of persons (within the meaning of Section
13 or 14 of the Securities Exchange Act of 1934, as amended) shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 promulgated by the
Securities and Exchange Commission under said Act) of 25% or more of the
outstanding shares of common voting stock of the Borrower; or during any period
of twelve consecutive calendar months, individuals who were directors of the
Borrower on the first day of such period (together with any new directors whose
election by such board or whose nomination for election by the shareholders of
the Borrower was approved by a vote of a majority of the directors still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) shall cease to
constitute a majority of the board of directors of the Borrower;

then, and in any such event, so long as the same may be continuing, the
Administrative Agent may, and upon the request of the Majority Banks shall, by
notice in writing to the Borrower, declare all amounts owing with respect to
this Agreement and the other Loan Documents and all Reimbursement Obligations to
be, and they shall thereupon forthwith become, immediately due and payable
without presentment, demand, protest, notice of intent to accelerate, notice of
acceleration to the extent permitted by law or other notice of any kind, all of
which are hereby expressly waived by the Borrower; provided that in the event of
any Event of Default specified in §12.1(g) or 12.1(h) with respect to the
Borrower or the Guarantor, all such amounts shall become immediately due and
payable automatically and without any requirement of notice from the
Administrative Agent or any Bank. Upon demand by the Majority Banks after the
occurrence of any Event of Default, the Borrower shall immediately provide to
the Administrative Agent cash in an amount equal to the aggregate Maximum
Drawing Amount to be held by the Administrative Agent as collateral security for
the Reimbursement Obligations.

- 60 -



--------------------------------------------------------------------------------



 



          §12.2. Termination of Commitments. If any Event of Default pursuant to
§§ 12.1(g) or 12.1(h) hereof shall occur with respect to the Borrower or the
Guarantor, any unused portion of the Total Commitment hereunder shall forthwith
terminate and the Banks and the Issuing Banks shall be relieved of all
obligations to make Loans or to issue, extend or renew Letters of Credit
hereunder; or if any other Event of Default shall occur, the Majority Banks may
by notice to the Borrower terminate the unused portion of the Total Commitment
hereunder, and, upon such notice being given, such unused portion of the Total
Commitment hereunder shall terminate immediately and the Banks and the Issuing
Banks shall be relieved of all further obligations to make Loans or to issue,
extend or renew Letters of Credit hereunder. No termination of any portion of
the Total Commitment hereunder shall relieve the Borrower of any of its existing
Obligations to the Banks, the Issuing Banks or the Administrative Agent
hereunder or elsewhere.

          §12.3. Remedies. In case any one or more of the Events of Default
shall have occurred and be continuing, and whether or not the Banks shall have
accelerated the maturity of the Loans and other Obligations pursuant to §12.1,
each Bank, upon notice to the other Banks, if owed any amount with respect to
the Loans or the Reimbursement Obligations, may proceed to protect and enforce
its rights by suit in equity, action at law or other appropriate proceeding,
whether for the specific performance of any covenant or agreement contained in
this Agreement and the other Loan Documents or any instrument pursuant to which
the Obligations to such Bank are evidenced, including, without limitation, as
permitted by applicable law the obtaining of the ex parte appointment of a
receiver, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any legal or equitable
right of such Bank, any recovery being subject to the terms of §29 hereof. No
remedy herein conferred upon any Bank or the Administrative Agent or the holder
of any Note is intended to be exclusive of any other remedy and each and every
remedy shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity or by statute or any
other provision of law.

§13. SETOFF. During the continuance of an Event of Default, any deposits or
other sums credited by or due from any Bank to the Borrower and any securities
or other property of the Borrower in the possession of such Bank may be applied
to or set off against the payment of the Obligations and any and all other
liabilities, direct, or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, of the Borrower to the Banks or the
Administrative Agent. Any amounts set off with respect to the Obligations shall
be distributed ratably in accordance with §29 among all of the Banks by the Bank
setting off such amounts. If any Bank fails to share such setoff ratably, the
Administrative Agent shall have the right to withhold such Bank’s share of the
Borrower’s payments until each of the Banks shall have, in the aggregate,
received a pro rata repayment.

§14. EXPENSES. Whether or not the transactions contemplated herein shall be
consummated, the Borrower hereby promises to reimburse the Administrative Agent
and the Joint Lead Arrangers and Joint Book Managers for all reasonable
out-of-pocket fees and disbursements (including all reasonable attorneys’ fees)
incurred or expended in connection with the syndication, preparation, filing or
recording, or interpretation of this Agreement, the other Loan Documents, or any
amendment, modification, approval, consent or waiver hereof or thereof. The
Borrower further promises to reimburse the Administrative Agent and the Banks
for

- 61 -



--------------------------------------------------------------------------------



 



all reasonable out-of-pocket fees and disbursements (including all reasonable
legal fees and the allocable cost of in-house attorneys’ fees) incurred or
expended in connection with the enforcement of any Obligations or the
satisfaction of any indebtedness of the Borrower hereunder or under any other
Loan Document, or in connection with any litigation, proceeding or dispute
hereunder in any way related to the credit hereunder. The Borrower also promises
to pay the Administrative Agent all reasonable out-of-pocket fees and
disbursements, incurred or expended in connection with the Competitive Bid Loan
procedure under §4 hereof.

§15. THE AGENTS.

          §15.1. Authorization and Action. Each Bank hereby irrevocably appoints
Citibank as Administrative Agent hereunder and authorizes Citibank to take such
action as Administrative Agent on its behalf and to exercise such powers under
this Agreement as are delegated to the Administrative Agent by the terms hereof
and thereof, together with such powers as are reasonably incidental thereto. As
to any matters not expressly provided for by this Agreement and the other Loan
Documents, the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Majority Banks (or, when expressly required hereby,
all of the Banks), and such instructions shall be binding upon all Banks;
provided, however, that the Administrative Agent shall not be required to take
any action which exposes the Administrative Agent to personal liability or which
is contrary to this Agreement or the other Loan Documents or applicable law.

          §15.2. Administrative Agent’s Reliance, Etc. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable to any of the Banks for any action taken or omitted to be taken
by it or them under or in connection with this Agreement or the other Loan
Documents, except for its or their own gross negligence or willful misconduct.
Without limitation of the generality of the foregoing, the Administrative Agent:
(i) may consult with legal counsel (including counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable to the Banks for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
(ii) makes no warranty or representation to any Bank and shall not be
responsible to any Bank for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement or the
other Loan Documents; (iii) shall not have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of this Agreement or the other Loan Documents on the part of the Borrower or the
Guarantor or to inspect the property (including the books and records) of the
Borrower or the Guarantor or any of their Subsidiaries, and shall not be deemed
to have knowledge or notice of any Default or Event of Default unless and until
it shall have received, at its office specified in §22, a notice describing the
same and entitled “Notice of Default”; (iv) shall not be responsible to any Bank
for the due execution (other than its own), legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any related agreement,
instrument or document furnished pursuant hereto; and (v) shall incur no
liability to the Banks under or in respect of this Agreement by acting upon any
notice, consent, certificate or other instrument or writing (which may be by
telecopier, telegram, cable or telex) reasonably believed by it to be genuine
and signed or sent by the proper party or parties.

- 62 -



--------------------------------------------------------------------------------



 



          §15.3. Citibank and Affiliates. With respect to its Commitment,
Citibank shall have the same rights and powers under this Agreement and under
the other Loan Documents as any other Bank and may exercise the same as though
it were not the Administrative Agent, and the term “Bank” or “Banks” shall,
unless otherwise expressly indicated, include Citibank in its individual
capacity. Citibank and its Affiliates may accept deposits from, lend money to,
act as trustee under indentures of, and generally engage in any kind of business
with, the Borrower, the Guarantor, any of their Subsidiaries and any Person who
may do business with or own securities of the Borrower, the Guarantor, or any
such Subsidiary, all as if Citibank were not the Administrative Agent and
without any duty to account therefor to the Banks.

          §15.4. Bank Credit Decision. Each Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Bank and based on the financial statements referred to in §6.4 and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and the other Loan Documents.
Each Bank also acknowledges that it will, independently and without reliance
upon the Administrative Agent or any other Bank and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Loan Documents.

          §15.5. Indemnification. The Banks agree to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrower), ratably
according to the respective amounts of their Commitments as most recently in
effect at the time such indemnity is sought, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or the other Loan Documents or any
action taken or omitted by the Administrative Agent under this Agreement or the
other Loan Documents, provided that no Bank shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the Administrative
Agent’s gross negligence or willful misconduct. Without limiting the foregoing,
each Bank agrees to reimburse the Administrative Agent promptly upon demand for
its ratable share as aforesaid of any out of pocket expenses (including counsel
fees) incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement and the
other Loan Documents, to the extent that the Administrative Agent is not
reimbursed for such expenses by the Borrower.

          §15.6. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Banks and the
Borrower and may be removed at any time with or without cause by the Majority
Banks. Upon any such resignation or removal, the Majority Banks shall have the
right to appoint a successor Administrative Agent that, unless a Default or
Event of Default shall have occurred and then be continuing, is reasonably
acceptable to the Borrower. If no successor Administrative Agent shall have been
so appointed by the Majority Banks, and shall have accepted such appointment,
within 30 days after the retiring Administrative Agent’s giving of notice of
resignation or the Majority Banks’

- 63 -



--------------------------------------------------------------------------------



 



removal of the retiring Administrative Agent, then the retiring Administrative
Agent may, on behalf of the Banks, appoint a successor Administrative Agent,
which shall be a commercial bank organized under the laws of the United States
of America or of any State thereof and having total assets of at least
$1,000,000,000. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents. After any retiring Administrative
Agent’s resignation or removal hereunder as Administrative Agent, the provisions
of this §15 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under this Agreement.

          §15.7. Lead Arrangers, Etc. The parties identified on the cover hereof
as Lead Arrangers and Bookrunners, Syndication Agents and Documentation Agents
shall have no obligations or liabilities under this Agreement and the other Loan
Documents.

          §15.8. Documents. The Administrative Agent will forward to each Bank,
promptly after receipt thereof, a copy of each notice or other document
furnished to the Administrative Agent for such Bank hereunder; provided,
however, that, notwithstanding the foregoing, the Administrative Agent may
furnish to the Banks a monthly summary with respect to Letters of Credit issued
hereunder in lieu of copies of the related Letter of Credit Applications.

          §15.9. Action by the Banks, Consents, Amendments, Waivers, Etc. (a) No
failure or delay by the Administrative Agent, any Issuing Bank or any Bank in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Banks hereunder are cumulative and are not exclusive of any rights
or remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower or the Guarantor therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) of this section, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent, any Bank or the Issuing Bank may
have had notice or knowledge of such Default or Event of Default at the time.

          (b) Except as otherwise provided in §3.1(a) hereof with respect to
Schedule 3.1, neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Majority Banks or by the Borrower and the
Administrative Agent with the consent of the Majority Banks; provided that no
such agreement shall (i) increase the Commitment of any Bank without the written
consent of such Bank, (ii) reduce the principal amount of any Loan or
Reimbursement Obligations, or reduce the rate of interest on the Loans or reduce
any fees payable hereunder, without the written consent of each Bank affected
thereby; (iii) postpone the date of any payment of the principal amount of any
Loan, or any interest thereon, or any fees

- 64 -



--------------------------------------------------------------------------------



 



payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Bank affected thereby; (iv) release the Borrower from its
Obligations or the Guarantor from its Guaranteed Obligations hereunder without
the written consent of each Bank; (v) modify §29(a) or any other provision of
this Agreement providing for pro rata payments to or by the Banks; or
(vi) change any of the provisions of this §15.9 or any provision of this
Agreement requiring action by all the Banks, or the percentage of Banks
constituting “Majority Banks”, without the written consent of each Bank;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or any Issuing Bank hereunder
without the prior written consent of the Administrative Agent or the Issuing
Banks, as the case may be.

§16. INDEMNIFICATION. The Borrower agrees to indemnify and hold harmless the
Banks, the Issuing Banks, the Joint Lead Arrangers and Joint Book Managers and
the Administrative Agent and their affiliates, as well as the Banks’ and the
Administrative Agent’s and their affiliates’ shareholders, directors, agents,
officers, subsidiaries and affiliates, from and against all damages, losses,
settlement payments, obligations, liabilities, claims, suits, penalties,
assessments, citations, directives, demands, judgments, actions or causes of
action, whether statutorily created or under the common law, and reasonable
costs and expenses incurred, suffered, sustained or required to be paid by an
indemnified party by reason of or resulting from the transactions contemplated
hereby, except any of the foregoing which result from the gross negligence or
willful misconduct of such indemnified party. In any investigation, enforcement
matter, proceeding or litigation, or the preparation therefor, the Banks and the
Administrative Agent shall be entitled to select their own counsel and, in
addition to the foregoing indemnity, the Borrower agrees to pay promptly the
reasonable fees and expenses of such counsel (including the non-duplicative
allocated cost of internal counsel), and settlement costs. In the event of the
commencement of any such proceeding or litigation against the Banks or
Administrative Agent by third parties, the Borrower shall be entitled to
participate in such proceeding or litigation with counsel of their choice at
their expense. The covenants of this §16 shall survive payment or satisfaction
of payment of amounts owing with respect to any Note or the Loans and
satisfaction of all the Obligations hereunder and under the Loan Documents, IT
BEING THE INTENT OF THE PARTIES HERETO THAT ALL SUCH INDEMNIFIED PARTIES SHALL
BE INDEMNIFIED FOR THEIR ORDINARY SOLE OR CONTRIBUTORY NEGLIGENCE. NO PARTY
SHALL BE LIABLE TO ANY OTHER PARTY IN RESPECT OF ANY INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES.

§17. WITHHOLDING TAXES. The Borrower hereby agrees that:

          (a) Any and all payments made by the Borrower hereunder shall be made
free and clear of, and without deduction for, any and all present or future
taxes, levies, fees, duties, imposts, deductions, charges or withholdings of any
nature whatsoever, excluding, in the case of each of the Administrative Agent
and each of the Banks, (i) taxes imposed on, or measured by, its net income or
profits, (ii) franchise taxes imposed on it, (iii) taxes imposed by any
jurisdiction as a direct consequence of it, or any of its affiliates, having a
present or former connection with such jurisdiction, including, without
limitation, being organized, existing or qualified to do business, doing
business or maintaining a

- 65 -



--------------------------------------------------------------------------------



 



permanent establishment or office in such jurisdiction, and (iv) taxes imposed
by reason of its failure to comply with any applicable certification,
identification, information, documentation or other reporting requirement (all
such non-excluded taxes being hereinafter referred to as “Indemnifiable Taxes”).
In the event that any withholding or deduction from any payment to be made by
the Borrower hereunder is required in respect of any Indemnifiable Taxes
pursuant to any applicable law, or governmental rule or regulation, then the
Borrower will (i) direct to the relevant taxing authority the full amount
required to be so withheld or deducted, (ii) forward to the Administrative Agent
for delivery to the applicable Bank an official receipt or other documentation
satisfactory to the Administrative Agent and the applicable Bank evidencing such
payment to such taxing authority, and (iii) direct to the Administrative Agent
for the account of the relevant Banks such additional amount or amounts as is
necessary to ensure that the net amount actually received by each relevant Bank
will equal the full amount such Bank would have received had no such withholding
or deduction (including any Indemnifiable Taxes on such additional amounts) been
required. Moreover, if any Indemnifiable Taxes are directly asserted against the
Administrative Agent or any Bank with respect to any payment received by the
Administrative Agent or such Bank by reason of the Borrower’s failure to
properly deduct and withhold such Indemnifiable Taxes from such payment, the
Administrative Agent or such Bank may pay such Indemnifiable Taxes and the
Borrower will promptly pay all such additional amounts (including any penalties,
interest or reasonable expenses) as is necessary in order that the net amount
received by such Person after the payment of such Indemnifiable Taxes (including
any Indemnifiable Taxes on such additional amount) shall equal the amount such
Person would have received had not such Indemnifiable Taxes been asserted;
provided that the Administrative Agent or such Bank, as the case may be, agrees
to use commercially reasonable efforts, at the expense of the Borrower, to
contest or otherwise challenge such Indemnifiable Taxes if the Administrative
Agent or such Bank, as applicable, determines in good faith that a reasonable
basis exists to do so. Any such payment shall be made promptly after the receipt
by the Borrower from the Administrative Agent or such Bank, as the case may be,
of a written statement setting forth in reasonable detail the amount of the
Indemnifiable Taxes and the basis of the claim.

          (b) The Borrower shall pay any present or future stamp or documentary
taxes or any other excise or any other similar levies which arise from any
payment made hereunder or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any other Loan Document (“Other
Taxes”).

          (c) The Borrower hereby indemnifies and holds harmless the
Administrative Agent and each Bank for the full amount of Indemnifiable Taxes or
Other Taxes (including, without limitation, any Indemnifiable Taxes or Other
Taxes imposed on amounts payable under this §17) paid by the Administrative
Agent or such Bank, as the case may be, and any liability (including penalties,
interest and reasonable expenses) arising therefrom or with respect thereto, by
reason of the Borrower’s failure to properly deduct and withhold Indemnifiable
Taxes pursuant to paragraph (a) above or to properly pay Other Taxes pursuant to
paragraph (b) above. Any indemnification payment from the Borrower under the
preceding sentence shall be made promptly after receipt by the Borrower from the
Administrative Agent or Bank of a written statement setting forth in

- 66 -



--------------------------------------------------------------------------------



 



reasonable detail the amount of such Indemnifiable Taxes or such Other Taxes, as
the case may be, and the basis of the claim.

          (d) If the Borrower pays any amount under this §17 to the
Administrative Agent or any Bank and such payee knowingly receives a refund or
tax credit in respect of any taxes with respect to which such amount was paid,
the Administrative Agent or such Bank, as the case may be, shall remit to the
Borrower, promptly following the receipt thereof by such payee, an amount equal
to the amount determined by such payee to be equal to the amount of any net
reduction in taxes actually obtained by such payee and determined by it to be
allocable to such refund or credit; provided, that the decision as to whether or
not to claim any such refund or credit, and as to the amount and allocation of
any such refund or credit so claimed, shall be made by each such payee in its
sole and absolute discretion; and provided, further, that nothing herein shall
be deemed to obligate any Bank or the Administrative Agent to disclose to the
Borrower or the Guarantor its tax returns or any information regarding its tax
affairs.

          (e) In the event any taxing authority notifies the Borrower or the
Guarantor that any of them has improperly failed to deduct or withhold any taxes
(other than Indemnifiable Taxes) from a payment made hereunder to the
Administrative Agent or any Bank, the Borrower shall timely and fully pay such
taxes to such taxing authority.

          (f) The Administrative Agent or the Banks shall, upon the request of
the Borrower, take reasonable measures to avoid or mitigate the amount of
Indemnifiable Taxes required to be deducted or withheld from any payment made
hereunder if such measures can be taken without such Person in its sole judgment
suffering any legal, regulatory or economic disadvantage.

          (g) Without prejudice to the survival of any other agreement of the
parties hereunder, the agreements and obligations of the Borrower contained in
this §17 shall survive the payment in full of the Obligations.

§18. TREATMENT OF CERTAIN CONFIDENTIAL INFORMATION.

          §18.1. Confidentiality. Each of the Banks and the Administrative Agent
agrees, on behalf of itself and each of its affiliates, directors, officers,
employees and representatives, to use reasonable precautions to keep
confidential, in accordance with their customary procedures for handling
confidential information of the same nature and in accordance with safe and
sound banking practices, any non-public information supplied to it by the
Borrower or any of its Subsidiaries pursuant to this Agreement that is
identified by such Person as being confidential at the time the same is
delivered to the Banks or the Administrative Agent, provided that nothing herein
shall limit the disclosure of any such information (a) after such information
shall have become public other than through a violation of this §18, or becomes
available to any of the Banks or the Administrative Agent on a nonconfidential
basis from a source other than the Borrower, (b) to the extent required by
statute, rule, regulation or judicial process, (c) to counsel for any of the
Banks or the Administrative Agent, (d) to bank examiners or any other regulatory
authority having jurisdiction over any Bank or any of its affiliates or the
Administrative Agent, or to auditors

- 67 -



--------------------------------------------------------------------------------



 



or accountants, (e) to the Administrative Agent, any Bank or any Financial
Affiliate, (f) in connection with any litigation to which any one or more of the
Banks, the Administrative Agent or any Financial Affiliate is a party, or in
connection with the enforcement of rights or remedies hereunder or under any
other Loan Document, (g) to an affiliate of any Bank or the Administrative
Agent, (h) to any actual or prospective assignee or participant or any actual or
prospective counterparty (or its advisors) to any swap or derivative
transactions referenced to credit or other risks or events arising under this
Agreement or any other Loan Document so long as such assignee, participant or
counterparty, as the case may be, agrees to be bound by the provisions of §18.1,
or (i) with the consent of the Borrower.

          §18.2. Prior Notification. Unless specifically prohibited by
applicable law or court order, each of the Banks and the Administrative Agent
shall, prior to disclosure thereof, notify the Borrower of any request for
disclosure of any such non-public information by any governmental agency or
representative thereof (other than any such request in connection with an
examination of the financial condition of such Bank by such governmental agency)
or pursuant to legal process.

          §18.3. Other. In no event shall any Bank or the Administrative Agent
be obligated or required to return any materials furnished to it or any
Financial Affiliate by the Borrower or any of its Subsidiaries. The obligations
of each Bank under this §18 shall supersede and replace the obligations of such
Bank under any confidentiality letter in respect of this financing signed and
delivered by such Bank to the Borrower prior to the date hereof and shall be
binding upon any assignee of, or purchaser of any participation in, any interest
in any of the Loans or Reimbursement Obligations from any Bank.

§19. SURVIVAL OF COVENANTS, ETC. Unless otherwise stated herein, all covenants,
agreements, representations and warranties made herein, in the other Loan
Documents or in any documents or other papers delivered by or on behalf of the
Borrower or the Guarantor pursuant hereto shall be deemed to have been relied
upon by the Banks, the Issuing Banks and the Administrative Agent,
notwithstanding any investigation heretofore or hereafter made by them, and
shall survive the making by the Banks of the Loans and the issuance, extension
or renewal of any Letters of Credit by any Issuing Bank, as herein contemplated,
and shall continue in full force and effect so long as any amount due under this
Agreement, any Obligation, or any Letter of Credit remains outstanding and
unpaid or any Bank has any obligation to make any Loans or any Issuing Bank has
any obligation to issue, extend, or renew any Letters of Credit hereunder. All
statements contained in any certificate or other paper delivered by or on behalf
of the Borrower pursuant hereto or in connection with the transactions
contemplated hereby shall constitute representations and warranties by the
Borrower hereunder.

§20. ASSIGNMENT AND PARTICIPATION. It is understood and agreed that each Bank
shall have the right to assign at any time all or a portion of its Commitment
Percentage and interests in the risk relating to the Loans, outstanding Letters
of Credit and its Commitment hereunder in an amount equal to or greater than
$5,000,000 (or, if a Bank’s Commitment is less than $5,000,000, in a minimum
amount equal to such Bank’s Commitment; provided that prior to any Commitment
reductions pursuant to §2.3.1, such Bank’s Commitment was at least $5,000,000)
to additional banks, other financial institutions or Bank Affiliates with the
prior written approval of the Administrative Agent and each Issuing Bank and, so
long as no Event of

- 68 -



--------------------------------------------------------------------------------



 



Default has occurred and is continuing, the Borrower (provided that the
Borrower’s consent shall not be required in the case of an assignment to a Bank
Affiliate or to an Approved Fund), which approvals shall not be unreasonably
withheld. Any Bank may at any time, and from time to time, assign to any branch,
lending office, or Bank Affiliate all or any part of its rights and obligations
under the Loan Documents by notice to the Administrative Agent and the Borrower.
It is further agreed that each bank or other financial institution which
executes and delivers to the Administrative Agent and the Borrower hereunder an
Assignment and Acceptance substantially in the form of Exhibit D hereto (an
“Assignment and Acceptance”) together with an assignment fee in the amount of
$3,500 payable by the assigning Bank to the Administrative Agent, shall, on the
date specified in such Assignment and Acceptance, become a party to this
Agreement and the other Loan Documents for all purposes of this Agreement and
the other Loan Documents, and its portion of the Commitment, the Loans and
Letters of Credit shall be as set forth in such Assignment and Acceptance. The
Bank assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (except for indemnity rights arising out of the period
prior to such assignment) and be released from its obligations under this
Agreement and the other Loan Documents. Upon the execution and delivery of such
Assignment and Acceptance (a) to the extent applicable, the Borrower shall issue
Notes (and replacement Notes) or the Administrative Agent shall make appropriate
entries on the applicable loan account(s) to reflect such assignment of Loan(s);
and (b) this Agreement and Schedule 1 shall be deemed to be appropriately
amended to reflect (i) the status of the bank, financial institution or Bank
Affiliate as a party hereto and (ii) the status and rights of the Banks
hereunder.

     Each Bank shall also have the right to grant participations to one or more
banks, other financial institutions or Bank Affiliates in its Commitment, the
Loans and outstanding Letters of Credit. The documents evidencing any such
participation shall limit such participating bank’s, financial institution’s or
Bank Affiliate’s, voting rights with respect to this Agreement to the matters
set forth in §15.9(b)(i) – (v).

     Notwithstanding the foregoing, no assignment or participation shall operate
to increase the Total Commitment hereunder or otherwise alter the substantive
terms of this Agreement, and no Bank which retains a Commitment hereunder shall
have a Commitment of less than $5,000,000, except as a result of reductions in
the Total Commitment pursuant to §2.3 hereof.

     Anything contained in this §20 to the contrary notwithstanding, any Bank
may at any time pledge all or any portion of its interest and rights under this
Agreement (including all or any portion of its Notes) to any of the twelve
Federal Reserve Banks organized under §4 of the Federal Reserve Act, 12 U.S.C.
§341. No such pledge or the enforcement thereof shall release the pledgor Bank
from its obligations hereunder or under any of the other Loan Documents.

     The Borrower agrees that in addition to disclosures made in accordance with
standard and customary banking practices any Bank may disclose information
obtained by such Bank pursuant to this Agreement to assignees or participants
and potential assignees or participants hereunder; provided that such assignees
or participants or potential assignees or participants shall agree to be bound
by §18 hereof.

- 69 -



--------------------------------------------------------------------------------



 



§21. PARTIES IN INTEREST. All the terms of this Agreement and the other Loan
Documents shall be binding upon and inure to the benefit of and be enforceable
by the respective successors and assigns of the parties hereto and thereto;
provided, that neither the Borrower nor the Guarantor shall assign or transfer
its rights or obligations hereunder or thereunder without the prior written
consent of each of the Banks.

§22. NOTICES, ETC. (a) Subject to clauses (b) and (c) of this §22, all notices
and other communications made or required to be given pursuant to this Agreement
or the other Loan Documents shall be in writing and shall be delivered in hand,
mailed by registered or certified United States first class mail, postage
prepaid, or sent by telegraph, telex or facsimile and confirmed by letter,
addressed as follows:

          (i) if to the Borrower or the Guarantor, at 1001 Fannin Street, Suite
4000, Houston, Texas 77002, Attention: Treasurer, facsimile number (713)
942-1580, with a copy to Attention: General Counsel, facsimile number
(713) 209-9710; or

          (ii) if to the Administrative Agent , at 2 Penns Way, Suite 110, New
Castle, Delaware 19720, Attention: Tara Wooster, facsimile number (212)
994-0961; or

          (iii) if to any Bank, at the last address provided to the
Administrative Agent; or such other address for notice as shall have last been
furnished in writing to the Person giving the notice.

     Any such notice or demand shall be deemed to have been duly given or made
and to have become effective (a) if delivered by hand to a responsible officer
of the party to which it is directed, at the time of the receipt thereof by such
officer, (b) if sent by registered or certified first-class mail, postage
prepaid, seven Business Days after the posting thereof, and (c) if sent by
telex, facsimile, or cable, at the time of the dispatch thereof, if in normal
business hours in the country of receipt, or otherwise at the opening of
business on the following Business Day.

          (b) The Borrower hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
the other Loan Documents, including, without limitation, all notices, requests,
financial statements, financial and other reports, certificates and other
information materials, but excluding any such communication that (i) relates to
a request for a new, or a conversion of an existing, Borrowing or other
extension of credit (including any election of an interest rate or Interest
Period relating thereto), (ii) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default under this Agreement or
(iv) is required to be delivered to satisfy any condition precedent to the
effectiveness of this Agreement and/or any borrowing or other extension of
credit thereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium in a format acceptable to the Administrative Agent to
oploanswebadmin@citigroup.com. In addition, the Borrower agrees to continue to
provide the Communications to the Administrative Agent in the manner specified
in this Agreement but only to the extent requested by the Administrative Agent.

- 70 -



--------------------------------------------------------------------------------



 



          (c) The Borrower further agrees that the Administrative Agent may make
the Communications available to the Banks by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”).

          (d) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, AN WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY BANK OR
ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

          (e) The Administrative Agent agrees that the receipt of the
Communications by the Administrative Agent at its e-mail address set forth above
shall constitute effective delivery of the Communications to the Administrative
Agent for purposes of this Agreement. Each Bank agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Bank for purposes of this Agreement. Each Bank agrees to notify the
Administrative Agent in writing (including by electronic communication) from
time to time of such Bank’s e-mail address to which the foregoing notice may be
sent by electronic transmission and (ii) that the foregoing notice may be sent
to such e-mail address.

          (f) Nothing herein shall prejudice the right of the Administrative
Agent or any Bank to give any notice or other communication pursuant to this
Agreement in any other manner specified herein.

§23. MISCELLANEOUS. The rights and remedies herein expressed are cumulative and
not exclusive of any other rights which the Banks, the Issuing Banks or the
Administrative Agent would otherwise have. The captions in this Agreement are
for convenience of reference only and shall not define or limit the provisions
hereof. This Agreement and any amendment hereof may be executed in several
counterparts and by each party on a separate counterpart, each of which

- 71 -



--------------------------------------------------------------------------------



 



when so executed and delivered shall be an original, but all of which together
shall constitute one instrument. In proving this Agreement it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought. This Agreement, to the extent signed
and delivered by means of a facsimile machine, shall be treated in all manner
and respects as an original agreement or instrument and shall be considered to
have the same binding legal effect as if it were the original signed version
thereof delivered in person. At the request of any party hereto, each other
party hereto shall re-execute original forms thereof and deliver them to all
other parties. No party hereto shall raise the use of a facsimile machine to
deliver a signature or the fact that any signature or agreement or instrument
was transmitted or communicated through the use of a facsimile machine as a
defense to the formation of a contract and each party forever waives such
defense.

§24. CONSENTS, ETC. Neither this Agreement nor any term hereof may be changed,
waived, discharged or terminated, except as provided in this §24, subject to the
provisions of §15.9. No waiver shall extend to or affect any obligation not
expressly waived or impair any right consequent thereon. Except as otherwise
expressly provided in this Agreement, any consent or approval required or
permitted by this Agreement to be given by the Banks may be given, and any term
of this Agreement or of any other instrument related hereto or mentioned herein
may be amended, and the performance or observance by the Borrower or the
Guarantor of any terms of this Agreement or such other instrument or the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Borrower and the Majority Banks. To the
extent permitted by law, no course of dealing or delay or omission on the part
of any of the Banks, the Issuing Banks or the Administrative Agent in exercising
any right shall operate as a waiver thereof or otherwise be prejudicial thereto.
No notice to or demand upon the Borrower or the Guarantor shall entitle the
Borrower to other or further notice or demand in similar or other circumstances.

§25. WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO A JURY TRIAL
WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION
WITH THIS AGREEMENT, THE NOTES OR ANY OF THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND
OBLIGATIONS. EXCEPT AS PROHIBITED BY LAW, THE BORROWER AND THE GUARANTOR HEREBY
WAIVE ANY RIGHT EITHER OF THEM MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION
REFERRED TO IN THE PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES. THE BORROWER AND THE GUARANTOR EACH (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY BANK, ANY ISSUING BANK, THE
ADMINISTRATIVE AGENT OR ANY AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH BANK, SUCH ISSUING BANK, THE ADMINISTRATIVE AGENT OR SUCH AGENT WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND
(B) ACKNOWLEDGES THAT THE ADMINISTRATIVE AGENT, THE BANKS, AND THE ISSUING BANKS
HAVE BEEN INDUCED TO ENTER INTO THIS

- 72 -



--------------------------------------------------------------------------------



 



AGREEMENT AND THE OTHER LOAN DOCUMENTS BECAUSE OF, AMONG OTHER THINGS, THE
BORROWER’S AND THE GUARANTOR’S WAIVERS AND CERTIFICATIONS CONTAINED HEREIN.

§26. GOVERNING LAW; SUBMISSION TO JURISDICTION. THIS AGREEMENT AND EACH OF THE
OTHER LOAN DOCUMENTS ARE CONTRACTS UNDER THE LAWS OF THE STATE OF NEW YORK AND
SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW §5-1401, BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK. THE BORROWER
AND THE GUARANTOR CONSENT AND AGREE THAT ANY SUIT FOR THE ENFORCEMENT OF THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN AND CONSENTS TO THE
NONEXCLUSIVE JURISDICTION OF SUCH COURT AND SERVICE OF PROCESS IN ANY SUCH SUIT
BEING MADE UPON THE BORROWER IN ACCORDANCE WITH LAW AT THE ADDRESS SPECIFIED IN
§22. THE BORROWER AND THE GUARANTOR HEREBY WAIVE ANY OBJECTION THAT THEY MAY NOW
OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH
SUIT IS BROUGHT IN AN INCONVENIENT FORUM.

§27. SEVERABILITY. The provisions of this Agreement are severable and if any one
clause or provision hereof shall be held invalid or unenforceable in whole or in
part in any jurisdiction, then such invalidity or unenforceability shall affect
only such clause or provision, or part thereof, in such jurisdiction, and shall
not in any manner affect such clause or provision in any other jurisdiction, or
any other clause or provision of this Agreement in any jurisdiction.

§28. GUARANTY.

          §28.1. Guaranty. For value received and hereby acknowledged and as an
inducement to the Banks and the Issuing Banks to make the Loans available to the
Borrower, and issue, extend or renew Letters of Credit for the account of the
Borrower, the Guarantor hereby unconditionally and irrevocably guarantees
(a) the full punctual payment when due, whether at stated maturity, by
acceleration or otherwise, of all Obligations of the Borrower now or hereafter
existing whether for principal, interest, fees, expenses or otherwise, and (b)
the strict performance and observance by the Borrower of all agreements,
warranties and covenants applicable to the Borrower in the Loan Documents and
(c) the obligations of the Borrower under the Loan Documents (such Obligations
collectively being hereafter referred to as the “Guaranteed Obligations”).

          §28.2. Guaranty Absolute. The Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms hereof,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of any Bank, any Issuing
Bank or the Administrative Agent with respect thereto. The liability of the
Guarantor under the guaranty granted under this Agreement with regard to the
Guaranteed Obligations shall be absolute and unconditional irrespective of:

- 73 -



--------------------------------------------------------------------------------



 



          (a) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations or any other amendment
or waiver of or any consent to departure from this Agreement or any other Loan
Document (with regard to such Guaranteed Obligations);

          (b) any release or amendment or waiver of or consent to departure from
any other guaranty for all or any of its Guaranteed Obligations;

          (c) any change in ownership of the Borrower;

          (d) any acceptance of any partial payment(s) from the Borrower or the
Guarantor; or

          (e) any other circumstance whatsoever which might otherwise constitute
a defense available to, or a discharge of, a guarantor or surety or the Borrower
in respect of its Obligations under any Loan Document.

     The guaranty under this Agreement shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any Guaranteed
Obligation is rescinded or must otherwise be returned by the Banks, the Issuing
Banks or the Administrative Agent upon the insolvency, bankruptcy or
reorganization of the Borrower or otherwise, all as though such payment had not
been made.

          §28.3. Effectiveness; Enforcement. The guaranty under this Agreement
shall be effective and shall be deemed to be made with respect to each Loan and
each Letter of Credit as of the time it is made, issued or extended, or becomes
a Letter of Credit under this Agreement, as applicable. No invalidity,
irregularity or unenforceability by reason of any bankruptcy or similar law, or
any law or order of any government or agency thereof purporting to reduce, amend
or otherwise affect any liability of the Borrower, and no defect in or
insufficiency or want of powers of the Borrower or irregular or improperly
recorded exercise thereof, shall impair, affect, be a defense to or claim
against such guaranty. The guaranty under this Agreement is a continuing
guaranty and shall (a) survive any termination of this Agreement, and (b) remain
in full force and effect until payment in full of, and performance of, all
Guaranteed Obligations and all other amounts payable under this Agreement. The
guaranty under this Agreement is made for the benefit of the Administrative
Agent, the Issuing Banks and the Banks and their successors and assigns, and may
be enforced from time to time as often as occasion therefor may arise and
without requirement on the part of the Administrative Agent, the Issuing Banks
or the Banks first to exercise any rights against the Borrower, or to resort to
any other source or means of obtaining payment of any of the said obligations or
to elect any other remedy.

          §28.4. Waiver. Except as otherwise specifically provided in any of the
Loan Documents, the Guarantor hereby waives promptness, diligence, protest,
notice of protest, all suretyship defenses, notice of acceptance and any other
notice with respect to any of its Guaranteed Obligations and the guaranty under
this Agreement and any requirement that the Banks, the Issuing Banks or the
Administrative Agent protect, secure, perfect any security interest or Lien or
any property subject thereto or exhaust any right or take any action against the
Borrower or any other Person. The Guarantor also irrevocably waives, to the
fullest extent

- 74 -



--------------------------------------------------------------------------------



 



permitted by law, all defenses which at any time may be available to it in
respect of its Guaranteed Obligations by virtue of any statute of limitations,
valuation, stay, moratorium law or other similar law now or hereafter in effect.

          §28.5. Expenses. The Guarantor hereby promises to reimburse (a) the
Administrative Agent for all reasonable out-of-pocket fees and disbursements
(including all reasonable attorneys’ fees), incurred or expended in connection
with the preparation, filing or recording, or interpretation of the guaranty
under this Agreement, the other Loan Documents or any amendment, modification,
approval, consent or waiver hereof or thereof, and (b) the Administrative Agent,
the Issuing Banks and the Banks and their respective affiliates for all
reasonable out-of-pocket fees and disbursements (including reasonable attorneys’
fees), incurred or expended in connection with the enforcement of its Guaranteed
Obligations (whether or not legal proceedings are instituted). The Guarantor
will pay any taxes (including any interest and penalties in respect thereof)
other than the Banks’ taxes based on overall income or profits, payable on or
with respect to the transactions contemplated by the guaranty under this
Agreement, the Guarantor hereby agreeing jointly and severally to indemnify each
Bank with respect thereto.

          §28.6. Concerning Joint and Several Liability of the Guarantor.

          (a) The Guarantor hereby irrevocably and unconditionally accepts, not
merely as a surety but also as a co-debtor, joint and several liability with the
Borrower, with respect to the payment and performance of all of its Guaranteed
Obligations (including, without limitation, any Guaranteed Obligations arising
under this §28), it being the intention of the parties hereto that all such
Guaranteed Obligations shall be the joint and several Guaranteed Obligations of
the Guarantor and the Borrower without preferences or distinction among them.

          (b) If and to the extent that the Borrower shall fail to make any
payment with respect to any of its Obligations as and when due or to perform any
of its Guaranteed Obligations in accordance with the terms thereof, then in each
such event the Guarantor will make such payment with respect to, or perform,
such Guaranteed Obligation.

          (c) The Guaranteed Obligations of the Guarantor under the provisions
of this §28 constitute full recourse obligations of the Guarantor enforceable
against the Guarantor to the full extent of its properties and assets,
irrespective of the validity, regularity or enforceability of this Agreement or
any other circumstance whatsoever.

          (d) Except as otherwise expressly provided in this Agreement, the
Guarantor hereby waives notice of acceptance of its joint and several liability,
notice of any Loans made, or Letters of Credit issued under this Agreement,
notice of any action at any time taken or omitted by the Administrative Agent,
the Issuing Banks or the Banks under or in respect of any of the Guaranteed
Obligations, and, generally, to the extent permitted by applicable law, all
demands, notices and other formalities of every kind in connection with this
Agreement. The Guarantor hereby assents to, and waives notice of, any extension
or postponement of the time for the payment of any of the Guaranteed
Obligations, the acceptance of any payment of any of the Guaranteed Obligations,
the

- 75 -



--------------------------------------------------------------------------------



 



acceptance of any partial payment thereon, any waiver, consent or other action
or acquiescence by the Administrative Agent, the Issuing Banks or the Banks at
any time or times in respect of any Default or Event of Default by the Borrower
or the Guarantor in the performance or satisfaction of any term, covenant,
condition or provision of this Agreement or any other Loan Document, any and all
other indulgences whatsoever by the Administrative Agent, the Issuing Banks or
the Banks in respect of any of the Guaranteed Obligations, and the taking,
addition, substitution or release, in whole or in part, at any time or times, of
any security for any of the Guaranteed Obligations or the addition, substitution
or release, in whole or in part, of the Borrower or the Guarantor. Without
limiting the generality of the foregoing, the Guarantor assents to any other
action or delay in acting or failure to act on the part of the Banks, the
Issuing Banks or the Administrative Agent with respect to the failure by the
Borrower or the Guarantor to comply with its respective Obligations or
Guaranteed Obligations, including, without limitation, any failure strictly or
diligently to assert any right or to pursue any remedy or to comply fully with
applicable laws or regulations thereunder, which might, but for the provisions
of this §28, afford grounds for terminating, discharging or relieving the
Guarantor, in whole or in part, from any of the Guaranteed Obligations under
this §28, it being the intention of the Guarantor that, so long as any of the
Guaranteed Obligations hereunder remain unsatisfied, the Guaranteed Obligations
of the Guarantor under this §28 shall not be discharged except by performance
and then only to the extent of such performance. The Guaranteed Obligations of
the Guarantor under this §28 shall not be diminished or rendered unenforceable
by any winding up, reorganization, arrangement, liquidation, reconstruction or
similar proceeding with respect to the Borrower or the Guarantor or the Banks,
the Issuing Banks or the Administrative Agent. The joint and several liability
of the Guarantor hereunder shall continue in full force and effect
notwithstanding any absorption, merger, consolidation, amalgamation or any other
change whatsoever in the name, membership, constitution or place of formation of
the Borrower or the Guarantor, the Banks, the Issuing Banks or the
Administrative Agent.

          (e) The Guarantor shall be liable under this §28 only for the maximum
amount of such liabilities that can be incurred under applicable law without
rendering this §28 voidable under applicable law relating to fraudulent
conveyance and fraudulent transfer, and not for any greater amount. Accordingly,
if any obligation under any provision under this §28 shall be declared to be
invalid or unenforceable in any respect or to any extent, it is the stated
intention and agreement of the Guarantor, the Administrative Agent, the Issuing
Banks and the Banks that any balance of the obligation created by such provision
and all other obligations of the Guarantor under this §28 to the Banks, the
Issuing Banks or the Administrative Agent shall remain valid and enforceable,
and that all sums not in excess of those permitted under applicable law shall
remain fully collectible by the Banks, the Issuing Banks and the Administrative
Agent from the Borrower or the Guarantor, as the case may be.

          (f) The provisions of this §28 are made for the benefit of the
Administrative Agent, the Issuing Banks and the Banks and their successors and
assigns, and may be enforced in good faith by them from time to time against the
Guarantor as often as occasion therefor may arise and without requirement on the
part of the Administrative Agent, the Issuing Banks or the Banks first to
marshal any of

- 76 -



--------------------------------------------------------------------------------



 



their claims or to exercise any of their rights against the Borrower or the
Guarantor or to exhaust any remedies available to them against the Borrower or
the Guarantor or to resort to any other source or means of obtaining payment of
any of the obligations hereunder or to elect any other remedy. The provisions of
this §28 shall remain in effect until all of the Guaranteed Obligations shall
have been paid in full or otherwise fully satisfied and the Commitments have
expired and all outstanding Letters of Credit have expired, matured or otherwise
been terminated. If at any time, any payment, or any part thereof, made in
respect of any of the Guaranteed Obligations, is rescinded or must otherwise be
restored or returned by the Banks, the Issuing Banks or the Administrative Agent
upon the insolvency, bankruptcy or reorganization of the Borrower or the
Guarantor, or otherwise, the provisions of this §28 will forthwith be reinstated
in effect, as though such payment had not been made.

          §28.7. Waiver. Until the final payment and performance in full of all
of the Obligations, the Guarantor shall not exercise and the Guarantor hereby
waives any rights the Guarantor may have against the Borrower arising as a
result of payment by the Guarantor hereunder, by way of subrogation,
reimbursement, restitution, contribution or otherwise, and will not prove any
claim in competition with the Administrative Agent, the Issuing Banks or any
Bank in respect of any payment hereunder in any bankruptcy, insolvency or
reorganization case or proceedings of any nature; the Guarantor will not claim
any setoff, recoupment or counterclaim against the Borrower in respect of any
liability of the Borrower to the Guarantor; and the Guarantor waives any benefit
of and any right to participate in any collateral security which may be held by
the Administrative Agent, the Issuing Banks or any Bank.

          §28.8. Subrogation; Subordination. The payment of any amounts due with
respect to any indebtedness of the Borrower for money borrowed or credit
received now or hereafter owed to the Guarantor is hereby subordinated to the
prior payment in full of all of the Obligations. The Guarantor agrees that,
after the occurrence of any default in the payment or performance of any of the
Obligations, the Guarantor will not demand, sue for or otherwise attempt to
collect any such indebtedness of the Borrower to the Guarantor until all of the
Obligations shall have been paid in full. If, notwithstanding the foregoing
sentence, the Guarantor shall collect, enforce or receive any amounts in respect
of such indebtedness while any Obligations are still outstanding, such amounts
shall be collected, enforced and received by the Guarantor as trustee for the
Banks, the Issuing Banks and the Administrative Agent and be paid over to the
Administrative Agent at Default, for the benefit of the Banks, the Issuing
Banks, and the Administrative Agent on account of the Obligations without
affecting in any manner the liability of the Guarantor under the other
provisions hereof.

§29. PARI PASSU TREATMENT.

          (a) Notwithstanding anything to the contrary set forth herein, each
payment or prepayment of principal and interest received after the occurrence of
an Event of Default hereunder shall be distributed pari passu among the Banks,
in accordance with the aggregate outstanding principal amount of the Obligations
owing to each Bank divided by the aggregate outstanding principal amount of all
Obligations.

- 77 -



--------------------------------------------------------------------------------



 



          (b) Each Bank agrees that if it shall, through the exercise of a right
of banker’s lien, setoff or counterclaim against any Borrower (pursuant to §13
or otherwise), including a secured claim under Section 506 of the Bankruptcy
Code or other security or interest arising from or in lieu of, such secured
claim, received by such Bank under any applicable bankruptcy, insolvency or
other similar law or otherwise, obtain payment (voluntary or involuntary) in
respect of the Notes, Loans, Reimbursement Obligations and other Obligations
held by it (other than pursuant to §5.5, §5.6 or §5.8) as a result of which the
unpaid principal portion of the Notes and the Obligations held by it shall be
proportionately less than the unpaid principal portion of the Notes and the
Obligations held by any other Bank, it shall be deemed to have simultaneously
purchased from such other Bank a participation in the Notes and the Obligations
held by such other Bank, so that the aggregate unpaid principal amount of the
Notes and the Obligations and participations in Notes and Obligations held by
each Bank shall be in the same proportion to the aggregate unpaid principal
amount of the Notes and the Obligations then outstanding as the principal amount
of the Notes and the Obligations held by it prior to such exercise of banker’s
lien, setoff or counterclaim was to the principal amount of all Notes and
Obligations outstanding prior to such exercise of banker’s lien, setoff or
counterclaim; provided, however, that if any such purchase or purchases or
adjustments shall be made pursuant to this §29 and the payment giving rise
thereto shall thereafter be recovered, such purchase or purchases or adjustments
shall be rescinded to the extent of such recovery and the purchase price or
prices or adjustments restored without interest. The Borrower expressly consents
to the foregoing arrangements and agrees that any Person holding such a
participation in the Obligations deemed to have been so purchased may exercise
any and all rights of banker’s lien, setoff or counterclaim with respect to any
and all moneys owing by the Borrower to such Person as fully as if such Person
had made a Loan directly to the Borrower in the amount of such participation.

§30. FINAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

§31. USA PATRIOT ACT. Each Bank hereby notifies the Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such Bank
to identify the Borrower in accordance with the Act.

- 78 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of
the date first set forth above.

            THE BORROWER AND GUARANTOR:


WASTE MANAGEMENT, INC.
      By:      /s/ Cherie C. Rice         Name:   Cherie C. Rice        Title:  
Vice President - Finance and Treasurer     

           

WASTE MANAGEMENT HOLDINGS, INC.
      By:      /s/ Cherie C. Rice         Name:   Cherie C. Rice        Title:  
Vice President and Treasurer     

                  By:      /s/ Amanda K. Maki         Name:   Amanda K. Maki   
    Title:   Assistant Secretary   

 



--------------------------------------------------------------------------------



 



         

            THE ADMINISTRATIVE AGENT:


CITIBANK, N.A., as Administrative Agent
      By:      /s/ Carolyn A. Kee         Name:   Carolyn A. Kee        Title:  
Vice President   

 



--------------------------------------------------------------------------------



 



         

            THE BANKS:


JPMORGAN CHASE BANK
      By:      /s/ Robert T. Sacks         Name:   Robert T. Sacks       
Title:   Managing Director   

 



--------------------------------------------------------------------------------



 



         

            FLEET NATIONAL BANK
      By:      /s/ Maria F. Maia         Name:   Maria F. Maia        Title:  
Managing Director   

 



--------------------------------------------------------------------------------



 



         

            CITIBANK, N.A.
      By:      /s/ Carolyn A. Kee         Name:   Carolyn A. Kee        Title:  
Vice President   

 



--------------------------------------------------------------------------------



 



         

            BARCLAYS BANK PLC
      By:      /s/ Nicholas Bell         Name:   Nicholas Bell        Title:  
Director   

 



--------------------------------------------------------------------------------



 



         

            DEUTSCHE BANK AG, NEW YORK BRANCH
      By:      /s/ Jean Hannigan         Name:   Jean Hannigan        Title:  
Director     

                  By:      /s/ Oliver Riedinger         Name:   Oliver
Riedinger        Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            ABN AMRO BANK N.V.
      By:      /s/ Terrence J. Ward         Name:   Terrence J. Ward       
Title:   Senior Vice President     

                  By:      /s/ Ignacio Pineros         Name:   Ignacio Pineros 
      Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            BNP PARIBAS
      By:      /s/ John Stacy         Name:   John Stacy        Title:  
Managing Director     

                  By:      /s/ Aurora L. Abella         Name:   Aurora Abella   
    Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            THE BANK OF NOVA SCOTIA
      By:      /s/ William E. Zarrett         Name:   William E. Zarrett       
Title:   Managing Director   

 



--------------------------------------------------------------------------------



 



         

            CALYON, NEW YORK BRANCH
      By:      /s/ F. Frank Herrera         Name:   F. Frank Herrera       
Title:   Director     

                  By:      /s/ Gill Realon         Name:   Gill Realon       
Title:   Director   

 



--------------------------------------------------------------------------------



 



         

            PNC BANK, NATIONAL ASSOCIATION
      By:      /s/ Phillip K. Liebscher         Name:   Phillip K. Liebscher   
    Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            SUNTRUST BANK
      By:      /s/ Daniel S. Komitor         Name:   Daniel S. Komitor       
Title:   Director   

 



--------------------------------------------------------------------------------



 



         

            THE ROYAL BANK OF SCOTLAND PLC
      By:      /s/ Philippe Sandmeier         Name:   Philippe Sandmeier       
Title:   Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

            WACHOVIA BANK, N.A.
      By:      /s/ John G. Taylor         Name:   John G. Taylor        Title:  
Vice President   

 



--------------------------------------------------------------------------------



 



         

            BAYERISCHE HYPO- UND VEREINSBANK AG, NEW YORK BRANCH
      By:      /s/ Yoram Dankner         Name:   Yoram Dankner        Title:  
Managing Director     

                  By:      /s/ Richard Cordover         Name:   Richard
Cordover        Title:   Director   

 



--------------------------------------------------------------------------------



 



         

            COMERICA BANK
      By:      /s/ Kenyatta B. Gibbs         Name:   Kenyatta B. Gibbs       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            KEYBANK NATIONAL ASSOCIATION
      By:      /s/ Brendan A. Lawlor         Name:   Brendan A. Lawlor       
Title:   Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

            MIZUHO CORPORATE BANK, LTD.
      By:      /s/ Greg Botshon         Name:   Greg Botshon        Title:  
Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

            SUMITOMO MITSUI BANKING CORPORATION
      By:      /s/ Edward McColly         Name:   Edward McColly        Title:  
Vice President & Department Head   

 



--------------------------------------------------------------------------------



 



         

            CREDIT SUISSE FIRST BOSTON
acting through its Cayman Islands Branch
      By:      /s/ Phillip Ho         Name:   Phillip Ho        Title:  
Director     

                  By:      /s/ Mikhail Faybusovich         Name:   Mikhail
Faybusovich        Title:   Associate   

 



--------------------------------------------------------------------------------



 



         

            MELLON BANK, N.A.
      By:      /s/ Lawrence C. Ivey         Name:   Lawrence C. Ivey       
Title:   First Vice President   

 



--------------------------------------------------------------------------------



 



         

            MERRILL LYNCH BANK USA
      By:      /s/ Frank K. Stepan         Name:   Frank K. Stepan       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            THE BANK OF NEW YORK
      By:      /s/ David T. Sunderwirth         Name:   David T. Sunderwirth   
    Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            UFJ BANK LIMITED
      By:      /s/ John T. Feeney         Name:   John T. Feeney        Title:  
Vice President   

 



--------------------------------------------------------------------------------



 



         

            UNION PLANTERS BANK, N.A.
      By:      /s/ Carol S. Geraghty         Name:   Carol S. Geraghty       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            WILLIAM STREET CREDIT CORPORATION
      By:      /s/ Jennifer M. Hill         Name:   Jennifer M. Hill       
Title:   Chief Financial Officer   

 



--------------------------------------------------------------------------------



 



         

            KBC BANK N.V.
      By:      /s/ Robert Snauffer         Name:   Robert Snauffer       
Title:   First Vice President     

                  By:      /s/ Eric Raskin         Name:   Eric Raskin       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            THE NORINCHUKIN BANK
      By:      /s/ Masanori Shoji         Name:   Masanori Shoji        Title:  
Joint General Manager   

 



--------------------------------------------------------------------------------



 



         

            BANK OF TAIWAN
      By:      /s/ Eunice Shiou-Jsu Yeh         Name:   Eunice Shio-Jsu Yeh     
  Title:   SVP & GM   

 



--------------------------------------------------------------------------------



 



         

            THE BANK OF TOKYO MITSUBISHI, LTD.
      By:      /s/ Joey Powell         Name:   Joey Powell        Title:  
Assistant Vice President     

                  By:      /s/ Doug Barnell         Name:   Doug Barnell       
Title:   Vice President & Manager   

 



--------------------------------------------------------------------------------



 



         

            US BANK NATIONAL ASSOCIATION
      By:      /s/ John Holland         Name:   John Holland        Title:  
Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

            CATHAY UNITED
      By:      /s/ Allen Y.L. Peng         Name:   Allen Y.L. Peng       
Title:   EVP & General Manager   

 



--------------------------------------------------------------------------------



 



         

            BANK OF COMMUNICATIONS
      By:      /s/ Hong Tu         Name:   Hong Tu        Title:   General
Manager   

 



--------------------------------------------------------------------------------



 



         

            FIRST COMMERCIAL BANK
      By:      /s/ Bruce M. J. Ju         Name:   Bruce M. J. Ju        Title:  
VP & General Manager     

 



--------------------------------------------------------------------------------



 



EXHIBIT A

FORM OF SYNDICATED LOAN REQUEST

WASTE MANAGEMENT, INC.
Revolving Credit Agreement
(the “Credit Agreement) dated as of October 15, 2004

         
Syndicated Loan Request under Section 2.6(a)
       
 
        Total Commitment  

--------------------------------------------------------------------------------

 
        Loans outstanding  

--------------------------------------------------------------------------------

 
        Amount of this Request  

--------------------------------------------------------------------------------

 
        Maximum Drawing Amount of outstanding  

--------------------------------------------------------------------------------

    Letters of Credit
       
 
       
    Canadian dollar component
  C$  

--------------------------------------------------------------------------------

 
       
    US dollar equivalent of C$ component
  US$  

--------------------------------------------------------------------------------

 
        Total of all outstanding and requested Loans plus  

--------------------------------------------------------------------------------

    Maximum Drawing Amount of all outstanding
       
    Letters of Credit plus Amount of this Request
       
    (must not exceed Total Commitment)
       
 
        Proposed Drawdown Date  

--------------------------------------------------------------------------------

 
        Interest Rate Option (Base Rate or Eurodollar)  

--------------------------------------------------------------------------------

 
        Interest Period (if Eurodollar)  

--------------------------------------------------------------------------------

 
       
Conversion under Section 2.7
       
 
        Amount to be converted from Eurodollar to Base  

--------------------------------------------------------------------------------

    Rate:
       
 
        Amount to be converted from Base Rate to  

--------------------------------------------------------------------------------

    Eurodollar:
       
 
        Amount to be maintained as Eurodollar Loan  

--------------------------------------------------------------------------------

 
        Conversion Date  

--------------------------------------------------------------------------------

 
        Interest Period (if Eurodollar)  

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



     I certify that the above is true and correct, and that all of the
conditions set forth in §11 of the Credit Agreement have been satisfied as of
the date hereof.

                  WASTE MANAGEMENT, INC.
 
                By:  

--------------------------------------------------------------------------------


      Name:    

      Title:    
 
               

--------------------------------------------------------------------------------

Date


 



--------------------------------------------------------------------------------



 



EXHIBIT B

FORM OF LETTER OF CREDIT REQUEST

WASTE MANAGEMENT, INC.
Revolving Credit Agreement
(the “Credit Agreement”) dated as of October 15, 2004

     
Letter of Credit Request Under Section 3.1
   
 
   
Total Commitment
 

--------------------------------------------------------------------------------

 
   
Maximum Drawing Amount of Letters of Credit
 

--------------------------------------------------------------------------------

    outstanding
   
 
   
Amount of this Request from Letter of Credit
   
    Application (attached)
 

--------------------------------------------------------------------------------

 
   
    — U.S. Dollars
 

--------------------------------------------------------------------------------

 
   
    — Canadian Dollars
 

--------------------------------------------------------------------------------

 
   
Loans Outstanding
 

--------------------------------------------------------------------------------

 
   
Maximum Drawing Amount of all outstanding and
 

--------------------------------------------------------------------------------

    Requested Letters of Credit
   
    (must not exceed the Total Commitment minus Total of
   
    all Loans outstanding)
   

     I certify that the above is true and correct, and that all of the
conditions set forth in §11 of the Credit Agreement have been satisfied as of
the date hereof.

                  WASTE MANAGEMENT, INC.
 
                By:  

--------------------------------------------------------------------------------


      Name:    

      Title:    
 
               

--------------------------------------------------------------------------------


          Date

 



--------------------------------------------------------------------------------



 



EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

WASTE MANAGEMENT, INC.

Compliance Certificate dated                    

I,                                      , [Chief Financial Officer] [Chief
Accounting Officer] [Corporate Treasurer] of WASTE MANAGEMENT, INC. (the
“Borrower”) certify that no Default or Event of Default exists and that the
Borrower is in compliance with Sections 7, 8 & 9 of the Revolving Credit
Agreement dated as of October 15, 2004 (as amended, modified, supplemented,
restated and in effect from time to time, the “Credit Agreement”), [as of the
end of the quarter ended                    ]. Computations to evidence
compliance with §9 of the Credit Agreement are detailed below. Capitalized terms
used herein without definition shall have the meanings assigned to such terms in
the Credit Agreement.

                  By:           Name:           Title:        

§9.1 Interest Coverage Ratio

     
Consolidated Net Income (or Deficit)
  $                                      (i)
  Plus (without duplication):
   
    interest expense
  $                                      (ii)
    equity in losses (earnings) of
 
      unconsolidated entities
  $                                      (iii)
    income tax expense
  $                                      (iv)
    non-cash writedowns or writeoffs of assets
  $                                      (v)
Minus non-cash extraordinary gains on the sale of assets
  $                                      (vi)
 
   
EBIT (sum of (i) through (v))
  $                                      (a)
 
   
Consolidated Net Income of Acquired Businesses
  $                                      (i)
  Plus (without duplication):
   
    interest expense
  $                                      (ii)
    equity in losses (earnings) of
 
      unconsolidated entities
  $                                      (iii)
    income tax expense
  $                                      (iv)
    non-cash writedowns or write-offs of assets
  $                                      (v)
    non-recurring extraordinary charges
  $                                      (vi)
 
   
EBIT of Acquired Businesses (sum of (i) through (vi)
  $                                      (b)
 
   
Sum of (a) plus (b)
  $                                      (c)

 



--------------------------------------------------------------------------------



 



     
Consolidated Total Interest Expense
  $                                      (d)
 
   
Ratio of (c) to (d)
                     :                   
 
   
Minimum ratio
  2.75:1

§9.2 Total Debt to EBITDA

     
EBIT (from §9.1 item (c) above)
  $                                      (i)
 
   
Plus:
   
  Depreciation expense
  $                                      (ii)
  Amortization expense
  $                                      (iii)
 
   
  EBITDA (sum of (i) through (iii))
  $                                      (iv)
 
   
The sum of the following (calculated on a consolidated basis
   
for the Borrower and its Subsidiaries):
   
  Indebtedness for borrowed money
  $                                      (v)
  Obligations for deferred purchase price of property or
   
    services (other than trade payables)
  $                                      (vi)
  Obligations evidenced by debt instruments
  $                                      (vii)
  Obligations under conditional sales
  $                                      (viii)
  Obligations, liabilities and indebtedness under
   
    Capitalized Leases
  $                                      (ix)
  Obligations, liabilities and indebtedness under
   
    bonding arrangements
  $                                      (x)
  (to the extent that a surety has been called upon to
   
    make payment on a bond) Guaranties of the
   
    Indebtedness of others
  $                                      (xi)
  Indebtedness secured by liens or encumbrances on
   
    property
  $                                      (xii)
  Reimbursement obligations with respect to letters of
   
    credit
  $                                      (xiii)
 
   
Total Debt (sum of v – xiv)
  $                                      (xiv)
 
   
Ratio of (xv) to (iv)
                     :                   
 
   
  Maximum ratio:
  3.50:1.00

- 2 -



--------------------------------------------------------------------------------



 



EXHIBIT D

FORM OF ASSIGNMENT AND ACCEPTANCE

Dated as of                                       ,                    

     Reference is made to the REVOLVING CREDIT AGREEMENT dated as of October 15,
2004 (as amended and in effect from time to time, the “Credit Agreement”), by
and among WASTE MANAGEMENT, INC., a Delaware corporation (the “Borrower”), WASTE
MANAGEMENT HOLDINGS, INC., a wholly-owned Subsidiary of the Borrower (the
“Guarantor”), certain Banks, and CITIBANK, N.A., as Administrative Agent (the
“Administrative Agent”). Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Credit Agreement.

     [                                      ] (the “Assignor”) and [           
                          ] (the “Assignee”) hereby agree as follows:

     1. Assignment. Subject to the terms and conditions of this Assignment and
Acceptance, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes without recourse to the Assignor, the
rights, benefits, indemnities and obligations of the Assignor under the Credit
Agreement equal to                    % of its Commitment Percentage and        
           % of its interest in and under the Loans and the risk relating to
outstanding Letters of Credit, each as in effect immediately prior to the
Effective Date (as hereinafter defined).

     2. Assignor’s Representations. The Assignor (i) represents and warrants
that (A) it is legally authorized to enter into this Assignment and Acceptance,
(B) as of the date hereof, its Commitment is $                   , its
Commitment Percentage is                    %, and the aggregate outstanding
principal balance of its Loans equals $                   , and the aggregate
outstanding amount of its participations in Letters of Credit equals $         
          (in each case before giving effect to the assignment contemplated
hereby or any contemplated assignments which have not yet become effective), and
(C) immediately after giving effect to all assignments which have not yet become
effective, the Assignor’s Commitment Percentage will be sufficient to give
effect to this Assignment and Acceptance, (ii) makes no representations or
warranty, express or implied, and assumes and shall have no responsibility with
respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or any of the other Loan Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant thereto or the attachment, perfection or priority of
any security interest or mortgage, other than that it is the legal and
beneficial owner of the interest being assigned by it hereunder free and clear
of any claim or encumbrance; and (iii) makes no representation or warranty and
assumes and shall have no responsibility with respect to the financial condition
of the Borrower or any of its Subsidiaries or any other Person primarily or
secondarily liable in respect of any of the Obligations, or the performance or
observance by the Borrower or any of its Subsidiaries or any other Person
primarily or secondarily liable in respect of any of the Obligations of any of
its obligations under the Credit Agreement or any of the other Loan Documents or
any other instrument or document delivered or executed pursuant thereto.

 



--------------------------------------------------------------------------------



 



     The Administrative Agent shall make the appropriate entries on the
applicable loan accounts to reflect the assignment of Loans.

     3. Assignee’s Representations. The Assignee (i) represents and warrants
that (A) it is duly and legally authorized to enter into this Assignment and
Acceptance, (B) the execution, delivery and performance of this Assignment and
Acceptance do not conflict with any provision of law or of the charter or
by-laws of the Assignee, or of any agreement binding on the Assignee, (C) all
acts, conditions and things required to be done and performed and to have
occurred prior to the execution, delivery and performance of this Assignment and
Acceptance, and to render the same the legal, valid and binding obligation of
the Assignee, enforceable against it in accordance with its terms, have been
done and performed and have occurred in due and strict compliance with all
applicable laws, (ii) confirms that it has received a copy of the Credit
Agreement and each of the other Loan Documents, together with copies of the most
recent financial statements delivered pursuant to §§6.4 and 7.4 of the Credit
Agreement and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Acceptance; (iii) agrees that it will, independently and without reliance upon
the Assignor, the Administrative Agent, or any other Bank and based on such
documents and information as it shall deem appropriate eat the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement and the other Loan Documents; (iv) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto; (v) agrees that it will perform in
accordance with their terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Bank; and (vi) acknowledges
that it has made arrangements with the Assignor satisfactory to the Assignee
with respect to its pro rata share of Letter of Credit Fees in respect of
outstanding Letters of Credit.

     4. Effective Date. The effective date for this Assignment and Acceptance
shall be                                        (the “Effective Date”).
Following the execution of this Assignment and Acceptance, each party hereto
shall deliver its duly executed counterpart hereof to the Administrative Agent
for acceptance by the Administrative Agent. The Credit Agreement shall thereupon
be amended to reflect the status and rights of the Banks thereunder.

     5. Rights Under Credit Agreement. Upon such acceptance and amendment, from
and after the Effective Date, (i) the Assignee shall be a party to the Credit
Agreement and, to the extent provided in this Assignment and Acceptance, have
the rights and obligations of a Bank thereunder, and (ii) the Assignor shall,
with respect to that portion of its interest under the Credit Agreement assigned
hereunder, relinquish its rights and be released from its obligations under the
Credit Agreement; provided, however, that the Assignor shall retain its rights
to be indemnified pursuant to §16 of the Credit Agreement with respect to any
claims or actions with reference to matters arising prior to the Effective Date.

     6. Payments. Upon such acceptance and amendment, from and after the
Effective Date, the Administrative Agent shall make all payments in respect of
the rights and interests assigned hereby (including payments of principal,
interest, fees and other amounts) to the Assignee. The Assignor and the Assignee
shall make any appropriate adjustments in payments for periods prior

- 2 -



--------------------------------------------------------------------------------



 



to the Effective Date by the Administrative Agent or with respect to the making
of this assignment directly between themselves.

     7. Governing Law. THIS AGREEMENT AND ACCEPTANCE IS A CONTRACT UNDER THE
LAWS OF THE STATE OF NEW YORK AND SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW §5-1401, BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK.

     8. Counterparts. This Assignment and Acceptance may be executed in any
number of counterparts which shall together constitute but one and the same
agreement.

     IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned
has caused this Assignment and Acceptance to be executed on its behalf by its
officer thereunto duly authorized, as of the date first above written.

            [ASSIGNOR]
      By:           Name:           Title:      

            [ASSIGNEE]
      By:           Name:           Title:        

CONSENTED TO:

      CITIBANK, N.A.,    as Administrative Agent
 
    By:           Name:           Title:        
 
    WASTE MANAGEMENT, INC.
 
    By:           Name:           Title:        

- 3 -



--------------------------------------------------------------------------------



 



Waste Management Holdings, Inc. executes this Assignment and Acceptance solely
for purposes of ratifying their guaranty under §28 of the Credit Agreement.

WASTE MANAGEMENT HOLDINGS, INC.

     
By:
 

--------------------------------------------------------------------------------


  Name:

  Title:

- 4 -



--------------------------------------------------------------------------------



 



EXHIBIT E

FORM OF COMPETITIVE BID QUOTE REQUEST

WASTE MANAGEMENT, INC.
Revolving Credit Agreement
(the “Credit Agreement”) dated as of October 15, 2004

     
Competitive Bid Quote Request under Section 4.3
   
 
   
Total Commitment
                                        
 
   
Competitive Bid Loans Outstanding
                                        
Competitive Bid Loans Requested
                                        
Maximum Drawing Amount of outstanding Letters of Credit
                                        
Syndicated Loans (including Swing Line Loans) outstanding
                                        
 
   
Total of all Outstanding and Requested Competitive Bid Loans (must not exceed
the lesser of the Total Commitment minus Total of all Syndicated Loans
outstanding (including Swing Line Loans) and Maximum Drawing Amount of
outstanding Letters of Credit)
                                        
 
   
Type of Competitive Bid Loans Requested
  Eurodollar/Absolute
 
   
Requested Drawdown Date
                                        

      Principal Amount of   Requested Competitive Bid Loan Requested

--------------------------------------------------------------------------------

  Interest Period(s)

--------------------------------------------------------------------------------

I certify that the above is true and correct, and that all of the conditions set
forth in §11 of the Credit Agreement have been satisfied as of the date hereof.

                  WASTE MANAGEMENT, INC.
 
                By:  

--------------------------------------------------------------------------------


  Name:        

  Title:        
 
               

--------------------------------------------------------------------------------


Date

 



--------------------------------------------------------------------------------



 



EXHIBIT F

WASTE MANAGEMENT, INC.
(the “Borrower”)
Revolving Credit Agreement
(the “Credit Agreement) dated as of October 15, 2004

FORM OF INVITATION FOR COMPETITIVE BID QUOTES

ATTN:

REF:

RE:       INVITATION FOR COMPETITIVE BID QUOTES

AGT DTD  /   /

CITIBANK, N.A., AS ADMINISTRATIVE AGENT INVITATION FOR COMPETITIVE BID QUOTES
DATED  /  /

PURSUANT TO SECTION 4.3 OF THE ABOVE REFERENCED CREDIT AGREEMENT, YOU ARE
INVITED TO SUBMIT A COMPETITIVE BID QUOTE TO THE BORROWER FOR THE FOLLOWING
PROPOSED COMPETITIVE BID LOAN(S)

DATE OF BORROWING:   /   /

AGGREGATE AMOUNT REQUESTED:

PRINCIPAL AMOUNT                   INTEREST PERIOD

SUCH COMPETITIVE BID QUOTES SHOULD OFFER COMPETITIVE BID RATE(S)/MARGIN(S).

PLEASE RESPOND IN WRITING TO THIS INVITATION BY NO LATER THAN                  
  A.M./P.M. (NE YORK TIME ON   /   /   TO ONE OF THE FOLLOWING:

PRIMARY FAX NO. [                                       (Attn:                 
                    ) Confirm]

ALTERNATE FAX NO. [                                       (Attn:               
                      ) Confirm]

NOTE: PLEASE FOLLOW-UP YOUR SUBMITTED WRITTEN BID(S) WITH PHONE VERIFICATION TO
CONFIRM. IF YOU ARE UNABLE TO SEND YOUR FAX DUE TO AN OCCUPIED FAX LINE, PLEASE
CALL BY ___ A.M./P.M. IN ADDITION, PLEASE SUBMIT YOUR BID(S) IN SUBSTANTIALLY
THE FORM OF “EXHIBIT G” TO THE CREDIT AGREEMENT.

QUOTES RECEIVED AFTER                   A.M./P.M. (NEW YORK TIME) WILL NOT BE
FORWARDED TO THE BORROWER.

 



--------------------------------------------------------------------------------



 



SUBMITTED BIDS MUST BE TEN MILLION DOLLARS OR LARGER MULTIPLE OF ONE MILLION
DOLLARS. ALSO, PLEASE SPECIFY LIMITATION AMOUNTS, IF APPLICABLE.

     

  CITIBANK, N.A.,

  as Administrative Agent
 
   

  By:                                                             

  Name:                                                         

  Title:                                                           

  Date:                                                           

 



--------------------------------------------------------------------------------



 



EXHIBIT G

FORM OF COMPETITIVE BID QUOTE

WASTE MANAGEMENT, INC.
Revolving Credit Agreement
(the “Credit Agreement”) dated as of October 15, 2004

     
Competitive Bid Quote under Section 4.5
   
 
   
Bank
                                        
Person to Contact
                                        
 
   
Date of Competitive Bid Quote Request
                                        
Type of Competitive Bid Loans Requested
  Eurodollar/Absolute
Requested Drawdown Date
                                        

          Principal Amount       Proposed Competitive of Competitive   Requested
  Bid Rate/Competitive Bid Loan Offered

--------------------------------------------------------------------------------

  Interest Period(s)

--------------------------------------------------------------------------------

  Bid Margin

--------------------------------------------------------------------------------

I certify that the above is true and correct, and that the offer(s) set forth
above irrevocably obligates us to make such Competitive Bid Loan(s) if such
offer(s) is/are accepted by the Borrower and all of the conditions set forth in
§11 of the Credit Agreement have been satisfied as of the requested Drawdown
Date.

              [NAME OF BANK]
 
       

  By:  

--------------------------------------------------------------------------------


  Name:  

--------------------------------------------------------------------------------


  Title:  

--------------------------------------------------------------------------------


  Date:  

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



EXHIBIT H

FORM OF NOTICE OF ACCEPTANCE/REJECTION
OF COMPETITIVE BID QUOTE(S)

WASTE MANAGEMENT, INC.
Revolving Credit Agreement
(the “Credit Agreement”) dated as of October 15, 2004

Notice of Competitive Bid Quote(s) under Section 4.7

     
Date of Competitive Bid Quote Request
                                        
Type of Competitive Bid Loans Requested
  Eurodollar/Absolute
Requested Drawdown Date
                                        

We hereby accept the following Competitive Bid Quote(s):

              Principal
Amount of Quotes

--------------------------------------------------------------------------------

  Interest Period(s)

--------------------------------------------------------------------------------

  Competitive
Rate/ Competitive
Bid Margin

--------------------------------------------------------------------------------

  Bank

--------------------------------------------------------------------------------

We hereby reject the following Competitive Bid Quote(s):

              Principal
Amount of Quotes

--------------------------------------------------------------------------------

  Interest Period(s)

--------------------------------------------------------------------------------

  Competitive
Rate/ Competitive
Bid Margin

--------------------------------------------------------------------------------

  Bank

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



     The accepted and rejected Competitive Bid Quotes described above constitute
all Competitive Bid Quotes submitted by the Banks in accordance with §4.5 of the
Credit Agreement.

              WASTE MANAGEMENT, INC.
 
       

  By:  

--------------------------------------------------------------------------------


  Name:  

--------------------------------------------------------------------------------


  Title:  

--------------------------------------------------------------------------------

Date:                                                         
       

 



--------------------------------------------------------------------------------



 



SCHEDULE 1

BANKS; COMMITMENTS

          BANK

--------------------------------------------------------------------------------

  COMMITMENT

--------------------------------------------------------------------------------

JPMorgan Chase Bank
  $ 210,000,000  
Fleet National Bank
  $ 200,000,000  
Citibank, N.A.
  $ 170,000,000  
Barclays Bank PLC
  $ 145,000,000  
Deutsche Bank AG, New York Branch
  $ 145,000,000  
ABN AMRO Bank N.V.
  $ 115,000,000  
BNP Paribas
  $ 115,000,000  
The Bank of Nova Scotia
  $ 115,000,000  
Calyon, New York Branch
  $ 90,000,000  
PNC Bank, National Association
  $ 90,000,000  
SunTrust Bank
  $ 90,000,000  
The Royal Bank of Scotland plc
  $ 90,000,000  
Wachovia Bank, N.A.
  $ 90,000,000  
Bayerische Hypo- und Vereinsbank AG, New York Branch
  $ 55,000,000  
Comerica Bank
  $ 55,000,000  
KeyBank National Association
  $ 55,000,000  
Mizuho Corporate Bank, Ltd.
  $ 55,000,000  
Sumitomo Mitsui Banking Corporation
  $ 55,000,000  
Credit Suisse First Boston
  $ 40,000,000  
Mellon Bank, N.A.
  $ 40,000,000  
Merrill Lynch Bank USA
  $ 40,000,000  
The Bank of New York
  $ 40,000,000  
UFJ Bank Limited
  $ 40,000,000  
Union Planters Bank, N.A.
  $ 40,000,000  
William Street Credit Corporation
  $ 40,000,000  
KBC Bank N.V.
  $ 35,000,000  
The Norinchukin Bank
  $ 30,000,000  
Bank of Taiwan
  $ 25,000,000  
The Bank of Tokyo Mitsubishi, Ltd.
  $ 25,000,000  
US Bank National Association
  $ 25,000,000  
Cathay United Bank
  $ 20,000,000  
Bank of Communications
  $ 10,000,000  
First Commercial Bank
  $ 10,000,000  
TOTAL COMMITMENTS
  $ 2,400,000,000  

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1

EXISTING LIENS

Secured Debt

Tax-exempt project bonds issued by Subsidiaries, as disclosed in Note 3, Debt
and Interest Rate Derivatives, to the Borrower’s condensed consolidated
financial statements included within its Quarterly Report on Form 10-Q for the
quarter ended June 30, 2004 and Note 7, Debt and Interest Rate Derivatives, to
the Borrower’s condensed consolidated financial statements included within its
Annual Report on Form 10-K for the year ended December 31, 2003.

Tax-exempt bonds issued by Subsidiaries in California to finance vehicles and
equipment used to perform collection services under municipal contracts.

Capital Leases

Various capital leases entered into by Subsidiaries in the ordinary course of
business for operating equipment and facilities.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.1

ISSUING BANK LIMITS

         
Fleet National Bank
  $ 1,000,000,000  
JPMorgan Chase Bank
  $ 500,000,000  
Citibank, N.A.
  $ 250,000,000  
PNC Bank, National Association
  $ 500,000,000  
Wachovia Bank, N.A.
  $ 500,000,000  
SunTrust Bank
  $ 250,000,000  
BNP Paribas
  $ 300,000,000  
 
  and, as to Canadian Dollar Letters of Credit, C$200,000,000

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.1.1

FORM OF INCREASE/DECREASE LETTER

Date                                       

     Reference is made to the REVOLVING CREDIT AGREEMENT dated as of October 15,
2004 (as amended and in effect from time to time, the “Credit Agreement”), by
and among WASTE MANAGEMENT, INC., a Delaware corporation (the “Borrower”), WASTE
MANAGEMENT HOLDINGS, INC., a wholly-owned Subsidiary of the Borrower (the
“Guarantor”), certain Banks, and CITIBANK, N.A., as Administrative Agent (the
“Administrative Agent”), and specifically to Schedule 3.1 attached thereto.

     The undersigned, being an Issuing Bank as defined in the Credit Agreement,
hereby agrees pursuant to Section 3.1 of the Credit Agreement that the limit set
forth in said Schedule 3.1 with respect to the undersigned shall, effective on
the date hereof, be changed to $                         .

     The Borrower, the Guarantor and the Administrative Agent acknowledge the
foregoing.

     This letter agreement may be executed in any number of counterparts, and
shall be governed by and construed in accordance with the law of the State of
New York.

              Very truly yours,
 
       

      [Name of Issuing Bank]

  By:  



--------------------------------------------------------------------------------


      Title:
 
            WASTE MANAGEMENT, INC.
 
       

  By:  



--------------------------------------------------------------------------------


      Title:
 
            WASTE MANAGEMENT HOLDINGS, INC.
 
       

  By:  



--------------------------------------------------------------------------------


      Title:
 
            CITIBANK, N.A., as Administrative Agent
 
       

  By:  



--------------------------------------------------------------------------------


      Title:

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.1.2

EXISTING LETTERS OF CREDIT

                              LC NUMBER   BENEFICIARY   EFF DATE   EXP DATE  
AMOUNT
BANK OF AMERICA
  7401615   State Street Bank and Trust, as Trustee   4/29/1999   7/1/2005   $
1,323,728.48  
 
  7411500   Wisconsin DNR   5/1/2003   5/1/2005   $ 62,149,043.00  
 
  7411904   Fleet National Bank   7/1/2003   7/1/2005   $ 28,600,000.00  
 
  7412800   Deutsche Bank Trust Company   11/20/2003   11/20/2005   $
10,118,357.00  
 
    7413784*   TCEQ   3/30/2004   3/30/2005   $ 227,837.00  
 
  7413955   Koch Pulp & Paper Trading, LLC   3/31/2004   3/31/2005   $
40,000,000.00  
 
  C7119975   Virginia DEQ   6/10/1988   9/1/2005   $ 491,552.00  
 
                   

--------------------------------------------------------------------------------

   
 
                  $ 142,910,517.48  
BANK ONE
  00343889*   Pennsylvania DEP   11/3/2003   11/3/2005   $ 516,696.00  
 
  SLT323822*   Pennsylvania DEP   3/13/2001   3/31/2005   $ 11,618,013.00  
 
                   

--------------------------------------------------------------------------------

   
 
                  $ 12,134,709.00  
BNP
  S401407   National Union Fire Insurance Co.   4/6/1999   4/30/2005   $
2,323,000.00  
 
  S401642   ACE Overseas   3/27/2001   3/1/2006   $ 1,200,000.00  
 
  S401645   City of Del Mar   3/30/2001   6/30/2005   $ 100,000.00  
 
                   

--------------------------------------------------------------------------------

   
 
                  $ 3,623,000.00  
DEUTSCHE BANK
  839-53169   Massachusetts DEP/Oak Brook Bank   10/27/1994   11/1/2004   $
3,600,000.00  
 
                   

--------------------------------------------------------------------------------

   

 



--------------------------------------------------------------------------------



 



                              LC NUMBER   BENEFICIARY   EFF DATE   EXP DATE  
AMOUNT
 
                  $ 3,600,000.00  
FLEET
  1S1251247   New Jersey DEP   1/26/2001   1/30/2006   $ 2,782,650.29  
 
  1S1278952   New Castle County   6/21/2001   6/20/2005   $ 340.00  
 
  1S1279564   Town of Plainville   6/28/2001   6/30/2005   $ 5,000.00  
 
  1S1282117   CIWMB   8/2/2001   8/1/2005   $ 200,000.00  
 
  1S1288305   County Commissioners of Worcester County   9/30/2001   6/30/2005  
$ 250,000.00  
 
  1S1303357   City of Tampa   12/31/2001   12/31/2004   $ 1,500,000.00  
 
  1S1303916   New York DEC   1/15/2002   1/15/2006   $ 10,519,941.00  
 
  1S1305224   ACE   1/16/2002   12/31/2005   $ 60,700,000.00  
 
  1S1311615   ACE USA   2/7/2002   2/28/2006   $ 19,000,000.00  
 
  1S1324248   Mellon Trust of California   4/30/2002   4/30/2005   $
1,474,902.19  
 
  1S1332706   City of Wheaton   6/14/2002   6/30/2005   $ 500,000.00  
 
  1S1335027   ACE Insurance Company   12/16/2002   12/31/2005   $ 19,000,000.00
 
 
  1S1335030*   TCEQ   12/17/2002   12/17/2005   $ 6,372,019.00  
 
  1S1335031   ACE Insurance Company   1/22/2003   12/31/2005   $ 105,000,000.00
 
 
  1S1335033*   New Hampshire DES   6/4/2003   6/4/2006   $ 6,847,416.00  
 
  1S1335035*   TCEQ   4/1/2003   4/1/2005   $ 1,952,603.00  
 
  1S1335043   Pennsylvania DEP   3/14/2003   3/14/2006   $ 10,219,006.00  
 
  1S1335045   Vermont Commissioner of Insurance   7/28/2003   7/28/2005   $
23,000,000.00  
 
  1S1335049   County of Los Angeles, Dept. of Public Works   7/3/2003   7/9/2005
  $ 10,000.00  
 
  1S1335054*   TCEQ   7/7/2003   7/7/2005   $ 7,614,114.00  
 
  1S1335059   Pennsylvania DEP   5/5/2003   5/5/2006   $ 3,238,570.00  
 
  1S1335064   City of Chicago   5/16/2003   5/16/2005   $ 250,000.00  
 
  1S1335074   ACE Insurance Company   1/1/2004   12/31/2005   $ 105,000,000.00  
 
  1S1335075   ACE Insurance Company of Texas   1/1/2004   12/31/2005   $
9,000,000.00  

 



--------------------------------------------------------------------------------



 



                              LC NUMBER   BENEFICIARY   EFF DATE   EXP DATE  
AMOUNT
 
  1S1451465   Island County   11/4/2003   11/4/2005   $ 1,118,000.00  
 
  1S50061694   Village of Hawthorn Woods   10/24/1997   11/30/2005   $ 50,000.00
 
 
  1S50062069   City of Holland, MI   6/28/1999   7/15/2005   $ 150,000.00  
 
  1S64016601*   TCEQ   2/25/2004   2/25/2005   $ 3,537,200.00  
 
  1S64016602   National Resource Recovery, Ltd.   4/12/2004   4/12/2005   $
50,000.00  
 
  1S64016603   National Resource Recovery, Ltd.   5/12/2004   5/12/2005   $
200,000.00  
 
  1S64016607   Oregon DEQ   5/17/2004   5/17/2005   $ 15,033,276.00  
 
  50060791   Prairie Crossing H.A.   2/11/1994   2/11/2005   $ 10,000,000.00  
 
  50060807   Reliance Insurance   1/1/1994   1/1/2006   $ 1,373,000.00  
 
  50060830   City of Stockton   3/17/1994   1/13/2005   $ 250,000.00  
 
  50061032   Pennsylvania Manu. Assoc. Ins. Co.   7/21/1995   7/21/2005   $
2,300,000.00  
 
  50061302   Louisiana DNR   9/11/1996   10/1/2005   $ 1,733,241.00  
 
  50061331   Anne Arundel County, Maryland   10/8/1996   10/8/2005   $
379,703.00  
 
  50061368   Anne Arundel County, Maryland   11/19/1996   11/19/2005   $
33,471.00  
 
  50061572   Shade Township   6/10/1997   9/1/2005   $ 1,748,866.00  
 
  50061606   City of Grand Terrace   7/23/1997   7/22/2005   $ 10,000.00  
 
  50061643   National Union Fire Ins. Co. of Pittsburgh   10/1/1997   5/16/2005
  $ 881,250.00  
 
  50061680   West Virginia DEP   10/10/1997   3/31/2005   $ 32,000.00  
 
  50061771   City of Azusa/DEC Mine Reclamation   1/28/1999   3/31/2005   $
499,311.00  
 
  50061772   City of Irwindale/DEC Mine Reclamation   1/28/1999   3/31/2005   $
31,413.00  
 
  50061801   National Union, et al   3/31/1998   1/1/2006   $ 13,363,137.00  
 
  50061869   Village of Holiday Hills   7/30/1998   8/1/2005   $ 10,000.00  
 
  50061897   Stafford County   9/9/1998   9/30/2005   $ 130,000.00  
 
  50061909   Vermont Commissioner of Insurance   9/8/1998   9/30/2005   $
250,000.00  
 
  50061910   Consumers Power Company   9/9/1998   5/4/2005   $ 349,054.00  
 
  50061917   American Home Assurance Co.   9/10/1998   3/30/2005   $
2,645,000.00  

 



--------------------------------------------------------------------------------



 



                              LC NUMBER   BENEFICIARY   EFF DATE   EXP DATE  
AMOUNT
 
  50061925   Antrim Township   9/10/1998   6/16/2005   $ 480,000.00  
 
  50061998   City of Two Rivers   1/22/1999   6/30/2005   $ 5,000.00  
 
  50062000   Village of Third Lake   1/22/1999   11/30/2004   $ 75,000.00  
 
  50062006   Reliance Insurance Company   2/17/1999   2/25/2006   $ 8,222,435.00
 
 
  50062042   Cumberland County Improvement Authority   5/17/1999   6/1/2005   $
300,000.00  
 
  50062044   Continental Casualty Company   5/7/1999   6/30/2005   $
30,000,000.00  
 
  50062049   City of Farmington Hills & City of Farmington   5/21/1999  
10/1/2005   $ 1,000,000.00  
 
  50062050   Rayford Hudson   5/21/1999   5/1/2005   $ 3,120,000.00  
 
  50062053   City of Chicago   5/21/1999   12/31/2004   $ 100,000.00  
 
  50062054   City of Chicago   5/21/1999   12/31/2004   $ 500,000.00  
 
  50062065   Village of Northfield   6/4/1999   4/30/2005   $ 500,000.00  
 
  50062075   City of Indian Wells   8/10/1999   7/1/2005   $ 10,000.00  
 
  50062114   Delaware DNREC   2/10/2000   12/31/2005   $ 9,830,614.43  
 
  50062124   Kittitas County of Washington   5/13/2000   5/13/2005   $
100,000.00  
 
  50062141   National Union Fire Ins. Co.   6/15/2000   6/30/2005   $
3,085,000.00  
 
                   

--------------------------------------------------------------------------------

   
 
                  $ 507,922,532.91  
JPMORGAN CHASE
  P010299 (867261)   The Bank of New York, as Trustee   9/1/1995   9/30/2005   $
3,575,513.70  
 
  P010300 (867678)   The Bank of New York, as Trustee   4/23/1996   6/30/2005  
$ 5,793,498.00  
 
  P010301 (867885)   The Bank of New York, as Trustee   9/26/1996   12/31/2004  
$ 4,414,094.00  
 
  P010302 (867886)   The Bank of New York, as Trustee   9/19/1996   12/31/2004  
$ 20,323,221.00  
 
  P224666 (D205048)   Continental Casualty Company   8/31/2000   6/29/2005   $
90,684,000.00  
 
  P224668 (D-214841)   Stafford County Board of Supervisors   6/7/2001  
12/7/2004   $ 7,725.00  
 
  P224669 (D-216965)   Stafford County Board of Supervisors   8/24/2001  
7/24/2005   $ 75,577.00  

 



--------------------------------------------------------------------------------



 



                              LC NUMBER   BENEFICIARY   EFF DATE   EXP DATE  
AMOUNT
 
  P224670 (I275983/I-445329)   National Union   5/5/1993   5/5/2005   $
742,500.00  
 
  P224672 (I276041)   National Union   5/1/1995   5/1/2005   $ 385,900.00  
 
  P224678 (I445690)   National Union Fire Insurance Company of Pittsburgh  
5/25/1994   5/31/2005   $ 421,000.00  
 
  P224679 (I449973)   National Union   12/13/1994   12/31/2005   $ 150,000.00  
 
  P224680 (I455132)   National Union   8/8/1995   8/8/2005   $ 900,000.00  
 
  P224681 (I459334)   National Union Fire Insurance Company   1/30/1996  
1/31/2006   $ 1,911,666.00  
 
  P224691   Israel Electric Corporation-Bank Hapoalim-Tel Aviv   11/18/1999  
8/12/2005   $ 1,080,400.00  
 
  P224694 (I449058)   Central Valley Regional WQCB   10/28/1994   10/30/2005   $
203,400.00  
 
  P225252   Bank of New York   3/1/2001   3/18/2005   $ 20,279,452.06  
 
  P225809   Bank of New York   5/29/2002   5/29/2005   $ 10,118,357.00  
 
  P227887   Bank of New York   7/24/2002   7/24/2005   $ 20,236,713.00  
 
  P228576   Bank of New York   8/9/2002   8/9/2005   $ 14,327,593.00  
 
  P230274   Bank of New York   9/24/2002   9/24/2005   $ 10,118,357.00  
 
  P230584   Bank of New York   10/4/2002   10/4/2005   $ 20,236,713.00  
 
  P231095   Deutsche Bank Trust Company   10/23/2002   10/23/2005   $
14,165,699.00  
 
  P231096   Deutsche Bank Trust Company   10/23/2002   10/23/2005   $
25,295,891.00  
 
  P231097   Deutsche Bank Trust Company   10/23/2002   10/23/2005   $
4,755,628.00  
 
  P231098   Deutsche Bank Trust Company   10/23/2002   10/23/2005   $
20,236,713.00  
 
  P232178   Bank of New York   11/26/2002   11/26/2005   $ 25,295,891.00  
 
  P244624   Deutsche Bank Trust Company   1/15/2004   1/15/2005   $
30,355,069.00  
 
  P247295   Deutsche Bank Trust Company   4/14/2004   4/14/2005   $
35,414,247.00  
 
  Y365525   State Street Bank and Trust Company   5/20/1998   5/20/2005   $
2,650,000.00  
 
                   

--------------------------------------------------------------------------------

   
 
                  $ 384,154,817.76  

 



--------------------------------------------------------------------------------



 



                              LC NUMBER   BENEFICIARY   EFF DATE   EXP DATE  
AMOUNT
SUNTRUST
  ATL/P601487   Orange County, Florida   4/3/2002   10/22/2005   $ 17,014,246.00
 
 
  F841477   Indian River County Solid Waste Disposal District   6/26/2003  
6/23/2005   $ 500,000.00  
 
  P000125   Metropolitan Dept. of Water & Sewerage Services of Davidson County  
12/13/2002   12/11/2004   $ 60,000.00  
 
  P000515   Orange County Public Works, Florida   5/1/2003   5/1/2005   $
169,125.00  
 
                   

--------------------------------------------------------------------------------

   
 
                  $ 17,743,371.00  
WACHOVIA
  LC870-093799   State Street Bank and Trust Company   12/16/1997   1/5/2006   $
36,686,795.00  
 
  LC870-097201   State Street Bank and Trust   1/29/1998   2/18/2006   $
2,500,000.00  
 
  LC870-099286 (80002)   Bank of New York   4/2/1998   11/5/2005   $
10,376,667.00  
 
  LC870-112455 (80005)   Bank of New York   8/5/1999   11/5/2005   $
15,260,000.00  
 
  LC870-123638   Bank of New York   9/27/2000   10/1/2005   $ 20,346,667.00  
 
  LC870-123639   Bank of New York   9/27/2000   10/1/2005   $ 10,173,334.00  
 
  SM203351W*   New York DEC   5/30/2003   5/31/2005   $ 68,657,993.00  
 
  SM204054W   Bank of New York   7/15/2003   7/15/2005   $ 15,177,535.00  
 
  SM204293W   Bank of New York   7/31/2003   7/31/2005   $ 25,295,891.00  
 
  SM204597W   Deutsche Bank Trust Company   8/25/2003   8/25/2005   $
10,121,644.00  
 
  SM204784W   Deutsche Bank Trust Company   9/9/2003   9/9/2005   $
30,355,069.00  
 
  SM205017W   Deutsche Bank Trust Company   9/26/2003   9/26/2005   $
7,386,400.00  
 
  SM205019W   Deutsche Bank Trust Company   9/26/2003   9/26/2005   $
2,731,957.00  
 
  SM205020W   Deutsche Bank Trust Company   9/26/2003   9/26/2005   $
1,467,162.00  
 
  SM205026W   Deutsche Bank Trust Company   9/26/2003   9/26/2005   $
7,538,176.00  
 
  SM205027W   Deutsche Bank Trust Company   9/26/2003   9/26/2005   $
11,130,192.00  
 
  SM205506W   Deutsche Bank Trust Company   10/31/2003   10/31/2005   $
6,657,879.00  

 



--------------------------------------------------------------------------------



 



                              LC NUMBER   BENEFICIARY   EFF DATE   EXP DATE  
AMOUNT
 
  SM205507W   Deutsche Bank Trust Company   10/31/2003   10/31/2005   $
8,519,656.00  
 
  SM205508W   Deutsche Bank Trust Company   10/31/2003   10/31/2005   $
3,769,088.00  
 
  SM205509W   Deutsche Bank Trust Company   10/31/2003   10/31/2005   $
4,224,414.00  
 
  SM205510W   Deutsche Bank Trust Company   10/31/2003   10/31/2005   $
4,401,485.00  
 
                   

--------------------------------------------------------------------------------

   
 
                  $ 302,778,004.00  
Aggregate Amount:
                    1,374,866,952.15  

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.7

LITIGATION

See the disclosure provided in (1) the “Litigation” section of Note 8,
Commitments and Contingencies, to Borrower’s condensed consolidated financial
statements included within its Quarterly Report on Form 10-Q for the fiscal
quarter ended June 30, 2004 and (2) the “Litigation” section of Note 10,
Commitments and Contingencies, to Borrower’s consolidated financial statements
included within its Annual Report on Form 10-K for the fiscal year ended
December 31, 2003.

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.15

ENVIRONMENTAL COMPLIANCE

See the disclosure provided in (1) Note 2, Landfill and Environmental
Remediation Liabilities and the “Environmental Matters” and “Litigation”
sections of Note 8, Commitments and Contingencies, to Borrower’s condensed
consolidated financial statements included within its Quarterly Report on Form
10-Q for the fiscal quarter ended June 30, 2004 and (2) Note 4, Landfill and
Environmental Remediation Liabilities, and the “Environmental Matters” and
“Litigation” sections of Note 10, Commitments and Contingencies, to Borrower’s
consolidated financial statements included within its Annual Report on Form 10-K
for the fiscal year ended December 31, 2003.

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.1(a)

EXISTING INDEBTEDNESS

Indebtedness of Waste Management Holdings, Inc. and Subsidiaries

                      Estimated Amount     Instrument

--------------------------------------------------------------------------------

  at 10/15/04

--------------------------------------------------------------------------------

  Interest Rate

--------------------------------------------------------------------------------

Waste Management Holdings, Inc. Senior Notes
               
$200,000,000 due 05/15/05
    2,974,000       6.650 %
$100,000,000 due 05/15/05
    99,955,996       7.000 %
$300,000,000 due 10/15/06
    299,825,019       7.000 %
$148,440,000 due 03/15/11
    147,413,539       7.650 %
$250,000,000 due 05/01/18
    243,854,136       8.750 %
$450,000,000 due 08/01/26
    448,975,000       7.100 %
 
   

--------------------------------------------------------------------------------

           
Total Senior Notes
  $ 1,242,997,691          
Waste Management Holdings, Inc. Convertible Bonds
               
01/24/05
    34,053,981       5.750 %
 
   

--------------------------------------------------------------------------------

           
Total Convertible Bonds
  $ 34,053,981          

                                      Estimated Amount at     Tax Exempt Revenue
Bonds

--------------------------------------------------------------------------------

  Maturity Date

--------------------------------------------------------------------------------

  10/15/04

--------------------------------------------------------------------------------

  Interest Rate

--------------------------------------------------------------------------------

Amelia, Virginia
    04/01/27       26,800,000       4.900 %
Arkansas
    08/01/21       15,000,000       3.000 %
Arkansas
    06/01/28       15,000,000     Variable
Brazoria County 2003A
    05/01/28       12,000,000       2.500 %
Bucks County
    12/01/22       25,000,000       4.900 %
California CMCFA 2004
    09/01/14       15,000,000       4.100 %
California CPCFA
    07/01/31       19,000,000       5.125 %
California CPCFA
    07/01/27       38,435,000       4.450 %
California CPCFA
    01/01/22       48,500,000       3.125 %
California CPCFA
    12/01/27       15,000,000       4.850 %
California CPCFA Series 2003A
    11/01/38       35,700,000       5.000 %
Carolina North
    08/01/14       6,500,000       4.000 %
Carolina South
    11/01/16       12,500,000       4.100 %
Charles City
    02/01/09       40,600,000       4.875 %

 



--------------------------------------------------------------------------------



 



                                      Estimated Amount at     Tax Exempt Revenue
Bonds

--------------------------------------------------------------------------------

  Maturity Date

--------------------------------------------------------------------------------

  10/15/04

--------------------------------------------------------------------------------

  Interest Rate

--------------------------------------------------------------------------------

Charles City (Virginia)
    04/01/27       10,000,000       6.250 %
Charles City 2003A
    08/01/27       10,000,000       5.125 %
Charles City 2004 A
    02/01/29       30,000,000     Variable
Chesser A
    04/01/18       6,701,792       7.375 %
City of Granite City Illinois
    05/01/27       30,320,000       5.000 %
City of Hampton
    09/01/28       10,000,000     Variable
City of Minor Lane Heights 2003
    03/01/21       11,000,000     Variable
Cobb County 2004 A-1
    04/01/33       10,000,000       2.100 %
Cobb County 2004 A-2
    04/01/33       10,000,000       3.100 %
Colorado
    07/01/27       14,160,000     Variable
Colorado 2003
    08/01/38       10,000,000     Variable
Colorado 2004
    07/01/18       10,840,000       5.700 %
Countryside
    04/01/21       5,670,000     Variable
Countryside
    09/01/21       4,320,000     Variable
County of Graves Series 2003
    03/01/21       2,700,000     Variable
County of Laurel 2003
    03/01/21       7,300,000     Variable
County of Logan 2003
    03/01/21       7,450,000     Variable
CSCDA
    04/01/11       25,000,000       2.900 %
Denton County 2003B
    05/01/28       10,000,000       3.500 %
East Central Alabama 2003
    10/01/28       3,725,000     Variable
Gilliam County
    08/01/25       15,900,000       4.150 %
Gilliam County
    07/01/29       25,000,000       2.500 %
Gilliam County 2003A
    07/01/38       15,000,000       4.875 %
Gloucester 2003A
    09/01/38       10,000,000       5.125 %
Gulf Coast 2004A
    04/01/19       35,000,000     Variable
Hampton (Wachovia)
    04/01/13       10,000,000     Variable
Harris County 2003D (Gulf Coast Waste)
    04/01/12       25,000,000       3.200 %
Harrison County, WV 2003A
    08/01/24       8,420,000     Variable
Illinois
    09/01/27       30,000,000     Variable
Illinois
    10/01/23       20,000,000     Variable
Illinois (Waste Management Holdings, Inc. Indebtedness)
    01/01/10       34,570,000       5.050 %
Indiana
    10/01/25       25,000,000     Variable
Indiana
    10/01/25       14,000,000     Variable
Indiana
    10/01/31       10,000,000       2.700 %
King George
    06/01/23       20,000,000       4.100 %
Maine Series 2003
    02/01/16       30,000,000       2.900 %
Maricopa (Arizona)
    12/01/31       15,580,000       4.800 %
Maryland Series 2002
    04/01/16       10,200,000       2.300 %
Massachusetts DFA 2002
    05/01/27       15,000,000       5.500 %
Massachusetts DFA 2003
    06/01/14       15,000,000       5.450 %
Michigan Strategic Series 2001
    08/01/27       35,000,000       3.750 %

 



--------------------------------------------------------------------------------



 



                                      Estimated Amount at     Tax Exempt Revenue
Bonds

--------------------------------------------------------------------------------

  Maturity Date

--------------------------------------------------------------------------------

  10/15/04

--------------------------------------------------------------------------------

  Interest Rate

--------------------------------------------------------------------------------

Michigan Strategic Series 2002
    12/01/12       35,000,000       4.200 %
Michigan Strategic Fund 2004 A
    12/01/13       22,000,000       2.200 %
Michigan Strategic Fund 2004 B
    12/01/13       13,000,000       3.000 %
Mississippi
    03/01/27       10,000,000       2.300 %
Mississippi 2003
    07/01/28       10,000,000     Variable
Mississippi 2004
    03/01/29       10,000,000       3.350 %
Mobile, AL Series 2003
    10/01/28       4,175,000     Variable
Nashville (Tennessee)
    08/01/31       10,000,000       4.100 %
Nebraska Series 2003A
    11/01/33       10,000,000     Variable
Nevada
    10/01/14       10,000,000       4.550 %
New Jersey
    11/01/13       20,000,000       4.000 %
New Jersey 2004 A-1
    06/01/15       10,000,000       2.850 %
New Jersey 2004 A-2
    06/01/15       15,000,000       5.300 %
New York City 1997
    12/01/17       20,000,000     Variable
New York Series 2002
    05/01/12       31,000,000       4.000 %
New York Series 2002 B
    05/01/19       25,000,000     Variable
New York Series 2004A
    07/01/17       20,000,000       4.450 %
North Sumter, AL Series 2003
    10/01/28       4,350,000     Variable
Ohio Series 2003
    03/01/21       1,450,000     Variable
Ohio WDA
    11/01/22       45,865,000       4.850 %
Ohio WDA 2004
    07/01/21       15,000,000       4.500 %
Okeechobee
    03/01/05       1,750,000     Variable
Okeechobee
    03/01/06       1,750,000     Variable
Okeechobee
    08/01/24       15,000,000     Variable
Okeechobee 2004A
    07/01/39       15,970,000       4.200 %
Rhode Island
    04/01/16       8,000,000       2.750 %
Richland (SC)
    06/01/15       10,000,000     Variable
Savannah 2004A
    07/01/16       5,000,000       5.500 %
Schuylkill/Pine Grove
    10/01/19       11,700,000       5.100 %
South Carolina 2003A
    07/01/24       15,000,000     Variable
Southwestern Illinois
    10/01/27       4,700,000     Variable
State of New Hampshire
    05/01/27       20,000,000       2.900 %
State of New Hampshire
    09/01/12       20,000,000     Variable
State of New Hampshire 2003
    08/01/24       15,000,000       2.900 %
Sussex Co.
    06/01/28       10,000,000       5.125 %
Sussex Co. Virginia
    09/01/27       10,000,000     Variable
Tennessee 2003
    07/01/33       25,000,000     Variable
Travis County 2003C
    05/01/28       12,000,000       3.200 %
Valley Facility (MidAm)
    05/01/18       24,400,000       5.100 %
Washington 2000-H
    10/01/25       13,650,000     Variable
Washington 2000-I
    10/01/25       13,650,000     Variable

 



--------------------------------------------------------------------------------



 



                                      Estimated Amount at     Tax Exempt Revenue
Bonds

--------------------------------------------------------------------------------

  Maturity Date

--------------------------------------------------------------------------------

  10/15/04

--------------------------------------------------------------------------------

  Interest Rate

--------------------------------------------------------------------------------

Washington 2000-L
    12/01/25       7,235,000     Variable
Washington 2001-C
    02/01/26       22,000,000     Variable
Washington 2002-D
    07/01/30       20,000,000     Variable
Washington 2002-E
    10/01/27       20,000,000     Variable
Wisconsin Series 2003A
    04/01/16       50,000,000       2.500 %
Wood County, WV
    04/01/24       6,580,000     Variable
Yavapai (2003A-1)
    03/01/28       20,000,000       3.650 %
Yavapai (2003A-2)
    03/01/28       17,420,000       4.450 %
Yavapai (Arizona)
    06/01/27       30,000,000       4.625 %
 
           

--------------------------------------------------------------------------------

           
Total Tax Exempt Bonds
            1,760,536,792          

                                      Estimated Amount at     Tax Exempt Project
Bonds

--------------------------------------------------------------------------------

  Maturity Date

--------------------------------------------------------------------------------

  10/15/04

--------------------------------------------------------------------------------

  Interest Rate

--------------------------------------------------------------------------------

Claremont Bonds
    07/01/05       1,485,000       5.100 %
Claremont Bonds
    07/01/06       1,620,000       5.200 %
Claremont Bonds
    07/01/07       3,100,000       5.300 %
Concord Debt Series A
    01/01/18       31,315,000     Variable
Concord Debt Series B
    01/01/18       4,925,000     Variable
Gloucester Bonds
    12/01/09       32,585,000       6.850 %
Gloucester Bonds
    12/01/09       6,930,000       7.000 %
Westchester Debt
    07/01/05       8,630,000       5.400 %
Westchester Debt
    07/01/06       9,080,000       5.500 %
Westchester Debt
    07/01/07       14,695,000       5.600 %
Westchester Debt
    07/01/08       15,425,000       5.700 %
Westchester Debt
    07/01/09       16,225,000       5.750 %
Westchester Debt
    07/01/05       7,290,000       5.000 %
Westchester Debt
    07/01/06       7,845,000       5.130 %
Westchester Debt
    07/01/07       7,890,000       5.200 %
Westchester Debt
    07/01/08       3,405,000       6.000 %
Westchester Debt
    07/01/09       8,300,000       5.500 %
Net Premium on Westchester
            (5,745 )        
North Broward
    12/01/04       11,765,000       5.000 %
North Broward
    12/01/05       12,975,000       5.000 %
North Broward
    12/01/06       14,315,000       5.000 %
North Broward
    12/01/07       15,805,000       5.000 %
North Broward
    12/01/08       22,190,000       5.500 %
North Broward
    12/01/09       17,040,000       5.380 %
North Broward
    12/01/10       17,955,000       5.380 %
North Broward
    12/01/11       15,480,000       4.500 %

 



--------------------------------------------------------------------------------



 



                                      Estimated Amount at     Tax Exempt Project
Bonds

--------------------------------------------------------------------------------

  Maturity Date

--------------------------------------------------------------------------------

  10/15/04

--------------------------------------------------------------------------------

  Interest Rate

--------------------------------------------------------------------------------

Premium on North Broward
            2,948,137          
South Broward
    12/01/04       14,010,000       5.000 %
South Broward
    12/01/05       15,430,000       5.000 %
South Broward
    12/01/06       17,010,000       5.000 %
South Broward
    12/01/07       18,755,000       5.000 %
South Broward
    12/01/08       26,225,000       5.500 %
South Broward
    12/01/09       20,240,000       5.380 %
South Broward
    12/01/10       21,330,000       5.380 %
South Broward
    12/01/11       14,865,000       4.500 %
Premium on South Broward
            3,475,678          
North Andover
            44,278,100       6.300 %
Discount on North Andover
            (92,400 )        
Massachusetts
    05/01/27       10,000,000     Variable
Other Project Bonds
  Various Maturities     5,300,000       9.250 %
 
           

--------------------------------------------------------------------------------

           
Total Project Bonds
          $ 522,038,770          
 
           

--------------------------------------------------------------------------------

           
Other Indebtedness
                       
Wheelabrator LLC Bonds – NE Maryland
    01/01/05       16,175,000       7.200 %
Wheelabrator LLC Bonds – NE Maryland
    01/01/06       17,440,000       7.200 %
Wheelabrator LLC Bonds – NE Maryland
    01/01/07       14,890,000       7.200 %
Wheelabrator LLC Bonds – CRRA
    01/01/05       3,900,000       4.750 %
Wheelabrator LLC Bonds – CRRA
    07/01/05       12,000,000       5.000 %
Wheelabrator LLC Bonds – CRRA
    01/01/06       2,000,000       4.875 %
Wheelabrator LLC Bonds – CRRA
    07/01/06       15,000,000       5.375 %
Wheelabrator LLC Bonds – CRRA
    01/01/07       18,200,000       5.000 %
Wheelabrator LLC Bonds – CRRA
    01/01/08       4,500,000       5.000 %
Wheelabrator LLC Bonds – CRRA
    07/01/08       15,000,000       5.500 %
Wheelabrator LLC Bonds – CRRA
    01/01/09       13,225,000       5.125 %
Millbury
  Various Maturities     29,867,345          
Other Notes and capital leases
            453,503,023          
 
           

--------------------------------------------------------------------------------

           
Total Other Indebtedness
          $ 615,700,368          
 
           

--------------------------------------------------------------------------------

           
Total Indebtedness
          $ 4,175,327,603          

 